
 
 
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of January 25, 2011
 
among
 
THE VAIL CORPORATION
(d/b/a “Vail Associates, Inc.”)
as Borrower
 
BANK OF AMERICA, N.A.
as Administrative Agent


U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents


JPMORGAN CHASE BANK, N.A.
DEUTSCHE BANK SECURITIES INC.
as Co-Documentation Agents


and


The Lenders Party Hereto




 








MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Book Managers

 
 
 
 

TABLE OF CONTENTS
 
Page
 
 
SECTION 1 DEFINITIONS AND
TERMS.                                                                                                                                                                                                                                                                                                                                            
 
1.1
Definitions.
1

 
1.2
Number and Gender of Words.
27

 
1.3
Accounting Principles.
27

 
1.4
Rounding.
28

 
1.5
References to Agreements and Laws.
28

 
1.6
Times of Day.
28

 
1.7
L/C Amounts.
28

 
SECTION 2
COMMITMENT.                                                                                                                                                                                                                                                                                                                                                               
 
2.1
Credit Facility.
29

 
2.2
Loan Procedure.
29

 
2.3
L/C Subfacility.
31

 
2.4
Swing Line Loans.
39

 
2.5
Increase in Total Commitment; Addition of Term Loan Facility.
42

 
SECTION 3 TERMS OF
PAYMENT.                                                                                                                                                                                                                                                                                                                                                     
 
3.1
Notes and Payments.
44

 
3.2
Interest and Principal Payments; Prepayments; Voluntary Commitment Reductions.
44

 
3.3
Interest Options.
46

 
3.4
Quotation of Rates.
46

 
3.5
Default Rate.
46

 
3.6
Interest Recapture.
46

 
3.7
Interest Calculations; Retroactive Adjustments of Applicable Margin.
47

 
3.8
Maximum Rate.
47

 
3.9
Interest Periods.
48

 
3.10
Order of Application.
48

 
3.11
Payments Generally.
48

 
3.12
Sharing of Payments, Etc.
49

 
3.13
Booking Loans.
49

 
3.14
Cash Collateral.
49

 
3.15
Defaulting Lenders.
50

 
SECTION 4 TAXES, YIELD PROTECTION, AND
ILLEGALITY                                                                                                                                                                                                                                                                                                    
 
4.1
Taxes.
52

 
4.2
Illegality.
54

 
4.3
Inability to Determine Rates.
54

 
4.4
Increased Costs; Reserves on Revolver Loans that are LIBOR Loans.
54

 
4.5
Compensation for Losses.
56

 
4.6
Mitigation Obligations; Replacement of Lenders.
56

 
4.7
Survival.
57

 
SECTION 5
FEES.                                                                                                                                                                                                                                                                                                                                                                                      
 
5.1
Treatment of Fees.
57

 
5.2
Fee Letter.
57

 
5.3
L/C Fees.
57

 
5.4
Commitment Fee.
58

 
SECTION 6 GUARANTY AND
SECURITY.                                                                                                                                                                                                                                                                                                                                         
 
6.1
Guaranty.
58

 
6.2
Collateral.
58

 
6.3
Additional Collateral and Guaranties.
58

 
6.4
Additional Documents or Information.
59

 
SECTION 7 CONDITIONS
PRECEDENT.                                                                                                                                                                                                                                                                                                                                           
 
7.1
Initial Advance.
59

 
7.2
Each Advance.
60

 
SECTION 8 REPRESENTATIONS AND
WARRANTIES.                                                                                                                                                                                                                                                                                                                                                                                       
 
8.1
Regulation U.
61

 
8.2
Corporate Existence, Good Standing, Authority, and Compliance.
61

 
8.3
Subsidiaries.
62

 
8.4
Authorization and Contravention.
62

 
8.5
Binding Effect.
62

 
8.6
Financial Statements; Fiscal Year.
62

 
8.7
Litigation.
62

 
8.8
Taxes.
62

 
8.9
Environmental Matters.
63

 
8.10
Employee Plans.
63

 
8.11
Properties and Liens.
64

 
8.12
Government Regulations.
64

 
8.13
Transactions with Affiliates.
64

 
8.14
Debt.
64

 
8.15
Material Agreements.
64

 
8.16
Labor Matters.
65

 
8.17
Solvency.
65

 
8.18
Intellectual Property.
65

 
8.19
Full Disclosure.
65

 
8.20
Insurance.
65

 
8.21
Compliance with Laws.
65

 
8.22
Senior Debt.
65

 
SECTION 9 AFFIRMATIVE
COVENANTS.                                                                                                                                                                                                                                                                                                                                        
 
9.1
Items to be Furnished.
66

 
9.2
Use of Proceeds.
68

 
9.3
Books and Records.
68

 
9.4
Inspections.
68

 
9.5
Taxes.
68

 
9.6
Payment of Obligations.
68

 
9.7
Maintenance of Existence, Assets, and Business.
69

 
9.8
Insurance.
69

 
9.9
Environmental Laws.
70

 
9.10
Subsidiaries.
70

 
9.11
Designation and Re-designation of Subsidiaries.
70

SECTION 10 NEGATIVE
COVENANTS.                                                                                                                                                                                                                                                                                                                                             
 
10.1
Taxes.
71

 
10.2
Payment of Obligations.
71

 
10.3
Employee Plans.
72

 
10.4
Debt.
72

 
10.5
Liens.
72

 
10.6
Transactions with Affiliates.
72

 
10.7
Compliance with Laws and Documents.
72

 
10.8
Loans, Advances and Investments.
72

 
10.9
Distributions.
74

 
10.10
Sale of Assets.
76

 
10.11
Acquisitions, Mergers, and Dissolutions.
76

 
10.12
Assignment.
77

 
10.13
Fiscal Year and Accounting Methods.
78

 
10.14
New Businesses.
78

 
10.15
Government Regulations.
78

 
10.16
Burdensome Agreements.
78

 
10.17
Use of Proceeds.
78

 
10.18
Capital Expenditures.
78

 
10.19
Subsidiaries.
79

 
SECTION 11 FINANCIAL
COVENANTS.                                                                                                                                                                                                                                                                                                                                            
 
11.1
Maximum Leverage Ratios.
79

 
11.2
Interest Coverage Ratio.
79

 
SECTION 12
DEFAULT.                                                                                                                                                                                                                                                                                                                                                                           
 
12.1
Payment of Obligation.
79

 
12.2
Covenants.
79

 
12.3
Debtor Relief.
79

 
12.4
Judgments and Attachments.
80

 
12.5
Government Action.
80

 
12.6
Misrepresentation.
80

 
12.7
Ownership.
80

 
12.8
Default Under Other Agreements.
80

 
12.9
Subordinated Debt.
80

 
12.10
Validity and Enforceability of Loan Papers.
81

 
12.11
Employee Plans.
81

 
SECTION 13 RIGHTS AND
REMEDIES.                                                                                                                                                                                                                                                                                                                                             
 
13.1
Remedies Upon Default.
81

 
13.2
Company Waivers.
81

 
13.3
Performance by Administrative Agent.
82

 
13.4
Not in Control.
82

 
13.5
Course of Dealing.
82

 
13.6
Cumulative Rights.
82

 
13.7
Enforcement.
82

 
13.8
Application of Proceeds.
83

 
13.9
Diminution in Value of Collateral.
83

 
13.10
Certain Proceedings.
83

 
SECTION 14 ADMINISTRATIVE
AGENT.                                                                                                                                                                                                                                                                                                                                          
 
14.1
Appointment and Authority.
83

 
14.2
Delegation of Duties.
83

 
14.3
Rights as a Lender.
83

 
14.4
Reliance by Administrative Agent.
84

 
14.5
Exculpatory Provisions.
84

 
14.6
Resignation as Administrative Agent.
85

 
14.7
Non-Reliance on Administrative Agent and Other Lenders.
85

 
14.8
Administrative Agent May File Proofs of Claim.
86

 
14.9
Collateral and Guaranty Matters.
86

 
14.10
Financial Hedges
88

 
14.11
Bond L/Cs and Bond Documents.
88

 
14.12
No Other Duties, Etc.
89

 
SECTION 15
MISCELLANEOUS.                                                                                                                                                                                                                                                                                                                                                      
 
15.1
Headings.
89

 
15.2
Nonbusiness Days; Time.
89

 
15.3
Notices and Other Communications; Facsimile Copies.
89

 
15.4
Expenses; Indemnity; Damage Waiver.
91

 
15.5
Exceptions to Covenants; Conflict with Agreement.
93

 
15.6
Governing Law.
93

 
15.7
Severability.
94

 
15.8
Waiver of Jury Trial.
94

 
15.9
Amendments, Etc.
94

 
15.10
Counterparts; Integration; Effectiveness.
95

 
15.11
Successors and Assigns; Participation.
96

 
15.12
Payments Set Aside.
100

 
15.13
Right of Setoff.
100

 
15.14
Replacement of Lenders.
100

 
15.15
Confidentiality.
101

 
15.16
No Advisory or Fiduciary Responsibility
102

 
15.17
USA PATRIOT Act Notice.
102

 
15.18
Survival of Representations and Warranties.
102

 
15.19
ENTIRE AGREEMENT.
102

 
15.20
Designation as Senior Debt.
103

 
15.21
Restatement of Existing Agreement.
103



 


 

 
 
 
 

SCHEDULES AND EXHIBITS
 
Schedule 1                          Parties, Addresses, Commitments, and Wiring
Information
Schedule 2.3                       Existing L/Cs and Scheduled Debt
Schedule 7.1                       Post-Closing Items and Conditions
Schedule 8.2                       Corporate Organization and Structure
Schedule 8.7                       Material Litigation Summary
Schedule 8.9                       Material Environmental Matters
Schedule 8.11                     Existing Critical Assets
Schedule 8.13                     Non-Standard Transactions with Affiliates
Schedule 10.8                     Loans, Advances and Investments
Schedule 10.9                     Permitted Distributions
Schedule 10.16                   Existing Burdensome Agreements


Exhibit A-1                          Form of Revolver Note
Exhibit A-2                          Form of Swing Line Note
Exhibit B-1                           Form of Guaranty
Exhibit B-2                           Form of Confirmation of Guaranty
Exhibit C-1                           Form of Loan Notice
Exhibit C-2                           Form of Swing Line Loan Notice
Exhibit D                              Form of Compliance Certificate
Exhibit E                               Form of Assignment and Assumption
Exhibit F-1                           Form of Pledge Agreement
Exhibit F-2                           Form of Confirmation of Pledge Agreement


 

 
 
 
 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This Fifth Amended and Restated Credit Agreement is entered into as of January
25, 2011, among The Vail Corporation, a Colorado corporation doing business as
“Vail Associates, Inc.” (including any permitted successor or assign pursuant to
Section 10.12 below, “Borrower”), Lenders (defined below), and Bank of America,
N.A., as Administrative Agent for itself and the other Lenders.
 
RECITALS
 
A.           Borrower, certain lenders, and NationsBank of Texas, N.A., as
Agent, were parties to a Credit Agreement dated as of December 19, 1997 (as
amended, the “Original Agreement”).
 
B.           The Original Agreement was amended and restated by that certain
Amended and Restated Credit Agreement among Borrower, certain lenders, and
NationsBank, N.A. (successor by merger to NationsBank of Texas, N.A.), as Agent,
dated as of May 1, 1999 (as amended, the “Amended and Restated Agreement”).
 
C.           Effective July 5, 1999, NationsBank, N.A. changed its name to Bank
of America, N.A., and effective July 23, 1999, Bank of America, N.A. merged with
and into Bank of America National Trust and Savings Association, which then
changed its name to Bank of America, N.A.
 
D.           The Amended and Restated Agreement was amended and restated by that
certain Second Amended and Restated Credit Agreement among Borrower, certain
lenders, and Bank of America, N.A., as Agent, dated as of November 13, 2001 (as
amended, the “Second Amended and Restated Agreement”).
 
E.           The Second Amended and Restated Agreement was amended and restated
by that certain Third Amended and Restated Revolving Credit and Term Loan
Agreement among Borrower, certain lenders, and Bank of America, N.A., as
Administrative Agent, dated as of June 10, 2003 (as amended, the “Third Amended
and Restated Agreement”).
 
F.           The Third Amended and Restated Agreement was amended and restated
by that certain Fourth Amended and Restated Credit Agreement among Borrower,
certain lenders, and Bank of America, N.A., as Administrative Agent, dated as of
January 28, 2005 (as amended, the “Existing Agreement”).
 
G.           The parties wish to amend and restate the Existing Agreement on the
terms and conditions of this Agreement.
 
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Existing Agreement is hereby amended and restated to read in
its entirety as follows:
 
SECTION 1                        
DEFINITIONS AND TERMS.

 
1.1  
Definitions.

 
Additional Critical Assets means Critical Assets acquired by the Companies after
the Closing Date.
 
Adjusted EBITDA means, without duplication, for any period of determination, the
sum of (a) EBITDA of the Restricted Companies, plus (b) insurance proceeds
received in cash by the Restricted Companies under policies of business
interruption insurance (or under policies of insurance which cover losses or
claims of the same character or type) in a maximum amount not to exceed the
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters attributable to the applicable property or asset (as agreed upon by
Administrative Agent and pro rated over a period of determination as deemed
appropriate by Administrative Agent), plus (c) non-cash losses of the Restricted
Companies from foreign exchange conversions and mark-to-market adjustments to
foreign exchange hedge agreements (or other derivatives), plus (d) cash
dividends or distributions based on income from any Unrestricted Subsidiary to a
Restricted Subsidiary in an amount not to exceed the EBITDA of such Unrestricted
Subsidiary for the most-recently-ended four fiscal quarters, plus (e)
extraordinary, unusual, or non-recurring charges, costs, and expenses of the
Restricted Companies, including, without limitation, such charges, costs, and
expenses for (i) financing fees, financial, and other advisory fees, accounting
fees, legal fees (and similar advisory and consulting fees), and related costs
and expenses incurred by the Restricted Companies in connection with
acquisitions and asset sales permitted under this Agreement (whether or not
consummated), (ii) the restructuring or reorganization of any Restricted Company
or the Restricted Companies, (iii) the settlement of litigation or other claims
against any Restricted Company, and (iv) the severance of employees of any
Restricted Company (in an aggregate amount for any such cash expenses in this
clause (e) with respect to the most-recently-ended four fiscal quarters not to
exceed 10% of EBITDA of the Restricted Companies for the most-recently-ended
four fiscal quarters), plus (f) non-recurring losses included in the calculation
of EBITDA of the Restricted Companies, minus (g) non-recurring gains included in
the calculation of EBITDA of the Restricted Companies, minus (h) non-cash gains
of the Restricted Companies from foreign exchange conversions and mark-to-market
adjustments to foreign exchange hedge agreements (or other derivatives), minus
(i) for any payments by the Northstar Subsidiaries in respect of the portion of
the Northstar Leases, if any, that is classified as a Capital Lease, the amount
of such payment that would have been recorded as an operating lease expense had
such portion of the Northstar Leases been classified as an operating
lease.  Adjusted EBITDA, for all purposes under this Agreement, shall (x)
include, on a pro forma basis without duplication, all EBITDA of the Restricted
Companies from assets acquired in accordance with this Agreement (including,
without limitation, Restricted Subsidiaries formed or acquired in accordance
with Section 9.10 hereof, and Unrestricted Subsidiaries re-designated as
Restricted Subsidiaries in accordance with Section 9.11(b) hereof) during any
applicable period, calculated as if such assets were acquired on the first day
of such period and including actual and identifiable cost synergies (provided by
Borrower to Administrative Agent in writing) from acquisitions in an amount not
to exceed 10% of the EBITDA of the acquired company for the most-recently-ended
four fiscal quarters, and (y) exclude, on a pro forma basis, all EBITDA of the
Restricted Companies from assets disposed in accordance with this Agreement
during such period (including, without limitation, Restricted Subsidiaries
re-designated as Unrestricted Subsidiaries in accordance with Section 9.11(a)
hereof), calculated as if such assets were disposed on the first day of such
period.
 
Administrative Agent means Bank of America, N.A., a national banking
association, and its permitted successor as administrative agent for Lenders
under this Agreement.
 
Administrative Agent’s Office means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1, or such other address or
account as Administrative Agent may from time to time notify to Borrower and
Lenders.
 
Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by Administrative Agent.
 
Affiliate means with respect to any Person (the “Relevant Person”) (a) any other
Person that directly, or indirectly through one or more intermediaries, controls
the relevant Person (a “Controlling Person”), or (b) any Person (other than the
Relevant Person) which is controlled by or is under common control with a
Controlling Person.  As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
 
Agreement means this Fifth Amended and Restated Credit Agreement, and all
schedules and exhibits thereto, as renewed, extended, amended, supplemented, or
restated from time to time.
 
Applicable Margin means, for any day, the margin of interest over the Base Rate
or LIBOR, as the case may be, that is applicable when any interest rate is
determined under this Agreement.  The Applicable Margin is subject to adjustment
(upwards or downwards, as appropriate) based on the ratio of Net Funded Debt to
Adjusted EBITDA, as follows:
 

 
Ratio of Net Funded Debt to Adjusted EBITDA
Applicable Margin for
 LIBOR Loans
Applicable Margin
Base Rate Loans
I
Less than 1.50 to 1.00
1.25%
0.25%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
1.50%
0.50%
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
1.75%
0.75%
IV
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
2.00%
1.00%
V
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
2.25%
1.25%
VI
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
2.50%
1.50%
VII
Greater than or equal to 4.00 to 1.00
2.75%
1.75%



 
Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2011, the ratio
of Net Funded Debt to Adjusted EBITDA shall be fixed at Level III.  Thereafter,
the ratio of Net Funded Debt to Adjusted EBITDA shall be calculated on a
consolidated basis for the Companies in accordance with GAAP for the most
recently completed fiscal quarter of the Companies for which results are
available.  The ratio shall be determined from the Current Financials and any
related Compliance Certificate and any change in the Applicable Margin resulting
from a change in such ratio shall be effective as of the date of delivery of
such Compliance Certificate.  However, if Borrower fails to furnish to
Administrative Agent the Current Financials and any related Compliance
Certificate when required pursuant to Section 9.1, then the ratio shall be
deemed to be at Level VII until Borrower furnishes the required Current
Financials and any related Compliance Certificate to Administrative
Agent.  Furthermore, if the Companies’ audited Financial Statements delivered to
Administrative Agent for any fiscal year pursuant to Section 9.1(a) result in a
different ratio, such revised ratio (whether higher or lower) shall govern
effective as of the date of such delivery.
 
Applicable Percentage means, for any day, the commitment fee percentage
applicable under Section 5.4 when commitment fees are determined under this
Agreement.  The Applicable Percentage is subject to adjustment (upwards or
downwards, as appropriate) based on the ratio of Net Funded Debt to Adjusted
EBITDA, as follows:
 

 
Ratio of Net Funded Debt to Adjusted EBITDA
Applicable Percentage
I
Less than 1.50 to 1.00
0.25%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.30%
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.35%
IV
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
0.40%
V
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
0.45%
VI
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
0.45%
VII
Greater than or equal to 4.00 to 1.00
0.50%



 
Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2011, the ratio
of Net Funded Debt to Adjusted EBITDA (which shall be determined as described in
the definition of Applicable Margin) shall be fixed at Level III.
 
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit E hereto.
 
Attorney Costs has the meaning set forth in Section 7.1(l).
 
Auto-Extension L/C has the meaning set forth in Section 2.3(b)(iii).
 
Availability means, on any date of determination, (a) the Total Commitment on
such date minus (b) the Commitment Usage on such date.
 
Bank of America means Bank of America, N.A., a national banking association, in
its individual capacity and not as Administrative Agent, and its permitted
successors and assigns.
 
Base Rate means, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) LIBOR for an interest period of one month plus 1%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
Base Rate Loan means a Loan bearing interest at the sum of the Base Rate plus
the Applicable Margin.
 
BBA LIBOR means the British Bankers Association LIBOR Rate.
 
Bond Documents means (a) when used in connection with any Bond L/C, those
certain Bonds or other certificates of indebtedness with respect to which such
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchased bond custody agreement, funding agreement,
pledge agreement, and other documents executed pursuant to or in connection with
such bonds or other certificates of indebtedness, and all amendments or
supplements thereto, and (b) in all other cases, collectively, all Bond
Documents as defined in the preceding clause (a) relating to Bond L/Cs then
outstanding.
 
Bond L/Cs means all L/Cs issued by any L/C Issuer at the request of (a) Borrower
and any Housing District in support of Bonds issued by such Housing District, or
(b) Borrower and any Metro District in support of Bonds issued by such Metro
District, which L/Cs satisfy the conditions set forth in Section 2.3(i)(i)
herein, and renewals or extensions thereof.
 
Bond Purchase Drawing has the meaning set forth in Section 2.3(i)(ii).
 
Bond Rights has the meaning set forth in Section 2.3(i)(iv).
 
Bonds means revenue bonds issued by (a) any Housing District or other Person for
the purpose of financing, directly or indirectly, the development of housing
projects designated for employees of the Companies, or (b) any Metro District or
other Person for the purpose of financing, directly or indirectly,
the  operation, construction, and maintenance of infrastructure projects, which
projects are related to the Companies’ business activities in the region in
which the projects are being developed, and for which a Restricted Company has
issued credit support in the form of a Bond L/C for such revenue bonds.
 
Borrower is defined in the preamble to this Agreement.
 
Borrower Materials has the meaning specified in Section 9.1.
 
Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to be closed under the Laws of, or are in fact
closed in, Dallas, Texas or New York, New York, or if such day relates to any
LIBOR Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
Capital Lease means any capital lease or sublease that has been (or under GAAP
should be) capitalized on a balance sheet.
 
Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of Administrative Agent, L/C Issuers or Swing Line
Lenders (as applicable), and the Lenders, as collateral for L/C Exposure,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances, or if the applicable L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to Administrative Agent and such L/C Issuer or Swing Line
Lender (as applicable).  Cash Collateral shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
Change in Law means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation, or
treaty, (b) any change in any Law, rule, regulation, or treaty or in the
administration, interpretation, or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline, or directive
(whether or not having the force of Law) by any Governmental Authority;
provided, that notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, or directives thereunder or issued therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, or issued.
 
Change of Control Transaction means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent, or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 40% or
more of the equity securities of VRI entitled to vote for members of the board
of directors or equivalent governing body of VRI on a fully-diluted basis;
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of VRI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert shall have
acquired, by contract or otherwise, control over the equity securities of VRI
entitled to vote for members of the board of directors or equivalent governing
body of VRI on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 51% or more of the combined voting power of such
securities.
 
Closing Date means the first date that all conditions precedent set forth in
Section 7.1 have been satisfied or waived in accordance with such Section.
 
Code means the Internal Revenue Code of 1986, as amended from time to time, and
related rules and regulations from time to time in effect.
 
Collateral means the property and assets described in Sections 6.2 and 6.3.
 
Commitment means, as to each Lender, its obligation to (a) make Revolver Loans
to Borrower pursuant to Section 2.1, (b) purchase participations in the L/C
Exposure, and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable (which
amount is subject to increase, reduction, or cancellation in accordance with the
Loan Papers).
 
Commitment Percentage means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitment
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.5 and Section 3.15.  If the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 13.1 or if the Total Commitment has
expired, then the Commitment Percentage of each Lender shall be determined based
on the Commitment Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Commitment Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
Commitment Usage means, at the time of any determination thereof, the sum of (a)
the aggregate Outstanding Amount of all Loans, plus, without duplication, (b)
the L/C Exposure.
 
Companies means VRI and each of VRI’s Restricted and Unrestricted Subsidiaries
now or hereafter existing, and Company means any of the Companies.
 
Completion Guaranty means, with respect to any Real Estate Project of an
Unrestricted Subsidiary, a completion guaranty or similar agreement entered into
by a Restricted Company pursuant to which such Restricted Company (a) guarantees
the timely completion of construction of such construction project in accordance
with applicable plans and specifications, the payment of all costs incurred in
connection with the construction of such construction project, the payment of
the premiums of all insurance required to be maintained in connection with the
Real Estate Project, or such other matters customarily included by institutional
lenders in a completion guaranty, or (b) otherwise indemnifies a construction
lender or other party from loss resulting from a failure to timely complete and
pay all costs incurred in connection with construction of any project financed
by such lender or other party in accordance with the applicable plans and
specifications.
 
Compliance Certificate means a certificate substantially in the form of Exhibit
D and signed by Borrower’s Chief Financial Officer, together with the
calculation worksheet described therein.
 
Confirmation of Guaranty means a Confirmation of Guaranty executed and delivered
by any Guarantor that has executed a Guaranty in favor of Administrative Agent,
for the benefit of Lenders (including, without limitation, an Amended and
Restated Confirmation of Guaranty or a Confirmation of Guaranty, as applicable,
dated of even date herewith and substantially in the form of Exhibit B-2
hereto).
 
Confirmation of Pledge Agreement means a Confirmation of Pledge Agreement
executed and delivered by any Restricted Company that has executed a Pledge
Agreement in favor of Administrative Agent, for the benefit of Lenders
(including, without limitation, an Amended and Restated Confirmation of Pledge
Agreement and Amendment to Pledge Agreement or a Confirmation of Pledge
Agreement and Amendment to Pledge Agreement, as applicable, dated of even date
herewith and substantially in the form of Exhibit F-2 hereto).
 
Critical Assets means all improvements, assets, and Rights essential to ski
resort operations owned or acquired by any Company.
 
Current Financials means, initially, the consolidated Financial Statements of
the Companies for the period ended October 31, 2010, and thereafter, the
consolidated Financial Statements of the Companies most recently delivered to
Administrative Agent under Sections 9.1(a) or 9.1(b), as the case may be.
 
Customary Recourse Exceptions means, with respect to any Non-Recourse Debt of an
Unrestricted Subsidiary, exclusions from the exculpation provisions with respect
to such Non-Recourse Debt for the bankruptcy of such Unrestricted Subsidiary,
fraud, misapplication of cash, environmental claims, waste, willful destruction,
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
 
Daily Floating LIBOR means, for any day, a fluctuating rate per annum equal to
BBA LIBOR, as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m., London time, on such day for Dollar
deposits with a term equivalent to one (1) month.  If such rate is not available
at such time for any reason, then Daily Floating LIBOR shall be the rate per
annum determined by Administrative Agent to be the rate at which deposits in
Dollars in same day funds in the approximate amount of the Daily Floating LIBOR
Loan being made by Bank of America and with a term equivalent to one (1) month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) on such day.  Notwithstanding the foregoing, Daily Floating LIBOR on any
day that is not a Business Day with respect to LIBOR Loans shall be Daily
Floating LIBOR determined on the immediately preceding Business Day for LIBOR
Loans.
 
Daily Floating LIBOR Loan means a Loan at such time as it is made and/or
maintained at a rate of interest based upon Daily Floating LIBOR.
 
Debt of any Person means at any date, without duplication (and calculated in
accordance with GAAP), (a) all obligations of such Person for borrowed money
(whether as a direct obligation on a promissory note, bond, zero coupon bond,
debenture, or other similar instrument, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
including, without duplication, all Capital Lease obligations (other than the
interest component of such obligations) of such Person, (b) all obligations of
such Person to pay the deferred purchase price of property or services, other
than (i) obligations under employment contracts or deferred employee
compensation plans and (ii) trade accounts payable and other expenses or
payables arising in the ordinary course of business, (c) all Debt of others
secured by a Lien on any asset of such Person (or for which the holder of the
Debt has an existing Right, contingent or otherwise, to be so secured), whether
or not such Debt is assumed by such Person, and (d) all guaranties and other
contingent obligations (as a general partner or otherwise) of such Person with
respect to Debt of others; provided, that repayment or reimbursement obligations
of the Restricted Companies with respect to Permitted Recourse Obligations shall
not be considered Debt unless and until an event or circumstance occurs that
triggers such Restricted Company’s direct payment liability or reimbursement
obligation (as opposed to contingent or performance obligations) to the lender
or other party to whom such Permitted Recourse Obligation is actually owed, in
which case the amount of such direct payment liability to such lender or other
party shall constitute Debt; provided, that the satisfaction of performance
obligations by any Restricted Company on behalf of any Unrestricted Subsidiary
under a Completion Guaranty shall not constitute Debt.
 
Debtor Relief Laws means the Bankruptcy Reform Act of 1978, as amended from time
to time, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Laws affecting creditors’ Rights from time to time in
effect.
 
Default is defined in Section 12.
 
Default Rate means (a) when used with respect to Obligations other than L/C
Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided however, that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to L/C Fees calculated based on the Applicable Margin, a
rate equal to the Applicable Margin plus 2% per annum.
 
Defaulting Lender means, subject to Section 3.15(b), any Lender that (a) has
failed to fund any portion of the Revolver Loans, unless such Lender notifies
Administrative Agent in writing that such failure is the result of such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing) has not been satisfied, participations in L/C Exposure, or
participations in Swing Line Loans required to be funded by it hereunder within
two  Business Days of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless the subject of a good faith dispute, (c) has notified
Borrower or Administrative Agent in writing that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Revolver Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied) or under other agreements in which it
commits to extend credit, (d) has failed, within three Business Days after
request by Administrative Agent, to confirm in writing to Administrative Agent
that it will comply with its funding obligations (provided, that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (d) upon
Administrative Agent’s receipt of such written confirmation), or (e) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors, or similar Person
charged with reorganization or liquidation of its business, or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority, so long as such
ownership interest does not result in or provide such Lender with immunity from
jurisdiction of courts within the United States from enforcement of judgments or
writs of attachment on assets or permit such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow, or disaffirm any
contract or agreement made with such Lender.
 
Disqualified Equity Interests means capital stock or other Equity Interests that
by their terms (or by the terms of any debt or security into which they are
convertible or for which they are exchangeable) or upon the happening of any
event, mature or are mandatorily redeemable pursuant to a sinking fund, demand
of the holder, or otherwise, in whole or in part, including, without limitation,
any Equity Interests issued in exchange for or in redemption of any Subordinated
Debt.
 
Distribution means, with respect to any shares of any capital stock or other
Equity Interests issued by VRI or any Subsidiary of VRI, (a) the retirement,
redemption, purchase, or other acquisition for value of such capital stock or
other Equity Interests by such Person (including, without limitation, in
connection with the merger or consolidation of any Company), (b) the payment of
any dividend (whether in cash, securities, or property) on or with respect to
such capital stock or other Equity Interests by such Person (including, without
limitation, in connection with the merger or consolidation of any Company), (c)
any loan or advance by that Person to, or other investment by that Person in,
the holder of any such capital stock or other Equity Interests, and (d) any
other payment by that Person with respect to such capital stock or other Equity
Interests, including any sinking fund or general deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation, or termination of
any such capital stock or other Equity Interests, or on account of any return of
capital to such Person’s stockholders, partners, or members (or the equivalent
Person), if any.
 
Dollars and $ mean lawful money of the United States.
 
EBITDA means, for any period of calculation with respect to any Person (or group
of Persons whose Financial Statements are consolidated in accordance with GAAP),
Net Income before interest expense, Taxes based on or measured by income, and
Non-Cash Operating Charges, in each case to the extent deducted in determining
Net Income.
 
Eligible Assignee means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, the L/C Issuers, and the Swing Line Lenders, and
(ii) unless a Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, Eligible Assignee shall not include Borrower, any
of Borrower’s Affiliates, or the Companies.
 
Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company or any ERISA Affiliate.
 
Environmental Law means any Law that relates to the pollution or protection of
ambient air, water or land or to Hazardous Substances.
 
Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options, or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights, or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member, or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights, or other interests
are outstanding on any date of determination.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
related rules and regulations.
 
ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with any Company, is treated as a single employer under section 414(b)
or (c) of the Code or, solely for purposes of section 302 of ERISA and section
412 of the Code, is treated as a single employer under section 414 of the Code.
 
Excluded Taxes means, with respect to Administrative Agent, any Lender, the L/C
Issuers, or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), and franchise Taxes imposed on it (in
lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the U.S. or any similar Tax imposed by any other jurisdiction in which Borrower
is located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with Section
4.1(e)(i), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 15.14), any U.S. withholding Tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 4.1(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from Borrower
with respect to such withholding Tax pursuant to Section 4.1(a).
 
Existing Agreement is defined in the Recitals of this Agreement.
 
Existing Critical Assets means each of the Critical Assets owned by the
Companies on the Closing Date.
 
Existing Housing Bonds means the following Bonds issued by Housing Districts
before June 10, 2003 (the date of the Third Amended and Restated Agreement), and
re-issuances of such Housing Bonds in accordance with the related Bond
Documents: (a) $10,600,000 of Eagle County, Colorado, Taxable Housing Facilities
Revenue Bonds (BC Housing, LLC Project) Series 1997A and 1997B, (b) $19,980,000
of Breckenridge Terrace LLC Taxable Housing Facilities Revenue Notes
(Breckenridge Terrace Project), Series 1999A and 1999B, (c) $10,410,000 of Eagle
County, Colorado, Taxable Housing Facilities Revenue Bonds (The Tarnes at BC,
LLC Project), Series 1999A and 1999B, and (d) $11,585,000 of the Tenderfoot
Seasonal Housing, LLC Taxable Housing Facilities Revenue Notes (Tenderfoot
Seasonal Housing, LLC Project), Series 2000A and 2000B, and renewals or
extensions of each of the foregoing (but not increases thereof) on or after June
10, 2003.
 
Existing Housing Districts means, collectively, Tenderfoot Seasonal Housing LLC,
The Tarnes at BC Housing LLC, BC Housing LLC (Riveredge), and Breckenridge
Terrace LLC, and Existing Housing District means any one of the Existing Housing
Districts.
 
Existing L/C means each Bond L/C and other letter of credit issued by an L/C
Issuer for the account of any of the Companies and described on Part A of
Schedule 2.3.
 
Existing Metro Districts means, collectively, Holland Creek Metropolitan
District and Red Sky Ranch Metropolitan District, and Existing Metro District
means any one of the Existing Metro Districts.
 
Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by Administrative Agent.
 
Fee Letters means, collectively, (a) the letter agreement dated December 14,
2010, among VRI, Borrower, Bank of America, and MLPF&S, as Joint Lead Arranger,
and (b) the letter agreement dated the date hereof, among VRI, Borrower, and U.
S. Bank National Association, as Joint Lead Arranger; and Fee Letter means one
of the Fee Letters.
 
Financial Hedge means a transaction between Borrower and any Lender or an
Affiliate of any Lender (or another Person reasonably acceptable to
Administrative Agent), which is intended to reduce or eliminate the risk of
fluctuations in one or more interest rates, foreign currencies, commodity
prices, equity prices, or other financial measures, whether or not such
transaction is governed by or subject to any master agreement conforming to ISDA
standards and which is legal and enforceable under applicable Law.
 
Financial Statements of a Person means balance sheets, profit and loss
statements, reconciliations of capital and surplus, and statements of cash flow
prepared (a) according to GAAP, and (b) other than as stated in Section 1.3, in
comparative form to prior year-end figures or corresponding periods of the
preceding fiscal year, as applicable.
 
Foreign Lender means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
Forest Service Permit Agreements means (a) that certain Second Amended and
Restated Multiparty Agreement Regarding Forest Service Special Use Permit No.
4056-01; (b) that certain Second Amended and Restated Multiparty Agreement
Regarding Forest Service Special Use Permit No. 4065-03; (c) that certain Second
Amended and Restated Multiparty Agreement Regarding Forest Service Special Use
Permit No. 5289-01; (d) that certain Second Amended and Restated Multiparty
Agreement Regarding Forest Service Special Use Permit No. 5289-04; (e) that
certain Amended and Restated Multiparty Agreement Regarding Forest Service
Special Use Permit No. EDL508901; (f) any similar agreement or instrument
relating to any Forest Service Permit and authorized or contemplated by the
provisions of the documents executed in connection with the issuance of the Vail
Bonds; and (g) all renewals, extensions and restatements of, and amendments and
supplements to, any of the foregoing.
 
Forest Service Permits means (a) Ski Area Term Special Use Permit Holder No.
4056-01 issued by the Service to Borrower for the Vail ski area on November 23,
1993, and expiring on October 31, 2031; (b) Term Special Use Permit No. Holder
4065-03 issued by the Service to Borrower’s wholly-owned subsidiary, Beaver
Creek Associates, Inc., for the Beaver Creek ski area on November 17, 1999, and
expiring on December 31, 2038; (c) Term Special Use Permit Holder No. 5289-01
for Keystone ski area issued by the Service to Ralston Resorts, Inc., now known
as Vail Summit Resorts, on December 30, 1996, and expiring on December 30, 2032;
(d) Term Special Use Permit Holder No. 5289-04 for Breckenridge ski area issued
by the Service to Ralston Resorts, Inc., now known as Vail Summit Resorts, on
December 31, 1996, and expiring on December 31, 2029; (e) Term Special Use
Permit Holder No. EDL508901 for Heavenly ski area issued by the Service to
Heavenly Valley on May 7, 2002, and expiring on May 1, 2042; and (f) any
replacements of any of the foregoing.
 
Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the applicable L/C Issuer, such Defaulting Lender’s Commitment
Percentage of the outstanding L/C Exposure other than L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
 
Funded Debt means, without duplication, on any date of determination, the sum of
the following, calculated on a consolidated basis for the Restricted Companies
in accordance with GAAP: (a) all obligations for borrowed money (whether as a
direct obligation on a promissory note, bond, zero coupon bond, debenture, or
other similar instrument, as a direct (as opposed to contingent) payment
obligation arising under a guaranty, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
plus (b) all Capital Lease obligations (other than (x) the interest component of
such obligations and (y) obligations under the Northstar Leases (to the extent
such leases constitute Capital Leases)) of any Restricted Company, plus (c)
reimbursement obligations and undrawn amounts under Bond L/Cs supporting Bonds
(other than Existing Housing Bonds) issued by Unrestricted Subsidiaries, plus
(d) payment obligations with respect to Permitted Recourse Obligations which
constitutes Debt hereunder, provided, that Funded Debt shall expressly exclude
Debt under Existing Housing Bonds.
 
Funding Loss means any loss or expense that any Lender reasonably incurs because
(a) Borrower fails or refuses (for any reason whatsoever, other than a default
by Administrative Agent or Lender claiming such loss or expense) to take any
Loan that it has requested under this Agreement, or (b) Borrower pays any
Revolver Loan that is a LIBOR Loan or converts any Revolver Loan that is a LIBOR
Loan to a Base Rate Loan, in each case, before the last day of the applicable
Interest Period.
 
GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the United States accounting profession)
that are applicable from time to time.
 
Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
Guarantor means each Person executing a Guaranty.
 
Guaranty means, collectively, a guaranty substantially in the form of Exhibit
B-1, executed and delivered by any Person pursuant to the requirements of the
Loan Papers, each Confirmation of Guaranty executed in connection therewith, and
any other amendment, modification, supplement, restatement, ratification, or
reaffirmation of any Guaranty made in accordance with the Loan Papers.
 
Hazardous Substance means any substance that is defined or classified as a
hazardous waste, hazardous material, pollutant, contaminant, or toxic or
hazardous substance under any Environmental Law.
 
Heavenly Valley means Heavenly Valley, Limited Partnership, a Nevada limited
partnership.
 
Honor Date has the meaning set forth in Section 2.3(c)(i).
 
Housing Districts means, collectively, (a) the Existing Housing Districts, and
(b) any other Person which issues Bonds after the Closing Date to finance the
development of housing projects for employees of the Companies; and Housing
District means one of the Housing Districts.
 
Indemnified Taxes means Taxes other than Excluded Taxes.
 
Intellectual Property means (a) common law, federal statutory, state statutory,
and foreign trademarks or service marks (including, without limitation, all
registrations and pending applications and the goodwill of the business
symbolized by or conducted in connection with any such trademark or service
mark), trademark or service mark licenses and all proceeds of trademarks or
service marks (including, without limitation, license royalties and proceeds
from infringement suits), (b) U.S. and foreign patents (including, without
limitation, all pending applications, continuations, continuations-in-part,
divisions, reissues, substitutions, and extensions of existing patents or
applications), patent licenses, and all proceeds of patents (including, without
limitation, license royalties and proceeds from infringement suits),
(c) copyrights (including, without limitation, all registrations and pending
applications), copyright licenses, and all proceeds of copyrights (including,
without limitation, license royalties and proceeds from infringement suits), and
(d) trade secrets, but does not include (i) any licenses (including, without
limitation, liquor licenses) or any permits (including, without limitation,
sales Tax permits) issued by a Governmental Authority and in which (y) the
licensee’s or permittee’s interest is defeasible by such Governmental Authority
and (z) the licensee or permittee has no right beyond the terms, conditions, and
periods of the license or permit, or (ii) trade names or “dba”s to the extent
they do not constitute trademarks or service marks.
 
Interest Period means, as to each Revolver Loan that is a LIBOR Loan, the period
commencing on the date such Revolver Loan is disbursed or converted to or
continued as a Revolver Loan that is a LIBOR Loan and ending on the date one,
two, three, or six months thereafter, as selected by Borrower in its Loan
Notice; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Termination Date.
 
Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
Investment Limit (Minority Investments) means, on any date of determination, the
sum of (a) $75,000,000, plus (b) 10% of Total Assets, plus (c) net reductions in
investments permitted by Section 10.8(m) as a result of (i) dispositions of any
such investments sold or otherwise liquidated or repaid to the extent of the net
cash proceeds and the fair market value of any assets or property (as determined
in good faith by the Board of Directors of VRI) received, or (ii) dividends
reducing any such investment, repayment of the outstanding principal amount of
loans or advances, or other transfers of assets to VRI or any Restricted
Subsidiary of VRI, or (iii) the portion (proportionate to VRI’s direct or
indirect interest in the equity therein) of the fair market value of the net
assets of a Person (other than a Company) in which a Restricted Company has made
an investment permitted by Section 10.8(m) immediately prior to the time such
Person is designated or becomes a Restricted Subsidiary of VRI in accordance
with Sections 9.10 or 9.11(b) of this Agreement, minus (d) such portion, if any,
of the sum of clauses (a) through (c) above included in the calculation of
Investment Limit (Unrestricted Subsidiaries), minus (e) loans made in accordance
with Section 10.8(r) of this Agreement.
 
Investment Limit (Unrestricted Subsidiaries) means, on any date of
determination, the sum of (a) $100,000,000, plus (b) 15% of Total Assets, plus
(c) net reductions in investments permitted by Section 10.8(l) as a result of
(i) dispositions of any such investments sold or otherwise liquidated or repaid
to the extent of the net cash proceeds and the fair market value of any assets
or property (as determined in good faith by the Board of Directors of VRI)
received, (ii) dividends reducing any such investment, repayment of the
outstanding principal amount of loans or advances, or other transfers of assets
to VRI or any Restricted Subsidiary of VRI, or (iii) the portion (proportionate
to VRI’s direct or indirect interest in the equity of a Person) of the fair
market value of the net assets of an Unrestricted Subsidiary immediately prior
to the time such Unrestricted Subsidiary is designated or becomes a Restricted
Subsidiary of VRI in accordance with Sections 9.10 or 9.11(b) of this Agreement,
plus (d) at Borrower’s election, up to 25% of the sum of clauses (a) through (c)
of the definition of Investment Limit (Minority Investments).
 
ISP means, with respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).
 
Issuer Documents means with respect to any L/C, the L/C Agreement and any other
document, agreement, and instrument entered into by the applicable L/C Issuer
and Borrower (or any other Company) or in favor of such L/C Issuer and relating
to such L/C.
 
Joint Lead Arrangers means MLPF&S and U. S. Bank National Association, in their
respective capacities as joint lead arrangers and joint book managers.
 
Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, and judgments.
 
L/C means each Existing L/C and other letter of credit (in such form as shall be
customary in respect of obligations of a similar nature and as shall be
reasonably requested by Borrower) issued by an L/C Issuer under this
Agreement.  An L/C may be a standby or commercial letter of credit.
 
L/C Agreement means an application and agreement for the issuance or amendment
of an L/C in the form from time to time in use by the applicable L/C Issuer.
 
L/C Borrowing means an extension of credit resulting from a drawing under any
L/C that has not been reimbursed on the date when made or refinanced as a
Revolver Loan.
 
L/C Credit Extension means, with respect to any L/C, the issuance thereof, the
extension of the expiry date thereof, or the increase of the amount thereof.
 
L/C Expiration Date means the day that is seven (7) days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
L/C Exposure means, on any date of determination, without duplication, the sum
of (a) the aggregate amount available to be drawn under all outstanding L/Cs
(including, without limitation, any reinstatement of or increase in the face
amount thereof effected pursuant to the terms of any Bond L/C), plus (b) the
aggregate unpaid reimbursement obligations of Borrower with respect to drawings,
drafts, or other forms of demand honored under any L/C (including, without
limitation, all L/C Borrowings and unpaid reimbursement obligations under any
Bond L/C).  For purposes of computing the amount available to be drawn under any
L/C, the amount of such L/C shall be determined in accordance with Section
1.7.  For all purposes of this Agreement, if on any date of determination an L/C
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such L/C shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
 
L/C Issuers means Bank of America and Wells Fargo Bank, National Association, in
their respective capacities as issuers of L/Cs hereunder, or any successor
issuer of L/Cs hereunder; and L/C Issuer means one of the L/C Issuers.
 
L/C Subfacility means a subfacility under the Agreement for the issuance of
L/Cs, as described in Section 2.3, under which the L/C Exposure may never exceed
the L/C Sublimit.
 
L/C Sublimit means the lesser of (a) $150,000,000 and (b) the Total Commitment
(as the same may be increased or reduced in accordance with the Loan
Papers).  The L/C Sublimit is part of, and not in addition to, the Total
Commitment.
 
Lenders means (a) each of the lenders named on the attached Schedule 1 (and as
the context so requires, the Swing Line Lenders) and, subject to this Agreement,
their respective successors and assigns (but not any Participant who is not
otherwise a party to this Agreement), and (b) additional lenders who become
party to this Agreement in accordance with Section 2.5 hereof.
 
Lending Office means as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
 
LIBOR means:
 
(a)           for any Interest Period with respect to a LIBOR Loan, the rate per
annum equal to (i) BBA LIBOR as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first (1st) day of such
Interest Period) with a term equivalent to such Interest Period, or (ii) if such
rate is not available at such time for any reason, then the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first (1st) day of such Interest Period in same day funds in
the approximate amount of the LIBOR Loan being made, continued, or converted and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
 
LIBOR Loan means (a) with respect to Revolver Loans, a Loan bearing interest at
the sum of LIBOR plus the Applicable Margin, and (b) with respect to Swing Line
Loans (or participations therein), a Loan bearing interest at Daily Floating
LIBOR plus the Applicable Margin.
 
Lien means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease, or other title
retention agreement relating to such asset.
 
Litigation means any action, suit, proceeding, claim, or dispute by or before
any Governmental Authority.
 
Loan means any amount disbursed by any Lender to Borrower or on behalf of any
Company under the Loan Papers, either as an original disbursement of funds, the
continuation of an amount outstanding, or payment under an L/C.
 
Loan Date is defined in Section 2.2(a).
 
Loan Notice means a request substantially in the form of Exhibit C-1.
 
Loan Papers means (a) this Agreement and the Notes, (b) each Guaranty, (c) all
L/Cs and L/C Agreements, (d) the Security Documents, and (e) all renewals,
extensions, restatements of, amendments and supplements to, and confirmations or
ratifications of, any of the foregoing.
 
London Banking Day means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
 
Material Adverse Event means any (a) material impairment of the ability of the
Restricted Companies as a whole to perform their payment or other material
obligations under the Loan Papers or material impairment of the ability of
Administrative Agent or any Lender to enforce any of the material obligations of
the Restricted Companies as a whole under the Loan Papers; (b) material and
adverse effect on the operations, business, properties, liabilities (actual or
contingent), or condition (financial or otherwise) of the Restricted Companies
as a whole; or (c) a material adverse effect upon the legality, validity, or
binding effect against the Restricted Companies of any Loan Paper to which such
Restricted Companies are parties (determined with respect to the Loan Papers of
the Restricted Companies taken as a whole).
 
Material Agreement means, for any Person, any agreement (excluding purchase
orders for material, services, or inventory in the ordinary course of business)
to which that Person is a party, by which that Person is bound, or to which any
assets of that Person may be subject, that is not cancelable by that Person upon
30 or fewer days’ notice without liability for further payment, other than
nominal penalty, and that requires that Person to pay more than $2,000,000
during any 12-month period.
 
Maximum Amount and Maximum Rate respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligation held by such Lender.
 
Metro Districts means, collectively, (a) the Existing Metro Districts, and (b)
any other Person which issues Bonds after the Closing Date to finance the
operation, construction, and maintenance of infrastructure projects in
municipalities, which projects are related to the Companies’ business activities
in the region in which the projects are being developed; and Metro District
means one of the Metro Districts.
 
MLPF&S means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
 
Moody’s means Moody’s Investor’s Service, Inc.
 
Multiemployer Plan means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company or any
ERISA Affiliate is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.
 
Net Funded Debt means, on any date of determination, an amount equal to (a)
Funded Debt minus (b) the amount of Unrestricted Cash in excess of $10,000,000.
 
Net Income means, for any period with respect to any Person (or group of Persons
whose Financial Statements are consolidated in accordance with GAAP), the net
income of such Person or Persons from continuing operations after extraordinary
items (excluding gains or losses from the disposition of assets) for that period
determined in accordance with GAAP; provided however, that for purposes of
calculating Net Income of the Restricted Companies under this Agreement:
 
(a)           if any Restricted Company owns an interest in a Person that is not
consolidated in the consolidated financial statements of VRI and its Restricted
Subsidiaries in accordance with GAAP (a “Non-Consolidated Entity”), then such
equity interest shall not be accounted for under the equity method of
accounting, but the “Net Income” of such Restricted Company shall be increased
to the extent cash is distributed to such Restricted Company by any such
Non-Consolidated Entity during such period and shall be decreased to the extent
cash is contributed in the form of equity to such Non-Consolidated Entity in
order to fund losses of such Non-Consolidated Entity during such period;
provided, that for purposes of Section 10.9(d), the Net Income of any Restricted
Company for any period shall not be adjusted to the extent cash is contributed
by such Restricted Company in the form of equity to a Non-Consolidated Entity in
order to fund losses of such Non-Consolidated Entity during such period; and
 
(b)           premiums paid and the write-off of any unamortized balance of
original issue discount in connection with a redemption of, or tender offer for,
debt that is consummated in accordance with the Loan Papers, and the
amortization and write-off of any unamortized balance of debt issuance costs,
shall be excluded.
 
Non-Cash Operating Charges means depreciation expense, amortization expense, and
any other non-cash charges determined in accordance with GAAP (including,
without limitation, non-cash compensation expenses incurred in respect of stock
option plans, including, without limitation, pursuant to FAS 123R).
 
Non-Recourse Debt means, for any Unrestricted Subsidiary, any Debt of such
Unrestricted Subsidiary with respect to which the holder of such Debt (a) may
not look to such Unrestricted Subsidiary directly for repayment, other than to
the extent of any security therefor, or (b) may look to such Unrestricted
Subsidiary directly for repayment (but not to any direct or indirect constituent
equity holder of such Unrestricted Subsidiary, other than with respect to
Permitted Recourse Obligations entered into by such direct or indirect
constituent equity holder).
 
Nonextension Notice Date has the meaning set forth in Section 2.3(b)(iii).
 
Northstar Leases means, collectively, (a) that certain Amended and Restated
Lease Agreement, dated as of October 25, 2010, by and between CNL Income
Northstar, LLC, as lessor, and Trimont Land Company, a California corporation,
as lessee, (b) that certain Amended and Restated Personal Property Lease
Agreement by and between CNL Income Northstar TRS Corp., a Delaware corporation,
as lessor, and Trimont Land Company, a California corporation, as lessee, dated
as of October 25, 2010, and (c) that certain Amended and Restated Lease
Agreement, dated as of October 25, 2010, by and between CNL Income Northstar
Commercial, LLC, a Delaware limited liability company, as lessor, and Northstar
Group Commercial Properties, LLC, a Delaware limited liability company, as
lessee, each as amended from time to time.
 
Northstar Subsidiaries means, collectively, VR Acquisition, Inc., a California
corporation, BCRP, Inc., a Delaware corporation, Booth Creek Ski Holdings, Inc.,
a Delaware corporation, Trimont Land Company, a California corporation,
Northstar Group Commercial Properties, LLC, a Delaware limited liability
company, and Northstar Group Restaurant Properties, LLC, a Delaware limited
liability company.
 
Notes means, collectively, the Revolver Notes and Swing Line Notes, and Note
means any of the Notes.
 
Obligation means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to Administrative Agent, the L/C Issuers, and any Lender
(including, without limitation, the Swing Line Lenders) by the Companies under
the Loan Papers, together with all interest accruing thereon, fees, costs, and
expenses (including, without limitation, all attorneys’ fees and expenses
incurred in the enforcement or collection thereof) payable under the Loan Papers
or in connection with the protection of Rights under the Loan Papers; provided
that, all references to the Obligation in the Security Documents, the Guaranty,
and Section 3.10 herein shall, in addition to the foregoing, also include all
present and future indebtedness, liabilities, and obligations (and all renewals
and extensions thereof or any part thereof) now or hereafter owed to any Lender
or any Affiliate of a Lender arising from, by virtue of, or pursuant to any
Financial Hedge entered into by any Restricted Company.
 
Other Taxes means all present or future stamp or documentary Taxes or any other
excise or property Taxes, charges, or similar levies arising from any payment
made hereunder or under any other Loan Paper or from the execution, delivery, or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Paper.
 
Outstanding Amount means (a) with respect to Revolver Loans and Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolver Loans and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Exposure on any date, the amount of such L/C Exposure on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Exposure as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.
 
Participant has the meaning specified in Section 15.11(d).
 
PBGC means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.
 
Permitted Assignment has the meaning set forth in Section 10.12.
 
Permitted Debt means:
 
(a)           the Obligation;
 
(b)           Debt of any Company which is listed on Part B of Schedule 2.3;
 
(c)           Debt of any Company arising from endorsing negotiable instruments
for collection in the ordinary course of business;
 
(d)           Subordinated Debt (and guaranties by Restricted Companies of
Subordinated Debt of other Restricted Companies, if such guaranties are
subordinated to the payment and collection of the Obligation on the same terms
as such Subordinated Debt or otherwise upon terms satisfactory to Administrative
Agent), so long as after giving effect to the incurrence of such Debt, the
Companies are in pro forma compliance with the financial covenants set forth in
Section 11 herein and no Default or Potential Default exists or would result
after giving effect thereto;
 
(e)           any refinancing of VRI Subordinated Notes (i) with the issuance of
other Subordinated Debt pursuant to a Permitted Refinancing, or (ii) so long as
no Default or Potential Default then exists or would result after given effect
thereto, with the issuance of senior unsecured Debt, in each case in an
aggregate principal amount not to exceed 105% of the principal amount of, plus
premium and accrued interest on, the VRI Subordinated Notes;
 
(f)           Debt of any Company arising under or pursuant to the Existing
Housing Bonds to which any such Company is a party;
 
(g)           Debt of any Company arising under or pursuant to Bonds (other than
Existing Housing Bonds) to which any such Company is a party, so long as after
giving effect to the incurrence of such Debt and, without duplication, Debt
incurred by Borrower or any other Company in support thereof, (i) the Companies
are in pro forma compliance with the financial covenants set forth in Section 11
herein, and (ii) no Default or Potential Default exists or would result after
giving effect thereto;
 
(h)           (i) Non-Recourse Debt of Unrestricted Subsidiaries, and (ii) other
Debt of Unrestricted Subsidiaries that is recourse to the Restricted Companies,
so long as the guaranties or other contingent obligations of the Restricted
Companies in respect of such Debt is permitted pursuant to clause (i)(ii) below;
 
(i)            guaranties and other contingent obligations of Restricted
Companies with respect to (i) Debt of Restricted Companies, (ii) Debt of
Unrestricted Subsidiaries permitted hereunder in an amount not to exceed the
Investment Limit (Unrestricted Subsidiaries), and (iii) Debt of Persons (other
than the Companies) in which a Restricted Company has made an investment
permitted under Section 10.8(m) in an amount not to exceed the lesser of the
Investment Limit (Unrestricted Subsidiaries) and Investment Limit (Minority
Investments);
 
(j)           fees and other amounts payable under the Forest Service Permits in
the ordinary course of business;
 
(k)           inter-company Debt between Restricted Companies;
 
(l)           Debt of the Restricted Companies in a maximum aggregate amount not
to exceed $50,000,000 at any time for (i) Capital Lease obligations, (ii)
obligations to pay the deferred purchase price of property or services, and
(iii) obligations under surety bonds or similar instruments;
 
(m)           Debt of Borrower in a maximum amount not to exceed $100,000,000 at
any time that is secured by the Collateral on a pari passu basis, so long as
Borrower, Administrative Agent, and the lender thereof (or applicable agent or
trustee therefor) have entered into intercreditor arrangements in form and
substance reasonably satisfactory to Administrative Agent; provided, that the
amount of pari passu Debt permitted under this clause (m) shall be reduced on a
dollar-for-dollar basis by the amount of any increase in the Total Commitment
above $400,000,000 on or after the Closing Date, and the amount of each Term
Loan Facility added to this Agreement after the Closing Date, in each case with
respect to any increase after the Closing Date pursuant to Section 2.5;
 
(n)           if the Northstar Leases are Capital Leases, obligations of the
Northstar Subsidiaries thereunder; and
 
(o)           in addition to Debt permitted under clauses (a) through (n) above,
senior unsecured Debt of the Restricted Companies in an maximum aggregate amount
not to exceed $250,000,000 at any time; provided, that (x) prior to the
Permitted Assignment, Debt of Restricted Companies other than VRI, VHI, or
Borrower permitted under this clause (o) shall not exceed a maximum aggregate
amount of $50,000,000 at any time, and (y) after the Permitted Assignment, Debt
of Restricted Subsidiaries other than VHI permitted under this clause (o) shall
not exceed a maximum aggregate amount of $50,000,000 at any time.
 
Permitted Liens means:
 
(a)           Liens created by the Security Documents or other Liens securing
the Obligation, and so long as the Obligation is ratably secured therewith,
Liens securing Debt incurred by any Company under any Financial Hedge with any
Lender or an Affiliate of any Lender to the extent permitted under
Section 10.8(i);
 
(b)           Liens created by, or pursuant to, the Forest Service Permit
Agreements for the benefit of the holders of the Vail Bonds and Liens on the
amounts in the “Bond Fund” established and maintained in accordance with the
provisions of the documents executed in connection with the issuance of the Vail
Bonds (and Liens created on all or any portion of the same assets in connection
with any refinancing of such bonds in accordance with the terms of this
Agreement);
 
(c)           Liens on assets of Unrestricted Subsidiaries securing Debt of
Unrestricted Subsidiaries permitted by clause (h) of the definition of
“Permitted Debt”;
 
(d)             Liens on the Collateral securing Debt of Borrower permitted by
clause (m) of the definition of “Permitted Debt”;
 
(e)           Liens on assets of any Company securing Permitted Debt arising
under or pursuant to any Bond Documents to which any such Company is a party,
but only to the extent such Liens secure the assets financed by such Permitted
Debt (and proceeds thereof);
 
(f)           purchase money liens which encumber only the assets acquired;
 
(g)           pledges or deposits made to secure payment of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits (other than ERISA) or to participate in any fund in connection with
workers’ compensation, unemployment insurance, pensions (other than ERISA) or
other social security programs;
 
(h)           good-faith pledges or deposits made to secure performance of bids,
tenders, contracts (other than for the repayment of borrowed money), or leases,
or to secure statutory obligations, surety or appeal bonds, or indemnity,
performance, or other similar bonds in the ordinary course of business;
 
(i)           encumbrances and restrictions on the use of real property which do
not materially impair the use thereof;
 
(j)           the following, if either (1) no amounts are due and payable and no
Lien has been filed or agreed to, or (2) the validity or amount thereof is being
contested in good faith by lawful proceedings diligently conducted, reserve or
other provision required by GAAP has been made, levy and execution thereon have
been (and continue to be) stayed or payment thereof is covered in full (subject
to the customary deductible) by insurance:  (i) Liens for Taxes; (ii) Liens
upon, and defects of title to, property, including any attachment of property or
other legal process prior to adjudication of a dispute on the merits; (iii)
Liens imposed by operation of Law (including, without limitation, Liens of
mechanics, materialmen, warehousemen, carriers, and landlords, and similar
Liens); and (iv) adverse judgments on appeal;
 
(k)           any interest or title of a lessor or licensor in assets being
leased or licensed to a Company;
 
(l)           licenses, leases, or subleases granted to third Persons which do
not interfere in any material respect with the business conducted by the
Companies;
 
(m)           any Lien on any asset of any entity that becomes a Subsidiary of
VRI, which Lien exists at the time such entity becomes a Subsidiary of VRI, so
long as (i) any such Lien was not created in contemplation of such acquisition,
merger, or consolidation, and (ii) any such Lien does not and shall not extend
to any asset other than the assets secured immediately prior to the acquisition
in formation of such Subsidiary;
 
(n)           in respect of Water Rights, the provisions of the instruments
evidencing such Water Rights and any matter affecting such Water Rights which
does not affect the Companies’ rights to sufficient quantity and quality of
water to conduct business as in effect on the date hereof or any expansion
planned as of the date hereof (including, without limitation, any Lien of the
Colorado Water Conservation Board, or its successors and assigns, on stock owned
by any Company in a Colorado ditch and reservoir company formed in accordance
with the Colorado Corporation Code, as amended);
 
(o)           in respect of the Forest Service Permits, the provisions of the
instruments evidencing such permits and all rights of the U.S. and its agencies
with respect thereto or with respect to the land affected thereby; and
 
(p)           Liens on cash accounts not to exceed $250,000 in the aggregate at
the FirstBank of Vail established in connection with collateralizing a portion,
if any, of certain second mortgage loans made by such bank, and guaranteed by
Borrower, as part of the Vail Associates Home Mortgage Program for Borrower’s
employees.
 
Permitted Recourse Obligations means, collectively, for any Restricted Company,
obligations or liabilities arising with respect to Customary Recourse
Exceptions, Completion Guaranties, and letters of credit or similar arrangements
entered into in support of obligations of an Unrestricted Subsidiary with
respect to its Real Estate Project.
 
Permitted Redemption has the meaning specified in Section 10.2.
 
Permitted Refinancing has the meaning specified in Section 10.2.
 
Person means any individual, partnership, joint venture, other entity, or
Governmental Authority.
 
Platform has the meaning specified in Section 9.1
 
Pledge Agreement means, collectively, (a) a pledge agreement substantially in
the form of Exhibit F-1, executed and delivered by any Person pursuant to the
requirements of the Loan Papers, together with (b) any related Confirmation of
Pledge Agreement and any other amendment, modification, supplement, restatement,
ratification, or reaffirmation of any Pledge Agreement made in accordance with
the Loan Papers.
 
Potential Default means the occurrence of any event or existence of any
circumstance that would, upon notice or lapse of time or both, become a Default.
 
Principal Debt means, at any time, the aggregate unpaid principal balance of all
Loans, together with the aggregate unpaid reimbursement obligations of Borrower
in respect of drawings under any L/C (including, without limitation, any L/C
Borrowing).
 
Public Lender has the meaning specified in Section 9.1.
 
Purchase Price means, with respect to any acquisition or merger consummated in
accordance with the provisions of Section 10.11 herein, all (a) direct and
indirect cash payments, and (b) deferred cash payments determined by Borrower to
be reasonably likely to be payable following the closing date of such
acquisition or merger, which payments pursuant to clauses (a) and (b) herein are
made to or for the benefit of the Person being acquired (or whose assets are
being acquired), its shareholders, or its Affiliates in connection with such
acquisition or merger, including, without limitation, the amount of any Debt
being assumed in connection with such acquisition or merger (and subject to the
limitations on Permitted Debt hereunder) or seller financing, and excluding,
without limitation, payments to Affiliates of the Person being acquired (or
whose assets are being acquired) for usual and customary transitional services
or other operating services provided by such Affiliates of the Person being
acquired (or whose assets are being acquired) pursuant to agreements that have
been entered into in good faith by the parties thereto.
 
Quarterly Date means each January 31, April 30, July 31, and October 31;
provided, that if any such Quarterly Date is not a Business Day, the provisions
of Section 15.2 shall apply to payments required on such day.
 
Real Estate Project means the acquisition, development, and operation or resale
of any real estate asset or group of related real estate assets (and directly
related activities) by any Unrestricted Subsidiary.
 
Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, and advisors of
such Person and of such Person’s Affiliates.
 
Representatives means representatives, officers, directors, employees,
attorneys, and agents.
 
Required Lenders means Lenders holding more than (a) 50% of the Total
Commitment, prior to the termination of the Total Commitment, or (b) 50% of the
Commitment Usage, after the termination of the Total Commitment (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/Cs and Swing Line Loans being deemed “held” by such Lender for purposes of
this definition); provided, that the Commitment of, and the portion of the
Commitment Usage held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
 
Responsible Officer means the Chairman, President, Chief Executive Officer, or
Chief Financial Officer of Borrower.
 
Restricted Companies means VRI, VHI, Borrower, and all of VRI’s Restricted
Subsidiaries; and Restricted Company means any of the Restricted Companies.
 
Restricted Subsidiaries means (a) VHI, (b) Borrower, and (c) all of VRI’s other
direct and indirect Subsidiaries (other than Unrestricted Subsidiaries); and
Restricted Subsidiary means any of the Restricted Subsidiaries.
 
Revolver Loan means any Loan made under this Agreement, other than a Swing Line
Loan or an L/C Borrowing.
 
Revolver Note means a promissory note in substantially the form of Exhibit A-1,
and all renewals and extensions of all or any part thereof.
 
Rights means rights, remedies, powers, privileges, and benefits.
 
S&P means Standard & Poor’s Ratings Group (a division of The McGraw Hill
Companies, Inc.).
 
Securities Laws means the Securities Act of 1933, the Securities Exchange Act of
1934, and the applicable accounting and auditing principles, rules, standards,
and practices promulgated, approved, or incorporated by the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions, or the Public Company Accounting Oversight Board, as each
of the foregoing may be amended and in effect on any applicable date hereunder.
 
Security Documents means, collectively, (a) each Pledge Agreement, each
Confirmation of Pledge Agreement, any security agreement, mortgage, deed of
trust, control agreement, or other agreement or document, together with all
related financing statements and stock powers, in form and substance reasonably
satisfactory to Administrative Agent and its legal counsel, executed and
delivered by any Person in connection with this Agreement to create a Lien in
favor of Lenders on any of its real or personal property, as amended, modified,
supplemented, restated, ratified, or reaffirmed; and (b) with respect to each
Bond L/C, the trust indenture entered into in connection with such Bond L/C, and
such other agreements and documents delivered by the Issuer (as defined in the
applicable Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate (as defined in the applicable trust indenture) and,
upon payment in full of the applicable Bonds, such Trustee’s interest in the
applicable Bond Documents, are assigned to the applicable L/C Issuer as security
for payment of such Bonds.
 
Senior Debt means Funded Debt other than Subordinated Debt.
 
Service means the U.S. Department of Agriculture Forest Service or any successor
agency.
 
Similar Business means any business conducted by VRI or any of its Subsidiaries
on the Closing Date or any other recreation, leisure, and/or hospitality
business, including, without limitation, ski mountain resort operations or any
business or activity that is reasonably similar thereto, a reasonable extension,
development, or expansion thereof, or reasonably ancillary thereto.
 
Solvent means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Debts as they mature, and (c) it does not have unreasonably small capital to
conduct its businesses.
 
Subordinated Debt means any unsecured indebtedness for borrowed money for which
a Company is directly and primarily obligated, so long as such Debt (a) does not
have any stated maturity before the latest maturity of any part of the
Obligation, (b) has terms that are no more restrictive upon the Company than the
terms of the Loan Papers, and (c) is subordinated, upon terms satisfactory to
Administrative Agent, to the payment and collection of the Obligation; and, in
any event, Subordinated Debt includes notes, guaranties and all other
obligations now or hereafter arising under or pursuant to the VRI Senior
Subordinated Indenture (or any other indenture that contains substantially the
same material terms as the VRI Senior Subordinated Indenture).
 
Subsidiary means, with respect to any Person, any corporation, or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
 
Swing Line Borrowing means a borrowing of a Swing Line Loan pursuant to Section
2.4.
 
Swing Line Lenders means, collectively, Bank of America and U.S. Bank National
Association, in their respective capacities as providers of Swing Line Loans,
and any successor swing line lender hereunder; and Swing Line Lender means any
one of the Swing Line Lenders.
 
Swing Line Loan has the meaning set forth in Section 2.4(a).
 
Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, is substantially in the form of Exhibit
C-2.
 
Swing Line Note means a promissory note in substantially the form of
Exhibit A-2, and all renewals and extensions of all or any part thereof.
 
Swing Line Subfacility means a subfacility under the Agreement (the portion of
the Loans attributable to which may never exceed in the aggregate the Swing Line
Sublimit) as described in, and subject to the limitations of, Section 2.4
hereof.
 
Swing Line Sublimit means, on any date, an amount equal to the lesser of (a)
$50,000,000 and (b) the Total Commitment (as the same may be increased or
reduced in accordance with the Loan Papers).  The Swing Line Sublimit is part
of, and not in addition to, the Total Commitment.
 
Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees, or other charges imposed by any Governmental
Authority, including any interest, additions to tax, or penalties applicable
thereto.
 
Temporary Cash Investments means investments of the Restricted Companies
permitted under clauses (b) through (g), (p), and (q) of Section 10.8 hereof.
 
Term Loan Facility has the meaning set forth in Section 2.5.
 
Termination Date means the earliest of (a) November 15, 2013, if all obligations
under the VRI Subordinated Notes are not repaid in full, and the VRI Senior
Subordinated Indenture is not terminated, prior to such date; (b) January 25,
2016, if all obligations under the VRI Subordinated Notes are repaid in full,
and the VRI Senior Subordinated Indenture is terminated, prior to November 15,
2013; and (c) the effective date upon which Lenders’ Commitments are otherwise
canceled or terminated.
 
Threshold Amount means $25,000,000.
 
Total Assets means, as of any date of determination for the Restricted Companies
on a consolidated basis, the book value of all assets of the Restricted
Companies (as determined in accordance with GAAP).
 
Total Commitment means, on any date of determination, the aggregate Commitments
of all Lenders then in effect.
 
Trustee means any Trustee designated as the beneficiary of a Bond L/C.
 
Type means any type of Loan determined with respect to the applicable interest
option.
 
U.S. means the United States of America.
 
Unreimbursed Amount has the meaning set forth in Section 2.3(c)(i).
 
Unrestricted Cash means, on any date of determination, the aggregate amount of
all cash and Temporary Cash Investments of the Restricted Companies not subject
to any Lien or restriction (except for Liens of depository institutions securing
payment of customary service charges, transfer fees, account maintenance fees,
and charges for returned or dishonored items, and restrictions with respect to
compensating balances).
 
Unrestricted Subsidiary means any existing Subsidiary or newly-formed Subsidiary
created by Borrower pursuant to Section 9.10 (which may be a partnership, joint
venture, corporation, limited liability company, or other entity) (a) which does
not own any Forest Service Permit, the stock of any Restricted Company, or any
Critical Assets (except as otherwise permitted under this Agreement), (b) which
has (and whose other partners, joint venturers, members, or shareholders have)
no Debt or other material obligation which is recourse to any Restricted Company
or to the assets of any Restricted Company (other than (i) pursuant to Permitted
Recourse Obligations and (ii) as otherwise permitted in clause (h) of the
definition of “Permitted Debt”), and (c) which is specifically identified in
this definition or has been designated by Borrower as an Unrestricted Subsidiary
by notice to Administrative Agent under Section 9.11 hereof.  The Unrestricted
Subsidiaries are reflected on Schedule 8.2 hereto (as the same may be updated
from time to time).
 
Vail Bonds means the Eagle County, Colorado Sports Facilities Revenue Refunding
Bonds Series 1998, in the original principal amount of $41,200,000, and any
refinancing thereof to the extent the structure of any such refinancing is
substantially similar to the structure of the Debt refinanced thereby, and the
principal amount refinanced does not exceed the original principal amount of
such Debt.
 
Vail Summit Resorts means Vail Summit Resorts, Inc. (f/k/a “Ralston Resorts,
Inc.”), a Colorado corporation and a Wholly Owned Subsidiary of Borrower.
 
VHI means Vail Holdings, Inc., a Colorado corporation and the direct owner of
Borrower.
 
VRI means Vail Resorts, Inc., a Delaware corporation and the indirect owner of
Borrower.
 
VRI Senior Subordinated Indenture means the Indenture dated as of January 29,
2004, among VRI, as Issuer, The Bank of New York, as Trustee, and certain of
VRI’s Subsidiaries, as guarantors, as supplemented from time to time.
 
VRI Subordinated Notes means the 6-¾% Senior Subordinated Notes issued under the
VRI Senior Subordinated Indenture.
 
Water Rights means all water rights and conditional water rights that are
appurtenant to real property owned by the Companies or that have been used or
are intended for use in connection with the conduct of the business of the
Companies, including but not limited to (a) ditch, well, pipeline, spring, and
reservoir rights, whether or not adjudicated or evidenced by any well or other
permit, (b) all rights with respect to groundwater underlying any real property
owned by the Companies, (c) any permit to construct any water well, water from
which is intended to be used in connection with such real property, and (d) all
right, title, and interest of the Companies under any decreed or pending plan of
augmentation or water exchange plan.
 
Wholly Owned when used in connection with any Subsidiary means any corporation,
partnership, limited liability company, or other entity of which all of the
equity securities or other ownership interests are owned, directly or
indirectly, by VRI, Borrower, or one or more of their Wholly Owned Restricted
Subsidiaries.
 
1.2  
Number and Gender of Words.

 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           (i)           The words “herein,” “hereto,” “hereof,” and
“hereunder” and words of similar import when used in any Loan Paper shall refer
to such Loan Paper as a whole and not to any particular provision thereof.
 
(ii)           Article, Section, Exhibit, and Schedule references are to the
Loan Papers in which such reference appears.
 
(iii)           The term “including” is by way of example and not limitation.
 
(iv)           The terms “documents” and “papers” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements, and other writings, however evidenced, whether in physical or
electronic form.
 
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(d)           Section headings herein and in the other Loan Papers are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Papers.
 
1.3  
Accounting Principles.

 
(a)           Under the Loan Papers and any documents delivered thereunder,
unless otherwise stated, (i) all accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited Financial Statements
delivered pursuant to Section 9.1, (ii) all accounting principles applied in a
current period must be comparable in all material respects to those applied
during the preceding comparable period, and (iii) while VRI has any consolidated
Restricted Subsidiaries, all accounting and financial terms and compliance with
financial covenants must be on a consolidating and consolidated basis, as
applicable.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Debt of the Companies shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
 
(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Paper, and either
Borrower or Required Lenders shall so request, Administrative Agent, Lenders,
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
(c)           All references herein to consolidated financial statements of VRI
and its Subsidiaries or its Restricted Subsidiaries, or to the determination of
“Adjusted EBITDA” or “Funded Debt” for VRI and its Subsidiaries or its
Restricted Subsidiaries on a consolidated basis, or any similar reference,
shall, in each case, be deemed to include each variable interest entity that VRI
is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) or is otherwise required to consolidate in accordance with GAAP;
provided, that in determining such amounts, (i) the Funded Debt and Adjusted
EBITDA of the Existing Housing Districts in respect of the Existing Housing
Bonds shall be excluded, and (ii) the Funded Debt and Adjusted EBITDA of the
Existing Metro Districts in respect of any Bonds issued prior to January 28,
2005 (the date of the Existing Agreement) shall be excluded.
 
1.4  
Rounding.

 
Any financial ratios required to be maintained by the Companies pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
1.5  
References to Agreements and Laws.

 
Unless otherwise expressly provided herein, (a) references to organization
documents, agreements (including the Loan Papers), and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements, and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements, and other
modifications are not prohibited by any Loan Papers, and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, or interpreting such Law.
 
1.6  
Times of Day.

 
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
 
1.7  
L/C Amounts.

 
Unless otherwise specified, all references herein to the amount of an L/C at any
time shall be deemed to mean the stated amount of such L/C in effect at such
time; provided, however, that with respect to any L/C that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such L/C shall be deemed
to be the maximum stated amount of such L/C after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
SECTION 2                        
COMMITMENT.

 
2.1  
Credit Facility.

 
Subject to the provisions in the Loan Papers, each Lender hereby severally and
not jointly agrees to lend to Borrower its Commitment Percentage of one or more
Revolver Loans in an aggregate principal amount outstanding at any time up to
such Lender’s Commitment; provided that:  (i) each Revolver Loan must occur on a
Business Day and no later than the Business Day immediately preceding the
Termination Date; (ii) each Revolver Loan must be in an amount not less than (A)
$500,000 or a greater integral multiple of $100,000 (if a Base Rate Loan), or
(B) $1,000,000 or a greater integral multiple of $100,000 (if a LIBOR Loan); and
(iii) on any date of determination, after giving effect to the requested Loan,
(A) the Commitment Usage may not exceed the Total Commitment then in effect, and
(B) the aggregate Outstanding Amount of the Revolver Loans of any Lender, plus
such Lender’s Commitment Percentage of the Outstanding Amount of all L/C
Exposure, plus such Lender’s Commitment Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment.  Revolver Loans
may be repaid or reborrowed from time to time in accordance with the terms and
provisions of the Loan Papers.
 
2.2  
Loan Procedure.

 
(a)           Each borrowing of Revolver Loans hereunder, conversion of Revolver
Loans from one Type to the other, and continuation of Revolver Loans that are
LIBOR Loans shall be made upon Borrower’s irrevocable notice to Administrative
Agent, which may be given by telephone.  Each such notice must be received by
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Loan of, conversion to, or continuation of Revolver
Loans that are LIBOR Loans or of any conversion of Revolver Loans that are LIBOR
Loans to Base Rate Loans, and (ii) on the requested date of any Base Rate
Loan.  Each telephonic notice by Borrower pursuant to this Section 2.2 must be
confirmed promptly by delivery to Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower.  Each
borrowing of, conversion to, or continuation of Revolver Loans that are LIBOR
Loans shall be in amounts set forth in Section 2.1.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Revolver Loan, a conversion of Revolver Loans from one Type to the other, or a
continuation of Revolver Loans as LIBOR Loans, (ii) the requested date of the
borrowing (such date, a “Loan Date”), conversion, or continuation, as the case
may be (which shall be a Business Day), (iii) the principal amount of Revolver
Loans to be borrowed, converted, or continued, (iv) the Type of Revolver Loans
to be borrowed or to which existing Revolver Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Revolver Loan in a Loan Notice or if
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolver Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Revolver Loans that are LIBOR Loans.  If Borrower requests a
borrowing of, conversion to, or continuation of Revolver Loans that are LIBOR
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.  Administrative
Agent shall promptly notify each Lender of its receipt of any Loan Notice and
its contents.
 
(b)           Each Lender shall remit its Commitment Percentage of each
requested Revolver Loan to Administrative Agent’s principal office in Dallas,
Texas, in funds that are available for immediate use by Administrative Agent by
12:00 noon on the applicable Loan Date.  Subject to receipt of such funds,
Administrative Agent shall (unless to its actual knowledge any of the applicable
conditions precedent have not been satisfied by Borrower or waived by Required
Lenders) make such funds available to Borrower as directed in the Loan Notice;
provided however, that if on the date of such Loan Notice there are L/C
Borrowings outstanding, then the proceeds of such Revolver Loans shall be
provided, first, to the payment in full of any such L/C Borrowing, and then, to
Borrower as provided herein.
 
(c)           Unless Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Revolver Loan that such Lender will not
make available to Administrative Agent such Lender’s share of such Revolver Loan
(or, in the case of any Base Rate Loan, prior to 12:00 noon on the date of such
Base Rate Loan), Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2(b) and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Revolver Loan available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at (A)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing, or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans.  If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period.  If such Lender pays
its share of the applicable Revolver Loan to Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Revolver
Loan.  Any payment by Borrower shall be without prejudice to any claim Borrower
may have against a Lender that shall have failed to make such payment to
Administrative Agent.  A notice of Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.
 
(d)           Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of Lenders or any L/C Issuer hereunder that Borrower will not
make such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders or the applicable L/C Issuer, as the case may
be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each Lender or the applicable L/C Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the applicable L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.  A notice of Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (d) shall be
conclusive, absent manifest error.
 
(e)           The obligations of Lenders hereunder to make Loans, to fund
participations in L/Cs and Swing Line Loans, and to make payments pursuant to
Section 15.4(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation, or to make any payment under Section
15.4(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation, or to make its payment under Section 15.4(c).
 
2.3  
L/C Subfacility.

 
(a)           The L/C Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue L/Cs for the
account of Borrower, and to amend or renew L/Cs previously issued by it, in
accordance with subsection (b) below, and (2) to honor sight drafts under the
L/Cs; and (B) Lenders severally agree to participate in L/Cs issued for the
account of Borrower; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any L/C, and no Lender shall be obligated
to participate in any L/C, if as of the date of such L/C Credit Extension (after
giving effect to any proposed L/C Credit Extension on such date), (x) the
Commitment Usage would exceed the Total Commitment, (y) the aggregate
Outstanding Amount of the Revolver Loans of such Lender, plus such Lender’s
Commitment Percentage of the Outstanding Amount of all L/C Exposure, plus such
Lender’s Commitment Percentage of the Outstanding Amount of all Swing Line Loans
would exceed such Lender’s Commitment, or (z) the Outstanding Amount of the L/C
Exposure would exceed the L/C Sublimit.  Within the foregoing limits, and
subject to the terms and conditions hereof, Borrower’s ability to obtain L/Cs
shall be fully revolving; accordingly Borrower may, during the foregoing period,
obtain L/Cs to replace L/Cs that have expired or that have been drawn upon and
reimbursed.  All Existing L/Cs shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.
 
(ii)           Neither L/C Issuer shall be under any obligation to issue any L/C
if:
 
(A)           any order, judgment, or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such L/C, or any Law applicable to the applicable L/C Issuer
or any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the applicable L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such L/C in particular or shall impose upon the
applicable L/C Issuer with respect to such L/C any restriction, reserve, or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the
applicable L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
 
(B)           subject to Section 2.3(b)(iii), the expiry date of such requested
L/C would occur more than thirteen months after the date of issuance or last
renewal, unless Required Lenders have approved such expiry date or unless the
requested L/C is a Bond L/C, in which case the Bond L/C will expire in
accordance with the terms set forth in the applicable Bond L/C as approved by
the applicable L/C Issuer and Administrative Agent in accordance with Section
2.3(i);
 
(C)           the expiry date of such requested L/C would occur after the L/C
Expiration Date, unless Required Lenders have approved such expiry date;
 
(D)           the issuance of such L/C would violate one or more policies of the
applicable L/C Issuer;
 
(E)           such L/C is to be denominated in a currency other than Dollars; or
 
(F)           any Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 3.15(a)(iv)) with respect to
the Defaulting Lender arising from either the L/C then proposed to be issued or
that L/C and all other L/C Exposure as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.
 
(iii)           Neither L/C Issuer shall be under any obligation to amend any
L/C if (A) such L/C Issuer would have no obligation at such time to issue such
L/C in its amended form under the terms hereof, or (B) the beneficiary of such
L/C does not accept the proposed amendment to such L/C.
 
(b)           Procedures for Issuance and Amendment of Letters of
Credit:  Auto-Extension Letters of Credit.
 
(i)           Each L/C shall be issued or amended, as the case may be, upon the
request of Borrower delivered to the applicable L/C Issuer (with a copy to
Administrative Agent) in the form of an L/C Agreement, appropriately completed
and signed by a Responsible Officer of Borrower.  Such L/C Agreement must be
received by the applicable L/C Issuer and Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the
applicable L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of an L/C, such L/C
Agreement shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested L/C (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) the purpose and nature of the requested L/C and such other
matters as the applicable L/C Issuer (or, in the case of the Bond L/Cs, the
applicable L/C Issuer or Administrative Agent) may require.  In the case of a
request for an amendment of any outstanding L/C, such L/C Agreement shall
specify in form and detail satisfactory to the applicable L/C Issuer (A) the L/C
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable L/C Issuer (or, in the case of the Bond L/Cs, the
applicable L/C Issuer or Administrative Agent) may require.  Additionally,
Borrower shall furnish to the applicable L/C Issuer and Administrative Agent
such other documents and information pertaining to such requested L/C issuance
or amendment, including any Issuer Documents, as such L/C Issuer or
Administrative Agent may require.
 
(ii)           Promptly after receipt of any L/C Agreement, the applicable L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such L/C Agreement from Borrower
and, if not, such L/C Issuer will provide Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Lender, Administrative Agent or Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable L/C, that one or more
applicable conditions contained in Article VII shall not be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue an L/C for the account of Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer's usual and customary business practices.  Immediately upon the
issuance of each L/C, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such L/C in an amount equal to the product of such Lender’s
Commitment Percentage times the amount of such L/C.
 
(iii)           If Borrower so requests in any applicable L/C Agreement, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue
an L/C that has automatic extension provisions (each, an “Auto-Extension L/C”);
provided that any such Auto-Extension L/C must permit the applicable L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such L/C) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonextension Notice Date”) in
each such twelve-month period to be agreed upon at the time such L/C is
issued.  Unless otherwise directed by the applicable L/C Issuer, Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension L/C has been issued, Lenders shall be deemed
to have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such L/C at any time to an expiry date not later than the L/C
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
have no obligation at such time to issue such L/C in its extended form under the
terms hereof (by reason of the provisions of Section 2.3(a)(ii) or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Nonextension Notice Date
(1) from Administrative Agent that Required Lenders have elected not to permit
such extension or (2) from Administrative Agent, any Lender, or Borrower that
one or more of the applicable conditions specified in Section 7.2 is not then
satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.
 
(iv)           Promptly after its delivery of any L/C or any amendment to an L/C
to an advising bank with respect thereto or to the beneficiary thereof, the
applicable L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such L/C or amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any L/C of any notice of a
drawing under such L/C, the applicable L/C Issuer shall notify Borrower and
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under an L/C (each such date, an “Honor
Date”), Borrower shall reimburse such L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse such L/C Issuer by such time, Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Commitment
Percentage thereof.  In such event, Borrower shall be deemed to have requested a
Base Rate Loan hereunder to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.1 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Total Commitment and the conditions set
forth in Section 7.2 (other than the delivery of a Loan Notice).  Any notice
given by any L/C Issuer or Administrative Agent pursuant to this Section
2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(ii)           Each Lender (including any Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.3(c)(i) make funds available (and
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer at Administrative Agent’s Office in an
amount equal to its Commitment Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent; whereupon, subject to the provisions of Section 2.3(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan
hereunder to Borrower in such amount.  Administrative Agent shall remit the
funds so received to the applicable L/C Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolver Loan because the conditions set forth in Section 7.2
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment to Administrative Agent for
the account of the applicable L/C Issuer pursuant to Section 2.3(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing in
satisfaction of its participation obligation under this Section 2.3.
 
(iv)           Until each Lender funds its portion of a Revolver Loan or
participation in an L/C Borrowing pursuant to this Section 2.3(c) to reimburse
the applicable L/C Issuer for any amount drawn under any L/C, interest in
respect of such Lender’s Commitment Percentage of such amount shall be solely
for the account of the applicable L/C Issuer.
 
(v)           Each Lender’s obligation to reimburse the L/C Issuers for amounts
drawn under L/Cs (whether by making a Revolver Loans or funding its
participation in an L/C Borrowing), as contemplated by this Section 2.3(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense, or
other right which such Lender may have against the applicable L/C Issuer,
Borrower, or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Potential Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolver Loans pursuant to this
Section 2.3(c) is subject to the conditions set forth in Section 7.2 (other than
delivery by Borrower of a Loan Notice).  No funding of a participation in an L/C
Borrowing shall relieve or otherwise impair the obligation of Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any L/C, together with interest as provided herein.
 
(vi)           If any Lender fails to make available to Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.3(c) by the time
specified in Section 2.3(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the applicable L/C Issuer
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing, or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s participation in the L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Lender (through Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after an L/C Issuer has made a payment under any L/C
and has received from any Lender such Lender’s funding of its participation in
the related L/C Borrowing in accordance with Section 2.3(c), if Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Commitment Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participation
in the L/C Borrowing was outstanding) in the same funds as those received by
Administrative Agent.
 
(ii)           If any payment received by Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under
any of the circumstances described in Section 15.12 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to Administrative Agent for the account of the applicable L/C
Issuer its Commitment Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
(d) shall survive the payment in full of the Obligations and the termination of
this Agreement.
 
(e)           Obligations Absolute. The obligation of Borrower to reimburse the
applicable L/C Issuer for each drawing under each L/C and to repay each L/C
Borrowing shall be absolute, unconditional, and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)           any lack of validity or enforceability of such L/C, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii)           the existence of any claim, counterclaim, set-off, defense, or
other right that Borrower may have at any time against any beneficiary or any
transferee of such L/C (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such L/C or any agreement or instrument relating thereto, or any unrelated
transaction;
 
(iii)           any draft, demand, certificate, or other document presented
under such L/C proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such L/C;
 
(iv)           any payment by the applicable L/C Issuer under such L/C against
presentation of a draft or certificate that does not strictly comply with the
terms of such L/C; or any payment made by the applicable L/C Issuer under such
L/C to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, or other representative of or successor to any beneficiary or any
transferee of such L/C, including any arising in connection with any proceeding
under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower.
 
Borrower shall promptly examine a copy of each L/C and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
Borrower’s instructions or other irregularity, Borrower will immediately notify
the applicable L/C Issuer.  Borrower shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.
 
(f)           Role of L/C Issuers Each Lender and Borrower agree that, in paying
any drawing under an L/C, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates,
and documents expressly required by the L/C) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuers, any Related
Party of Administrative Agent, or any of the respective correspondents,
participants, or assignees of the L/C Issuers shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity, or enforceability of any
document or instrument related to any L/C or L/C Agreement.  Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any L/C; provided, however, that this assumption is not
intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at Law or under
any other agreement.  None of the L/C Issuers, any Related Party of
Administrative Agent, or any of the respective correspondents, participants, or
assignees of any L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.3(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against an L/C Issuer, and an L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by such L/C Issuer's willful misconduct or gross negligence or such
L/C Issuer's willful failure to pay under any L/C after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of an L/C.  In furtherance and not in limitation of the
foregoing, an L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and an L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign an L/C or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable L/C Issuer and Borrower when an L/C is issued (including any such
agreement applicable to an Existing L/C), (i) the rules of the ISP shall apply
to each standby L/C and each Bond L/C, and (ii) the rules of the Uniform Customs
and Practice for Documentary Credits (“UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial L/C.
 
(h)           Conflict with L/C Agreement.  In the event of any conflict between
the terms hereof and the terms of any L/C Agreement, the terms hereof shall
control.
 
(i)           Bond L/Cs.  Notwithstanding any provision to the contrary set
forth in this Section 2.3:
 
(i)           (A)           The Bond L/Cs shall be subject to the terms and
conditions of this Agreement and applicable Law; provided however, that (1) such
Bond L/Cs may have expiration dates later than thirteen months from the date of
issuance, so long as such date is not later than the L/C Expiration Date; and
(2) the terms of such Bond L/Cs must be acceptable to the applicable L/C Issuer
and Administrative Agent, and, (I) subject to the provisions of Section
2.3(i)(ii) and 2.3(i)(iii), may provide for the reinstatement of drawn portions
of the Bond L/C, whether or not reimbursement has been received (which may have
the effect of increasing the amount of such Bond L/C), (II) may provide for
automatic extensions thereof, so long as such terms comply with the auto
extension provisions set forth in Section 2.3(b)(iii) hereof, and (III) may
contain provisions whereby the applicable L/C Issuer is granted certain Rights
in collateral and voting Rights under the related Bond Documents, which Rights
are expressly assigned by the applicable L/C Issuer to Administrative Agent for
the benefit of Lenders pursuant to Section 2.3(i)(iv) herein.
 
(B)           Borrower may request that an L/C Issuer issue Bond L/Cs by
providing at least 30 days prior written notice of such request to the
applicable L/C Issuer, and by delivering a certificate at least 30 days prior to
the issuance of any Bond L/C to Administrative Agent demonstrating the
Companies’ pro forma compliance with the financial covenant set forth in Section
11.1 herein, after giving effect to the issuance of any such Bonds and, without
duplication, any Debt incurred by Borrower or any Company in support thereof,
and certifying that no Default or Potential Default exists or would result after
giving effect thereto.
 
(ii)           In the event that the proceeds of any drawing under any Bond L/C
are used to pay the purchase price of Bonds tendered or deemed tendered by the
owner thereof pursuant to the related Bond Documents (such drawing, including
the drawing of any accrued interest on the tendered Bonds, a “Bond Purchase
Drawing”), then the stated amount of such Bond L/C will be temporarily reduced
by the amount of such drawing, subject to automatic reinstatement (whether or
not reimbursement for any drawings thereunder has been received or the
conditions set forth in Section 7.2 have been satisfied, and without further
approval from Lenders) pursuant to the provisions of the applicable Bond L/C by
an amount equal to the Bond Purchase Drawing, so long as (A) the applicable L/C
Issuer (or Administrative Agent, as assignee of such L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the Bond
L/C, or (B) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or Administrative Agent, as assignee
of such L/C Issuer), or (c) to the extent provided for in the applicable Bond
L/C, such Bonds have been remarketed in accordance with the terms of the
applicable Bond Documents and released by the applicable L/C Issuer; provided
however, that if the repurchased Bonds are not transferred to such L/C Issuer
(or Administrative Agent, as assignee of such L/C Issuer) as required in clauses
(A) and (B) preceding, then the applicable L/C Issuer shall notify
Administrative Agent (who shall subsequently notify Lenders) of such
failure.  Unless otherwise directed by Required Lenders, the applicable L/C
Issuer shall then deliver notice to the applicable Trustee prior to the fifth
Business Day after any such Bond Purchase Drawing that the amount of such
drawing will not be reinstated.
 
(iii)           If the interest portion of any Bond L/C is drawn by the
applicable Trustee to make scheduled interest payments on the outstanding
principal amount of the Bonds, then the stated amount of such Bond L/C will be
temporarily reduced by the amount of such drawing, subject to automatic
reinstatement of the interest portion of such Bond L/C (whether or not
reimbursement for any drawings thereunder has been received or the conditions
set forth in Section 7.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable Bond L/C.  Subject to
compliance with Section 2.3(b) herein, the stated amount of the related Bond L/C
may be increased as required by the related Bond Documents (to reflect an
increase in the maximum rate of interest or number of days of accrued interest
covered by such Bond L/C or otherwise).
 
(iv)           All liens and security interests securing reimbursement
obligations and other obligations owed to the applicable L/C Issuer of any Bond
L/C under the related Bond Documents (including, without limitation, any L/C
Borrowing), any rights in and to any Bonds or other certificates of indebtedness
issued to such L/C Issuer under the related Bond Documents, and any voting
rights or other rights created in favor of such L/C Issuer under or pursuant to
or in connection with any related Bond Documents (collectively, the “Bond
Rights”), now or hereafter existing in favor of such L/C Issuer, are hereby
assigned and conveyed by the applicable L/C Issuer to Administrative Agent for
the ratable benefit of Lenders.  Notwithstanding anything to the contrary set
forth in any Bond L/C, any Bonds, or certificates of indebtedness purchased from
the owner thereof by the applicable Trustee with funds received pursuant to a
drawing under any Bond L/C shall be registered in the name of Administrative
Agent and shall be delivered to or held by Administrative Agent or such other
entity as may be specified by the applicable L/C Issuer and approved by
Administrative Agent in a written instrument delivered to the applicable
Trustee, for the benefit of the applicable L/C Issuer, Administrative Agent, and
the other Lenders.  Each L/C Issuer of a Bond L/C agrees to execute all such
other assignments, conveyances, financing statements, and other documents
required by Administrative Agent to effect the requirements of this Section
2.3(j)(iv); provided that, Lenders, Administrative Agent, and such L/C Issuer
agree that in the event any Bonds or certificates of indebtedness are issued to
such L/C Issuer (or Administrative Agent as the assignee of such L/C Issuer) as
a result of a drawing by the applicable Trustee under the Bond L/C for which
such L/C Issuer is not immediately reimbursed, and subsequently the Bonds are
remarketed and such L/C Issuer is reimbursed for all amounts so advanced (which
reimbursement may be a repayment of any Loan disbursed by Lenders as payment of
the related L/C reimbursement obligations under Section 2.3(c) or a repayment of
an L/C Borrowing), then any Bonds or certificates of indebtedness shall be
released by Administrative Agent and delivered to such Trustee without any
further authorization from Lenders or such L/C Issuer.
 
(v)           To the extent Rights (including, without limitation, voting
rights, rights to provide notice and elect remedies, and rights to approve
waivers, consents, or amendments of the related Bond Documents) are created in
favor of the L/C Issuers of any Bond L/C, such Rights (other than ministerial,
non discretionary Rights) may only be exercised with the consent, or in
accordance with the directions, of Required Lenders.
 
(vi)           In the event of any conflict between the terms and provisions of
this Section 2.3 relating to Bond L/Cs and the terms and provisions of any Loan
Paper relating to L/Cs (other than Bond L/Cs), the terms and provisions of this
Section 2.3 shall control.
 
(j)           L/Cs Issued for Subsidiaries.  Notwithstanding that an L/C issued
or outstanding hereunder is in support of any obligations of, or is for the
account of, a Subsidiary of Borrower or a Metro District, Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such L/C.  Borrower hereby acknowledges that the issuance of L/Cs
for the account of Subsidiaries of Borrower or a Metro District inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.
 
2.4  
Swing Line Loans.

 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, each Swing Line Lender agrees (severally, not jointly), in reliance upon
the agreements of the other Lenders set forth in this Section 2.4, to make loans
(each such loan, a “Swing Line Loan”) to Borrower from time to time on any
Business Day prior to the Termination Date, notwithstanding the fact that such
Swing Line Loans, when aggregated with the Commitment Percentage of the
Outstanding Amount of Revolver Loans and L/C Exposure of such Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the aggregate
Outstanding Amount of all Swing Line Loans made by the Swing Line Lenders shall
not exceed the Swing Line Sublimit, (ii) the Commitment Usage shall not exceed
the Total Commitment, and (iii) the aggregate Outstanding Amount of the Revolver
Loans of any Lender, plus such Lender’s Commitment Percentage of the Outstanding
Amount of all L/C Exposure, plus such Lender’s Commitment Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, Borrower
may borrow under this Section 2.4, prepay under Section 3.2, and reborrow under
this Section 2.4.  Each Swing Line Loan shall be a Daily Floating LIBOR
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Swing Line Loan.  Notwithstanding anything to the contrary in
this clause (a), a Swing Line Lender shall not be obligated to make Swing Line
Loans (x) at a time when any Lender is a Defaulting Lender or (y) if such Swing
Line Lender reasonably believes that a Lender will become a Defaulting Lender.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to either Swing Line Lender and
Administrative Agent, which may be given by telephone. Each such notice must be
received by the applicable Swing Line Lender and Administrative Agent not later
than 12:00 noon on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $1,000,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to such Swing Line Lender and
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower.  Promptly after
receipt by the applicable Swing Line Lender of any telephonic Swing Line Loan
Notice, such Swing Line Lender will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, such Swing Line Lender will notify Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless such Swing
Line Lender has received notice (by telephone or in writing) from Administrative
Agent (including at the request of any Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing such Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.4(a), or (B) that one or more of the
applicable conditions specified in Section 7 is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to Borrower.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           Each Swing Line Lender, as applicable, at any time in its sole and
absolute discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender's Commitment Percentage
of the Outstanding Amount of the Swing Line Loans owed to such Swing Line
Lender.  Such request shall be made in writing (which written request shall be
deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified in Section 2.1 for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Total Commitment and the conditions set
forth in Section 7.2.  The applicable Swing Line Lender shall furnish Borrower
with a copy of the applicable Loan Notice promptly after delivering such notice
to Administrative Agent.  Each Lender shall make an amount equal to its
Commitment Percentage of the amount specified in such Loan Notice available to
Administrative Agent in immediately available funds for the account of the
applicable Swing Line Lender at Administrative Agent’s Office not later than
12:00 noon on the day specified in such Loan Notice, whereupon, subject to
Section 2.4(c)(ii), each Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to Borrower in such amount.  Administrative Agent
shall remit the funds so received to the applicable Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by a
Revolver Loan in accordance with Section 2.4(c)(i), the request for Base Rate
Loans submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each Lender fund its risk
participation in the relevant Swing Line Loans and each Lender’s payment to
Administrative Agent for the account of such Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.
 
(iii)           If any Lender fails to make available to Administrative Agent
for the account of the applicable Swing Line Lender any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.4(c)
by the time specified in Section 2.4(c)(i), such Swing Line Lender shall be
entitled to recover from such Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such Swing Line Lender in accordance
with banking industry rules on interbank compensation.  A certificate of such
Swing Line Lender submitted to any Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
 
(iv)           Each Lender’s obligation to make Revolver Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense, or
other right which such Lender may have against the applicable Swing Line Lender,
Borrower, or  any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Potential Default, or (C) any other occurrence,
event, or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolver Loans pursuant to this
Section 2.4(c) is subject to the conditions set forth in Section 7.2.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.
 
(ii)           If any payment received by the applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 15.12 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each Lender shall pay to such Swing Line Lender
its Commitment Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  Administrative
Agent will make such demand upon the request of such Swing Line Lender.  The
obligations of Lenders under this clause shall survive the payment in full of
the Obligation and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lenders.  Each Swing Line
Lender shall be responsible for invoicing Borrower for interest on its
respective Swing Line Loans.  Until each Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.4 to refinance such Lender’s Commitment
Percentage of any Swing Line Loan, interest in respect of such Commitment
Percentage of such Swing Line Loan shall be solely for the account of the
applicable Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lenders.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
 
2.5  
Increase in Total Commitment; Addition of Term Loan Facility.

 
(a)           Request for Increase in Total Commitment or Addition of Term Loan
Facility.  Provided there exists no Default or Potential Default, upon notice to
Administrative Agent (which shall promptly notify Lenders), Borrower may, from
time to time, request either (i) an increase in the Total Commitment, or (ii)
the addition of one or more term loan facilities under this Agreement (each, a
“Term Loan Facility”, and collectively, the “Term Loan Facilities”), such that,
after giving effect thereto, the sum of the Total Commitment and aggregate
principal amount of loans under the Term Loan Facilities do not exceed
$500,000,000; provided, that any such request shall be in a minimum amount of
$10,000,000, and greater integral multiples of $500,000 thereof.
 
(b)           Additional Lenders.  To achieve the full amount of a requested
increase and subject to the approval of Administrative Agent, each L/C Issuer,
and each Swing Line Lender (which approvals shall not be unreasonably withheld),
Borrower may:
 
(i)           in connection with any increase in the Total Commitment, (A)
invite additional Eligible Assignees to become Lenders pursuant to an agreement
in form and substance satisfactory to Administrative Agent and its counsel
(each, a “Joinder Agreement”), and (B) request one or more Lenders to increase
their respective Commitments hereunder, but each such Lender shall not be deemed
to have agreed to increase its Commitment unless such Lender notifies
Administrative Agent prior to any deadline specified by Borrower (in
consultation with Administrative Agent) of its agreement to increase its
Commitment and the amount of the increase of such Lender’s Commitment; and
 
(ii)           in connection with the addition of any Term Loan Facility under
this Agreement, invite Eligible Assignees or one or more Lenders to become
lenders under such Term Loan Facility pursuant to clause (e) below.
 
(c)           Effective Date and Allocations.  If the Total Commitment is
increased or a Term Loan Facility is added to this Agreement in accordance with
this Section, then Administrative Agent and Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation
thereof.  Administrative Agent shall promptly notify Borrower, Lenders
(including, without limitation, any Eligible Assignee becoming a Lender) and
lenders under the Term Loan Facilities of the final allocation of such increase
and the Increase Effective Date.
 
(d)           Conditions to Effectiveness of Increase in Total Commitment.  As a
condition precedent to any increase in the Total Commitment, Borrower shall
deliver to Administrative Agent:
 
(i)           Joinder Agreements executed by Borrower, Administrative Agent, and
each Eligible Assignee becoming a new Lender hereunder pursuant to Section
2.5(c) hereof, together with a completed Administrative Questionnaire;
 
(ii)           with respect to any Lender requesting a Note, a Note executed by
Borrower; and
 
 (iii)           a certificate of each Company dated as of the Increase
Effective Date signed by a Responsible Officer of Borrower and each Guarantor
(A) certifying and attaching the resolutions adopted by each such entity
approving or consenting to such increase, and (B) in the case of Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Section 8 and the other Loan Papers
are true and correct on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and (2)
no Default or Potential Default exists or would result therefrom.  Borrower
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 4.5) to the extent necessary to
keep the outstanding Loans ratable with any revised Commitment Percentages
arising from any non-ratable increase in the Commitments under this Section.
 
(e)           Conditions to Effectiveness of Addition of a Term Loan
Facility.  As a condition precedent to the addition of each Term Loan Facility,
Borrower shall deliver to Administrative Agent:
 
(i)           an amendment, in form and substance satisfactory to Administrative
Agent and Required Lenders, executed by Borrower, Administrative Agent, each
lender under such Term Loan Facility, and Required Lenders, which shall include
provisions relating to the maturity, pricing, and amortization of the term loan
and voting rights of the lenders under such Term Loan Facility, and such other
changes as Administrative Agent, Required Lenders, and the lenders under such
Term Loan Facility shall deem necessary to effect the increase requested hereby;
 
(ii)           with respect to any lender under such Term Loan Facility
requesting a promissory note, such promissory note executed by Borrower;
 
(iii)           a completed Administrative Questionnaire from each lender under
such Term Loan Facility; and
 
(iv)           a certificate of each Company dated as of the Increase Effective
Date signed by a Responsible Officer of Borrower and each Guarantor (A)
certifying and attaching the resolutions adopted by each such entity approving
or consenting to such increase, and (B) in the case of Borrower, certifying
that, before and after giving effect to such increase, (1) the representations
and warranties contained in Section 8 and the other Loan Papers are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default or
Potential Default exists or would result therefrom.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Sections 3.12 or 15.9 to the contrary.
 
SECTION 3                        
TERMS OF PAYMENT.

 
3.1  
Notes and Payments.

 
(a)           The Loans made by each Lender and any L/C Credit Extension shall
be evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans or L/C Credit Extension made by
Lenders to Borrower and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligation.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.  Upon the request of any Lender or
either Swing Line Lender, as the case may be, made through Administrative Agent,
Borrower shall promptly execute and deliver to such Lender (through
Administrative Agent) a Note (or in the case of a Swing Line Lender, a Swing
Line Note), which shall evidence such Lender’s Loans (or in the case of a Swing
Line Lender, such Swing Line Lender’s Swing Line Loan) in addition to such
account or records.  Each Lender (or Swing Line Lender, as the case may be) may
attach schedules to its Note (or Swing Line Note, as the case may be) and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in clause (a)
herein, each Lender and Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in L/Cs.  In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.
 
(c)           Borrower must make each payment on the Obligation, without
condition or deduction for any counterclaim, defense, recoupment, or
setoff.  All payments by Borrower hereunder shall be made in Dollars to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s principal office in Dallas, Texas, in
funds that will be available for immediate use by Administrative Agent by 1:00
p.m. on the day due; otherwise, but subject to Section 3.8, those funds continue
to accrue interest as if they were received on the next Business
Day.  Administrative Agent shall promptly distribute to each Lender its
Commitment Percentage (or other payment share as provided herein) of such
payment to which that Lender is entitled on the same day Administrative Agent
receives the funds from Borrower if Administrative Agent receives the payment
before 1:00 p.m., and otherwise before 1:00 p.m. on the following Business
Day.  If and to the extent that Administrative Agent does not make payments to
Lenders when due, unpaid amounts shall accrue interest at the Federal Funds Rate
from the due date until (but not including) the payment date.
 
3.2  
Interest and Principal Payments; Prepayments; Voluntary Commitment Reductions.

 
(a)           Accrued interest on each Revolver Loan that is a LIBOR Loan is due
and payable on the last day of its Interest Period.  If any Interest Period with
respect to a Revolver Loan that is a LIBOR Loan is a period greater than three
months, then accrued interest is also due and payable on the date three months
after the commencement of the Interest Period.  Accrued interest on each Base
Rate Loan and each Swing Line Loan is due and payable on each Quarterly Date and
on the Termination Date.
 
(b)           The Principal Debt is due and payable on the Termination Date.
 
(c)           Borrower shall repay the outstanding principal amount of each
Swing Line Loan on the earlier to occur of (i) the date that is ten (10)
Business Days after such Loan is made, and (ii) the Termination Date.
 
(d)           If the Commitment Usage ever exceeds the Total Commitment, or if
the aggregate unpaid principal amount of all outstanding Swing Line Loans ever
exceeds the Swing Line Commitment, then Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Exposure in an aggregate amount equal to such
excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Exposure pursuant to this Section 3.2(d) unless, after
prepayment in full of the Loans, the Commitment Usage exceeds the Total
Commitment then in effect.
 
(e)           Without premium or penalty and upon giving at least two Business
Days prior written and irrevocable notice to Administrative Agent (who shall
promptly notify Lenders of its receipt of such notice and its contents),
Borrower may terminate all or reduce part of the unused portion of the Total
Commitment.  Each partial reduction (unless the remaining portion of such
commitment is less) must be in an amount of not less than $5,000,000 or a
greater integral multiple of $1,000,000, and shall be ratable among all Lenders
according to their respective Commitment Percentages.  Once terminated or
reduced, such commitments may not be reinstated or increased.  Borrower shall
not terminate or reduce the Total Commitment if, after giving effect thereto and
to any concurrent prepayments hereunder, the Commitment Usage would exceed the
Total Commitment.  If, after giving effect to any reduction of the Total
Commitment, the L/C Sublimit, or the Swing Line Sublimit, exceeds the amount of
the Total Commitment, such sublimits shall be automatically reduced by the
amount of such excess.  Administrative Agent will promptly notify Lenders of any
such notice of termination or reduction of the Total Commitment.
 
(f)           Borrower may voluntarily prepay all or any part of the Principal
Debt (other than Principal Debt under the Swing Line Subfacility, which may be
prepaid in accordance with clause (g) below) at any time without premium or
penalty, subject to the following conditions:
 
(i)           Administrative Agent must receive Borrower’s written payment
notice (which shall specify (1) the payment date, and (2) the Type and amount of
the Loan(s) to be paid; such notice shall constitute an irrevocable and binding
obligation of Borrower to make a payment on the designated date) by 11:00 a.m.
on (x) the first Business Day preceding the date of payment of a Revolver Loan
that is a LIBOR Loan, and (y) the date of payment of a Base Rate Loan;
 
(ii)           each partial payment must be in a minimum amount of at least
$500,000 if a Base Rate Loan or $1,000,000 if a Revolver Loan that is a LIBOR
Loan or, in either case, a greater integral multiple of $100,000;
 
(iii)           all accrued interest on the principal amount so to be prepaid
must also be paid in full on the date of payment;
 
(iv)           Borrower shall pay any related Funding Loss upon demand; and
 
(v)           unless a Default or Potential Default has occurred and is
continuing (or would arise as a result thereof), any prepayment of the Principal
Debt may be reborrowed by Borrower, subject to the terms and conditions of the
Loan Papers.
 
Administrative Agent will promptly notify each Lender of its receipt of a
payment notice from Borrower, and of the amount of such Lender’s Commitment
Percentage of such prepayment.
 
(g)           Borrower may, upon notice to the applicable Swing Line Lender
(with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans owed to such Swing Line Lender, in whole or
in part without premium or penalty; provided, that (i) such notice must be
received by the applicable Swing Line Lender and Administrative Agent not later
than 12:00 noon on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000, or a greater integral
multiple thereof.  Each such notice shall specify the date and amount of such
prepayment.  Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
3.3  
Interest Options.

 
Except where specifically otherwise provided, (a) Revolver Loans bear interest
at an annual rate equal to the lesser of (i) the Base Rate plus the Applicable
Margin or LIBOR plus the Applicable Margin for the Interest Period, if any,
selected by Borrower (in each case as designated or deemed designated by
Borrower), as the case may be, and (ii) the Maximum Rate, and (b) Swing Line
Loans bear interest at an annual rate equal to the lesser of (i) Daily Floating
LIBOR plus the Applicable Margin and (ii) the Maximum Rate.  Each change in the
Base Rate, Daily Floating LIBOR, and the Maximum Rate is effective, without
notice to Borrower or any other Person, upon the effective date of change.
 
3.4  
Quotation of Rates.

 
A Responsible Officer of Borrower may call Administrative Agent before
delivering a Loan Notice or Swing Line Loan Notice to receive an indication of
the interest rates then in effect, but the indicated rates do not bind
Administrative Agent or Lenders or affect the interest rate that is actually in
effect when Borrower delivers its Loan Notice or Swing Line Loan Notice or on
the Loan Date.
 
3.5  
Default Rate.

 
While any Default exists, then upon the request of Required Lenders (except in
the case of a Default resulting from the failure to pay Principal Debt when due,
in which case, such increase shall be automatic), Borrower shall pay interest on
the Principal Debt at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Law.  If any
amount (other than principal of any Loan) payable by Borrower under any Loan
Paper is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration, or otherwise, then upon the request
of Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
 
3.6  
Interest Recapture.

 
If the designated interest rate applicable to any Loan exceeds the Maximum Rate,
the interest rate on that Loan is limited to the Maximum Rate, but any
subsequent reductions in the designated rate shall not reduce the interest rate
thereon below the Maximum Rate until the total amount of accrued interest equals
the amount of interest that would have accrued if that designated rate had
always been in effect.  If at maturity (stated or by acceleration), or at final
payment of the Notes, the total interest paid or accrued is less than the
interest that would have accrued if the designated rates had always been in
effect, then, at that time and to the extent permitted by Law, Borrower shall
pay an amount equal to the difference between (a) the lesser of the amount of
interest that would have accrued if the designated rates had always been in
effect and the amount of interest that would have accrued if the Maximum Rate
had always been in effect, and (b) the amount of interest actually paid or
accrued on the Notes.
 
3.7  
Interest Calculations; Retroactive Adjustments of Applicable Margin.

 
(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 3.1(c), bear interest
for one day.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that the ratio of Funded Debt to  Adjusted EBITDA, as
calculated by Borrower pursuant to Section 11.1 as of any applicable date, was
inaccurate, and (ii) a proper calculation thereof would have resulted in higher
pricing and fees for such period, then Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders or L/C Issuers, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under Debtor Relief Law,
automatically and without further action by Administrative Agent, any Lender, or
any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of Administrative Agent, any Lender, or any L/C Issuer, as the case may be,
under Section 2.3(c)(iii), 5.3, or 3.3 or under Section 12.  Borrower’s
obligations under this paragraph shall survive the termination of the Total
Commitment and the repayment of all other Obligations hereunder.
 
3.8  
Maximum Rate.

 
Regardless of any provision contained in any Loan Paper or any document related
thereto, no Lender is entitled to contract for, charge, take, reserve, receive,
or apply, as interest on all or any part of the Obligation any amount in excess
of the Maximum Rate, and, if Lenders ever do so, then any excess shall be
treated as a partial payment of principal and any remaining excess shall be
refunded to Borrower.  In determining if the interest paid or payable exceeds
the Maximum Rate, Borrower and Lenders shall, to the maximum extent permitted
under applicable Law, (a) treat all Loans as but a single extension of credit
(and Lenders and Borrower agree that is the case and that provision in this
Agreement for multiple Loans is for convenience only), (b) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest, (c)
exclude voluntary payments and their effects, and (d) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligation.  However, if the Obligation is paid in full
before the end of its full contemplated term, and if the interest received for
its actual period of existence exceeds the Maximum Amount, Lenders shall refund
any excess (and Lenders shall not, to the extent permitted by Law, be subject to
any penalties provided by any Laws for contracting for, charging, taking,
reserving, or receiving interest in excess of the Maximum Amount).
 
3.9  
Interest Periods.

 
When Borrower requests LIBOR for Revolver Loans, Borrower may elect the
applicable Interest Period.  No more than ten (10) LIBOR Interest Periods may be
in effect at one time.
 
3.10  
Order of Application.

 
(a)           If no Default or Potential Default exists, payments, and
prepayments of the Obligation shall be applied first to fees then due, second to
accrued interest then due and payable on the Principal Debt, and then to the
remaining Obligation in the order and manner as Borrower may direct.
 
(b)           If a Default or Potential Default exists, any payment or
prepayment (including proceeds from the exercise of any Rights) shall be applied
to the Obligation in the following order:  (i) to the payment of all fees,
expenses, and indemnities for which Administrative Agent has not been paid or
reimbursed in accordance with the Loan Papers; (ii) to the ratable payment of
all fees, expenses, and indemnities (other than L/C fees set forth in Section
5.3 hereof (collectively, “L/C Fees”)) for which Lenders have not been paid or
reimbursed in accordance with the Loan Papers (as used in this clause (ii), a
“ratable payment” for any Lender shall be, on any date of determination, that
proportion which the portion of the total fees, expenses, and indemnities owed
to such Lender bears to the total aggregate fees, expenses, and indemnities owed
to all Lenders on such date of determination); (iii) to the ratable payment of
accrued and unpaid interest on the Principal Debt and L/C Fees (as used in this
clause (iii), “ratable payment” means, for any Lender, on any date of
determination, that proportion which the accrued and unpaid interest on the
Principal Debt owed to such Lender bears to the total accrued and unpaid
interest on the Principal Debt owed to all Lenders); (iv) to the ratable payment
of the Principal Debt (as used in this clause (iv), “ratable payment” means for
any Lender, on any date of determination, that proportion which the Principal
Debt owed to such Lender bears to the Principal Debt owed to all Lenders);
(v) to Administrative Agent for the account of the applicable L/C Issuer, to
Cash Collateralize that portion of L/C Exposure comprised of the aggregate
undrawn amount of L/Cs; (vi) to the payment of the remaining Obligation in the
order and manner Required Lenders deem appropriate; and (vii) the balance, if
any, after all of the Obligation has been indefeasibly paid in full, to Borrower
or as otherwise required by Law.
 
Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of L/Cs pursuant to clause (v) above shall be applied to satisfy
drawings under such L/Cs as they occur.  If any amount remains on deposit as
Cash Collateral after all L/Cs have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligation, if any, in the order
set forth above.
 
Subject to the provisions of Section 14 and provided that Administrative Agent
shall not in any event be bound to inquire into or to determine the validity,
scope, or priority of any interest or entitlement of any Lender and may suspend
all payments or seek appropriate relief (including, without limitation,
instructions from Required Lenders or Required Lenders or an action in the
nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby, Administrative Agent shall
promptly distribute such amounts to each Lender in accordance with the Agreement
and the related Loan Papers.
 
3.11  
Payments Generally.

 
(a)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of Sections 2 or 3, and such funds are
not made available to Borrower by Administrative Agent because the conditions
set forth in Section 7 are not satisfied or waived in accordance with the terms
hereof, Administrative Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(b)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
3.12  
Sharing of Payments, Etc.

 
If any Lender (a “Benefitted Lender”) shall at any time receive any payment of
all or part of the Loans owing to it, or interest thereon, or receive any
Collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or Collateral
received by any other Lender, if any, in respect of such other Lender’s Loans
owing to it, or interest thereon, such Benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Loans owing to it, or shall provide such other Lenders with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefitted Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each Lender; provided, however, that (i) if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest, and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Exposure or Swing Line Loans to any assignee
or participant, other than to Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).  Borrower agrees that any Lender so
purchasing a participation from a Lender pursuant to this Section 3.12 may, to
the fullest extent permitted by Law, exercise all of its Rights of payment
(including the Right of setoff) with respect to such participation as fully as
if such Person were the direct creditor of Borrower in the amount of such
participation.
 
3.13  
Booking Loans.

 
To the extent permitted by Law, any Lender may make, carry, or transfer its
Loans at, to, or for the account of any of its branch offices or the office of
any of its Affiliates.  However, no Affiliate is entitled to receive any greater
payment under Section 4.3 than the transferor Lender would have been entitled to
receive with respect to those Loans.
 
3.14  
Cash Collateral.

 
(a)           Certain Credit Support Events.  Upon the request of Administrative
Agent (i) if the L/C Issuer has honored any full or partial drawing request
under any L/C and such drawing has resulted in an L/C Borrowing, or (ii) if, as
of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations.  At any time that there shall
exist a Defaulting Lender, immediately upon the request of Administrative Agent,
the L/C Issuer, or the Swing Line Lender, Borrower shall deliver to
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 3.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) Administrative Agent, for the benefit of
Administrative Agent, the L/C Issuer, and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts, and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.14(c).  If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will, promptly upon
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
or in the amount of such third party rights or claims to which the Cash
Collateral is subject, as applicable.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.14,
Section 2.3, Section  2.4, Section  3.15, or Section 13 in respect of L/C or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 15.11(vi))) or (ii) Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Restricted Company shall not be released during the continuance of a Default or
Event of Default (and following application as provided in this Section 3.14 may
be otherwise applied in accordance with Section 3.10), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
3.15  
Defaulting Lenders.

 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver, or consent with respect to this Agreement
shall be restricted as set forth in Section 15.9.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees, or
other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 12 or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 15.13), shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by Administrative Agent or requested
by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Swing
Line Loan or L/C; fourth, as Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 7.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments, or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
3.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 5.4 for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) except to the extent allocable to its Commitment Percentage
of the Swing Line Loans for which such Defaulting Lender has provided Cash
Collateral (in which case Borrower shall (A) be required to pay to the Swing
Line Lender the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 5.3.
 
(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance, or
fund participations in L/Cs or Swing Line Loans pursuant to Sections 2.3 and
2.4, the “Commitment Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance, or fund participations in L/Cs and Swing Line Loans shall
not exceed the excess, if any, of (1) the Commitment of that non-Defaulting
Lender over (2) the aggregate Outstanding Amount of the Revolver Loans of that
Lender.
 
(b)           Defaulting Lender Cure.  If Borrower, Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Revolver Loans and funded and
unfunded participations in L/Cs and Swing Line Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to Section 3.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
SECTION 4                        
     TAXES, YIELD PROTECTION, AND ILLEGALITY

 
4.1  
Taxes.

 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Paper shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided, that if Borrower shall be required by applicable Law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), Administrative Agent, Lender, or applicable L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.
 
(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.
 
(c)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent, each Lender, and each L/C Issuer, within 10 days after
receipt by Borrower of written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Administrative Agent, such Lender, or such L/C Issuer, as the case may
be, and, to the extent not resulting from the gross negligence or willful
misconduct by Administrative Agent, any Lender, or either L/C Issuer, any
penalties, interest, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the applicable L/C Issuer (with a copy to Administrative Agent),
or by Administrative Agent on its own behalf or on behalf of a Lender or the
applicable L/C Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding Tax under the Law of the jurisdiction
in which Borrower is a resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Paper shall deliver to Borrower (with a copy to Administrative Agent), at
the time or times prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that Borrower is
a resident for Tax purposes in the United States, any Foreign Lender shall
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Borrower or Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income Tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower to determine the withholding or deduction
required to be made.
 
(f)           Treatment of Certain Refunds.  If Administrative Agent, any
Lender, or either L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent, such Lender, or the applicable L/C Issuer, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided, that Borrower,
upon the request of Administrative Agent, such Lender, or the applicable L/C
Issuer, agrees to repay the amount paid over to Borrower (plus any penalties,
interest, or other charges imposed by the relevant Governmental Authority) to
Administrative Agent, such Lender, or the applicable L/C Issuer in the event
Administrative Agent, such Lender, or the applicable L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require Administrative Agent, any Lender, or the applicable L/C
Issuer to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to Borrower or any other Person.
 
4.2  
Illegality.

 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain, or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR or Daily Floating LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, any obligation of such Lender to make or continue Revolver
Loans that are LIBOR Loans or to convert Base Rate Loans to Revolver Loans that
are LIBOR Loans, or to make Daily Floating LIBOR Loans, shall be suspended until
such Lender notifies Administrative Agent and Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor (or, in the
case of Daily Floating LIBOR Loans, on the next Business Day for LIBOR Loans),
if such Lender may lawfully continue to maintain such LIBOR Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Revolver Loan that are LIBOR Loans, Daily Floating LIBOR Loans, or
participations in Swing Line Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
4.3  
Inability to Determine Rates.

 
If Required Lenders determine that for any reason in connection with any request
for a LIBOR Loan or, with respect to a Revolver Loan that is a LIBOR Loan, the
conversion to or continuation thereof, that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Revolver Loan that is a LIBOR Loan, (b)
adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period or Daily Floating LIBOR with respect to the applicable
proposed LIBOR Loan, or (c) LIBOR for any requested Interest Period or Daily
Floating LIBOR with respect to the applicable proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrower and each
Lender.  Thereafter, the obligation of Lenders to make or maintain LIBOR Loans
shall be suspended until Administrative Agent (upon the instruction of Required
Lenders) revokes such notice.  Upon receipt of such notice, Borrower may revoke
any pending request for a Loan of, conversion to, or continuation of Revolver
Loans that are, LIBOR Loans or, failing that, will be deemed to have converted
such request into a request for a borrowing of Base Rate Loans in the amount
specified therein.
 
4.4  
Increased Costs; Reserves on Revolver Loans that are LIBOR Loans.

 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with,
or for the account of, or credit extended, or participated in by, any Lender
(except any reserve requirement contemplated by Section 4.4(e)) or the L/C
Issuers;
 
(ii) subject any Lender or either L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any L/C, any participation in a L/C, or any
Revolver Loan that is a LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender or such L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 4.1 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or such
L/C Issuer); or
 
(iii) impose on any Lender or either L/C Issuer or the London interbank market
any other condition, cost, or expense affecting this Agreement or LIBOR Loans
made by such Lender or any L/C or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such L/C
Issuer of participating in, issuing, or maintaining any L/C (or of maintaining
its obligation to participate in or to issue any L/C), or to reduce the amount
of any sum received or receivable by such Lender or such L/C Issuer hereunder
(whether of principal, interest, or any other amount) then, upon request of such
Lender or such L/C Issuer, Borrower will pay to such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or either L/C Issuer
determines that any Change in Law affecting such Lender or the applicable L/C
Issuer or any Lending Office of such Lender or such Lender’s or the applicable
L/C Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
applicable L/C Issuer’s capital or on the capital of such Lender’s or the
applicable L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in L/Cs held by, such Lender, or the L/Cs issued by the applicable L/C Issuer,
to a level below that which such Lender or the applicable L/C Issuer or such
Lender’s or the applicable L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the
applicable L/C Issuer’s policies and the policies of such Lender’s or the
applicable L/C Issuer’s holding company with respect to capital adequacy), then
from time to time, upon demand of such Lender or the applicable L/C Issuer,
Borrower will pay to such Lender or the applicable L/C Issuer, as the case may
be, such additional amount as will compensate such Lender or the applicable L/C
Issuer or such Lender’s or the applicable L/C Issuer’s holding company for any
such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or
either L/C Issuer setting forth the amount or amounts necessary to compensate
such Lender or the applicable L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to
Borrower shall be conclusive absent manifest error.  Borrower shall pay such
Lender or the applicable L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
either L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the applicable
L/C Issuer’s right to demand such compensation, provided, that that Borrower
shall not be required to compensate a Lender or the applicable L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the applicable L/C Issuer, as the case may be, notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the applicable L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
(e)           Reserves on LIBOR Loans.  Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided, that Borrower shall have received at least 10
days prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the last day of the relevant Interest Period, such additional interest shall be
due and payable 10 days from receipt of such notice.
 
4.5  
Compensation for Losses.

 
Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost, or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment, or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue, or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or
 
(c)           any assignment of a Revolver Loan that is a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by Borrower pursuant to Section 15.14;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by Borrower to Lenders under this
Section 4.5, each Lender shall be deemed to have funded each Revolver Loan that
is a LIBOR Loan made by it at LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.
 
4.6  
Mitigation Obligations; Replacement of Lenders.

 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 4.4, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.1, or if any Lender gives a notice pursuant to Section
4.2, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches, or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.1 or 4.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 4.2, as applicable, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 4.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, Borrower may replace such Lender in accordance with Section 15.14.
 
4.7  
Survival.

 
All of Borrower’s obligations under this Section 4 shall survive termination of
the Total Commitment and repayment of the Obligation hereunder.
 
SECTION 5                        
FEES.

 
5.1  
Treatment of Fees.

 
The fees described in this Section 5 (a) are not compensation for the use,
detention, or forbearance of money, (b) are in addition to, and not in lieu of,
interest and expenses otherwise described in this Agreement, (c) are payable in
accordance with Section 3.1(c), (d) are non-refundable, and (e) to the fullest
extent permitted by Law, bear interest, if not paid when due, at the Default
Rate.
 
5.2  
Fee Letter.

 
Borrower shall pay to the Joint Lead Arrangers and Administrative Agent, for
their respective accounts or for the respective accounts of Lenders, as the case
may be, fees in the amounts and at the times specified in the applicable Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
 
5.3  
L/C Fees.

 
(a)           L/C Fees.  Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Commitment Percentage (i) a fee
for each commercial L/C equal to 1/8 of 1% per annum times the actual daily
maximum amount available to be drawn under each such L/C, and (ii) a fee for
each standby L/C equal to the Applicable Margin for Revolver Loans that are
LIBOR Loans times the actual daily maximum amount available to be drawn under
each such L/C; provided, however, any L/C Fees otherwise payable for the account
of a Defaulting Lender with respect to any L/C as to which such Defaulting
Lender has not provided Cash Collateral satisfactory to the applicable L/C
Issuer pursuant to Section 2.3 shall be payable, to the maximum extent permitted
by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Commitment Percentages allocable to such L/C
pursuant to Section 3.15(a)(iv), with the balance of such fee, if any, payable
to the applicable L/C Issuer for its own account.  Such fee for each L/C shall
be due and payable quarterly in arrears on each Quarterly Date, commencing with
the first such date to occur after the issuance of such L/C, and on the
expiration date of such L/C.  If there is any change in the Applicable Margin
during any quarter, the actual daily amount of each standby L/C shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.  Notwithstanding
anything to the contrary contained herein, upon the request of Required Lenders,
while any Default exists, the fees set forth herein with respect to L/Cs shall
accrue at the Default Rate.
 
(b)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  Borrower shall pay directly to each L/C Issuer, for its own account, a
fronting fee in an amount specified in the applicable Fee Letter executed by
Borrower and such L/C Issuer, or such other amount as may be agreed upon by
Borrower and such L/C Issuer, or, with respect to commercial L/Cs, in an amount
agreed upon by Borrower and such L/C Issuers.  Such fronting fee shall be due
and payable (i) with respect to standby L/Cs, on the tenth Business Day after
the end of each January, April, July, and October in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such L/C, on the L/C Expiration Date, and thereafter on demand, or (ii) with
respect to commercial L/Cs, upon the issuance thereof.  In addition, Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment, and other processing fees, and
other standard costs and charges of such L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
 
(c)           Calculation of L/C Fees.  Each L/C (other than a fee payable upon
the issuance of the L/C) shall be calculated on the basis of a year of 360 days
and the actual number of days elapsed.
 
5.4  
Commitment Fee.

 
Borrower shall pay to Administrative Agent for the account of each Lender in
accordance with its Commitment Percentage, a commitment fee equal to the
Applicable Percentage times the daily amount by which the Total Commitment
exceeds the Commitment Usage (excluding from Commitment Usage, for the purposes
hereof, the outstanding principal balance of Swing Line Loans).  The commitment
fee shall accrue at all times from the Closing Date to the Termination Date,
including at any time during which one or more of the conditions in Section 7 is
not met, and shall be due and payable quarterly in arrears on each Quarterly
Date, commencing with the first such date to occur after the Closing Date, and
on the Termination Date.  The commitment fee shall be calculated quarterly in
arrears on the basis of the actual days elapsed (including the first day but
excluding the last day) in a calendar year of 360 days, and if there is any
change in the Applicable Percentage during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.
 
SECTION 6                        
GUARANTY AND SECURITY.

 
6.1  
Guaranty.

 
Full and complete payment of the Obligation under the Loan Papers shall be
guaranteed in accordance with a Guaranty executed by each Restricted Company
(other than Borrower) organized under the Laws of the United States (or any
state thereof).
 
6.2  
Collateral.

 
Full and complete payment of the Obligation under the Loan Papers shall be
secured by (a) all capital stock or other equity interests issued to a
Restricted Company by any Restricted Subsidiary organized under the Laws of the
United States (or any state thereof), other than the Northstar Subsidiaries and
Grand Teton Lodge Company, and (b) 65% of all capital stock or other equity
interests issued to a Restricted Company organized under the Laws of the United
States (or any state thereof) by any Restricted Subsidiary organized under the
Laws of any country other than the United States.
 
6.3  
Additional Collateral and Guaranties.

 
Administrative Agent may, without notice or demand and without affecting any
Person’s obligations under the Loan Papers, from time to time (a) receive and
hold additional collateral from any Person for the payment of all or any part of
the Obligation (including, without limitation, collateral assigned to
Administrative Agent pursuant to Section 2.3(i)(iv) herein) and exchange,
enforce, or release all or any part of such additional collateral (in accordance
with Section 14.9), and (b) accept and hold any endorsement or guaranty of
payment of all or any part of the Obligation and release any endorser or
guarantor, or any Person who has given any other security for the payment of all
or any part of the Obligation, or any other Person in any way obligated to pay
all or any part of the Obligation (in accordance with Section 14.9).
 
6.4  
Additional Documents or Information.

 
Each Company will execute or cause to be executed, stock powers, control
agreements, and other writings in the form and content reasonably required by
Administrative Agent, and shall deliver (or grant Administrative Agent the
authority to file on behalf of each Company) financing statements requested by
Administrative Agent.  Borrower shall pay all costs of (a) filing any financing,
continuation, amendment, or terminations statements, or (b) other actions taken
by Administrative Agent relating to the Collateral, including, without
limitation, costs, and expenses of any Lien search required by Administrative
Agent.
 
SECTION 7                        
CONDITIONS PRECEDENT.

 
7.1  
Initial Advance.

 
Lenders will not be obligated to fund the initial Loans hereunder, and the L/C
Issuers will not be obligated to issue the initial L/Cs hereunder, unless
Administrative Agent has received each of the items in clauses (a) through (i)
below, each in form and substance satisfactory to Administrative Agent and each
of the Lenders, and the conditions in clauses (j) and (k) below have been
satisfied (other than each item or condition listed on Schedule 7.1, which items
or conditions are hereby permitted to be delivered or satisfied after the
Closing Date, but not later than the respective dates for delivery or
satisfaction specified on Schedule 7.1):
 
(a)           an executed counterpart of this Agreement, sufficient in number
for distribution to Administrative Agent, each Lender, and Borrower;
 
(b)           with respect to any Lender requesting a Note pursuant to
Section 3.1(a), a Revolver Note, payable to the order of such requesting Lender,
as contemplated in Section 3.1(a), and if requested by either Swing Line Lender
pursuant to Section 3.1(a), a Swing Line Note, payable to such Swing Line
Lender;
 
(c)           from any Restricted Company (other than Borrower) organized under
the Laws of the United States (or any state thereof) (i) that has not previously
executed a Guaranty, a Guaranty executed by such Restricted Company, or (ii)
that has previously executed a Guaranty, a Confirmation of Guaranty executed by
such Restricted Company;
 
(d)           from any Restricted Company organized under the Laws of the United
States (or any state thereof) holding capital stock or other equity interests of
any Restricted Subsidiary (other than stock in the Northstar Subsidiaries and
Grand Teton Lodge Company), (i) that has not previously executed a Pledge
Agreement, a Pledge Agreement executed by such Person, pledging the portion of
such capital stock or other equity interests required pursuant to Section 6.2,
or (ii) that has previously executed a Pledge Agreement, a Confirmation of
Pledge Agreement executed by such Person;
 
(e)           an Officers’ Certificate for each Restricted Company, relating to
articles of incorporation or organization, bylaws, regulations, or operating
agreements, resolutions, and incumbency;
 
(f)           Certificates of Existence and Good Standing (Account Status) for
each Restricted Company from its state of organization and each other state
where it does business, each dated after January 1, 2011;
 
(g)           Legal opinions of Fiona E. Arnold, General Counsel of VRI, Gibson,
Dunn & Crutcher, LLP, special New York counsel to the Restricted Companies, and
such local counsel as Administrative Agent shall request, each in form and
substance satisfactory to Administrative Agent; one of the foregoing opinions
shall include opinions confirming that (i) the Debt incurred under this
Agreement and the related Loan Papers (A) has been incurred or entered into in
compliance with the requirements of the VRI Senior Subordinated Indenture, and
(B) constitutes “Senior Debt” under the terms of the VRI Senior Subordinated
Indenture, and (ii) this Agreement constitutes the “Credit Agreement” as such
term is defined in the VRI Senior Subordinated Indenture.
 
(h)           a certificate signed by a Responsible Officer certifying that (i)
all of the representations and warranties of the Companies in the Loan Papers
are true and correct in all material respects; (ii) no Default or Potential
Default exists under the Existing Agreement; (iii) no Default or Potential
Default exists or would result from the execution and delivery of the Loan
Papers or the proposed funding of the Loans or issuance of L/Cs on the Closing
Date; (iv) there has been no event or circumstance since July 31, 2010 that has
had or could be reasonably expected to result in, either individually or in the
aggregate, a Material Adverse Event; and (v) except as set forth on Schedule
8.7, there is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to result in a Material
Adverse Event;
 
(i)           evidence that all insurance required to be maintained pursuant to
the Loan Papers has been obtained and is in effect;
 
(j)           payment of all fees payable on or prior to the Closing Date to
Administrative Agent, any Related Party of Administrative Agent, and any Lender
as provided for in Section 5; and
 
(k)           unless waived by Administrative Agent, payment in full of all
reasonable fees, expenses, and disbursements of Haynes and Boone, LLP and,
without duplication, the reasonably allocated cost of internal legal services
and all reasonable expenses and disbursements of internal counsel (collectively,
“Attorney Costs”) of Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Administrative Agent’s reasonable estimate of Attorney Costs incurred
or to be incurred by it through the closing proceedings (provided, that such
estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 14.5, for purposes of determining compliance with the conditions
specified in this Section 7.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or been satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
7.2  
Each Advance.

 
The obligation of each Lender to make any Loan (other than a conversion of Loans
to the other Type or a continuation of Revolver Loans as LIBOR Loans) is subject
to the following conditions precedent:  (a) Administrative Agent shall have
timely received a Loan Notice (or in the case of a Swing Line Loan, a Swing Line
Loan Notice) or the applicable L/C Issuer shall have timely received the
applicable L/C Agreement; (b) the applicable L/C Issuer shall have received any
applicable L/C fee; (c) all of the representations and warranties of the
Companies in the Loan Papers are true and correct in all material respects
(unless they speak to a specific date or are based on facts which have changed
by transactions contemplated or permitted by this Agreement); (d) no Material
Adverse Event, Default or Potential Default exists or would result from the
proposed funding of such Loans or issuance of L/Cs; and (e) the funding of the
Loans or issuance of the L/Cs is permitted by Law.  Upon Administrative Agent’s
reasonable request, Borrower shall deliver to Administrative Agent evidence
substantiating any of the matters in the Loan Papers that are necessary to
enable Borrower to qualify for the Loans or L/Cs.  Each condition precedent in
this Agreement is material to the transactions contemplated by this Agreement,
and time is of the essence with respect to each condition precedent.  Subject to
the prior approval of Required Lenders, Lenders may fund any Loan, and the
applicable L/C Issuer may issue any L/C, without all conditions being satisfied,
but, to the extent permitted by Law, that funding and issuance shall not be
deemed to be a waiver of the requirement that each condition precedent be
satisfied as a prerequisite for any subsequent funding or issuance, unless
Required Lenders specifically waive each item in writing.  Each Loan Notice
(other than a Loan Notice requesting only a conversion of Loans to the other
Type or a continuation of Revolver Loans as LIBOR Loans), each Swing Line Loan
Notice, and each L/C Agreement submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in this Section 7.2
have been satisfied on and as of the date of the applicable Loan or issuance of
the applicable L/C.  Notwithstanding anything to the contrary set forth in this
Section 7.2, Lenders will not be obligated to honor any Loan Notice (including a
Loan Notice converting Revolver Loans that are Base Rate Loans to Revolver Loans
that are LIBOR Loans or continuing Revolver Loans that are LIBOR Loans) or Swing
Line Loan Notice if a Default or Potential Default exists or would result after
giving effect to the proposed funding, conversion, or continuation of such Loans
or issuance of L/Cs.
 
SECTION 8                        
REPRESENTATIONS AND WARRANTIES.

 
Borrower (and each Guarantor by execution of a Guaranty) represents and warrants
to Administrative Agent and Lenders as set forth below; provided however, that
representations and warranties of any such Guarantor shall be made solely as to
such Guarantor and its Subsidiaries:
 
8.1  
Regulation U.

 
No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System, as amended.  No part of the proceeds of
any Loan will be used, directly or indirectly, for a purpose which violates any
Law, including, without limitation, the provisions of Regulations U or X (as
enacted by the Board of Governors of the Federal Reserve System, as
amended).  Following the application of the proceeds of each Loan, each L/C
Borrowing, or each drawing under each L/C, not more than 25% of the value of the
assets (either of Borrower only or the Companies on a consolidated basis)
subject to the provisions of Section 10.5, Section 10.10, and Section 10.11 or
subject to any restriction contained in any agreement or instrument between
Borrower and any Lender or any Affiliate of any Lender relating to Debt and
within the scope of Section 12.8 will be margin stock.
 
8.2  
Corporate Existence, Good Standing, Authority, and Compliance.

 
Each Company is duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated or organized as identified
on Schedule 8.2 (or any revised Schedule 8.2 delivered by Borrower to Lenders
evidencing changes permitted by Sections 9.10, 9.11, 10.10, or 10.11).  Except
where failure is not a Material Adverse Event, each Restricted Company (a) is
duly qualified to transact business and is in good standing as a foreign
corporation or other entity in each jurisdiction where the nature and extent of
its business and properties require due qualification and good standing as
identified on Schedule 8.2 (or any such revised Schedule 8.2), and (b) possesses
all requisite authority, permits, licenses, consents, approvals, and power to
(i) own or lease its assets and conduct its business as is now being, or is
contemplated by this Agreement to be, conducted, and (ii) execute, deliver, and
perform its obligations under the Loan Papers to which it is party.
 
8.3  
Subsidiaries.

 
VRI has no Subsidiaries, other than as disclosed on Schedule 8.2 (or on any
revised Schedule 8.2 delivered by Borrower to Lenders evidencing changes
permitted by Sections 9.10, 9.11, 10.10, or 10.11).  All of the outstanding
shares of capital stock (or similar voting interests) of the Restricted
Companies are duly authorized, validly issued, fully paid, and
nonassessable.  All of the outstanding shares of capital stock of the Restricted
Companies other than VRI are owned of record and beneficially as set forth
thereon, free and clear of any Liens, restrictions, claims, or Rights of another
Person, other than Permitted Liens, and are not subject to any warrant, option,
or other acquisition Right of any Person or subject to any transfer restriction,
other than restrictions imposed by securities Laws and general corporate
Laws.  All Unrestricted Subsidiaries meet the requirements of “Unrestricted
Subsidiaries” as set forth in the definition thereof.  All Unrestricted
Subsidiaries that are being re-designated as “Restricted Subsidiaries” on the
Closing Date are in compliance with Section 9.11(b) as of the Closing Date
(other than each item or condition listed on Schedule 7.1, which items or
conditions are hereby permitted to be delivered or satisfied after the Closing
Date, but not later than the respective dates for delivery or satisfaction
specified on Schedule 7.1).
 
8.4  
Authorization and Contravention.

 
The execution and delivery by, and enforcement against, each Restricted Company
of each Loan Paper or related document to which it is a party and the
performance by it of its obligations thereunder (a) are within its
organizational power, (b) have been duly authorized by all necessary action, (c)
require no action by or filing with any Governmental Authority (other than any
action or filing that has been taken or made on or before the Closing Date), (d)
do not violate any provision of its organizational documents, (e) do not violate
any provision of Law or any order of any Governmental Authority applicable to
it, other than violations that individually or collectively are not a Material
Adverse Event, (f) do not violate any Material Agreements to which it is a
party, or (g) do not result in the creation or imposition of any Lien on any
asset of any Company.
 
8.5  
Binding Effect.

 
Upon execution and delivery by all parties thereto, each Loan Paper which is a
contract will constitute a legal and binding obligation of each Restricted
Company party thereto, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and
general principles of equity.
 
8.6  
Financial Statements; Fiscal Year.

 
The Current Financials were prepared in accordance with GAAP and, together with
the notes thereto, present fairly, in all material respects, the consolidated
financial condition, results of operations, and cash flows of the Companies as
of, and for the portion of the fiscal year ending on, the date or dates thereof
(subject only to normal year-end adjustments), and show all material
indebtedness and other liabilities, direct, or contingent, of the Companies as
of such date or dates, including liabilities for Taxes, material commitments and
Debt.  Since the date of the Current Financials, there has been no event or
circumstance, either individually or in the aggregate, that has resulted in or
could reasonably be expected to result in a Material Adverse Event.  The fiscal
year of Borrower ends on July 31.
 
8.7  
Litigation.

 
Except as disclosed on Schedule 8.7, (a) no Company (other than as a creditor or
claimant) is subject to, or aware of the threat of, any Litigation (i) that is
reasonably likely to be determined adversely to any Company and, if so adversely
determined, shall result in a Material Adverse Event, or (ii) that purports to
affect or pertain to this Agreement or any other Loan Paper, or any of the
transactions contemplated hereby, (b) no outstanding or unpaid judgments against
any Company exist, and (c) no Company is a party to, or bound by, any judicial
or administrative order, judgment, decree, or consent decree relating to any
past or present practice, omission, activity, or undertaking which constitutes a
Material Adverse Event.
 
8.8  
Taxes.

 
All Tax returns of each Company required to be filed have been filed (or
extensions have been granted) before delinquency, other than returns for which
the failure to file is not a Material Adverse Event or, in any event, likely to
result in a Lien on the assets of the Companies securing any liability of the
Companies (individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Sections 8.9 and Section 8.10
herein that is reasonably likely to be secured by Liens) in excess of the
Threshold Amount, and all Taxes shown as due and payable in such returns have
been paid before delinquency, other than Taxes for which the criteria for
Permitted Liens (as specified in clause (j) of the definition of “Permitted
Liens”) have been satisfied, for which nonpayment is not a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing any liability of the Companies (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Section 8.9 and Section 8.10 herein that reasonably likely to be
secured by Liens) in excess of the Threshold Amount, or which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided.  There is no proposed Tax assessment
against any Company that would, if made, result in a Material Adverse Event or,
in any event, result in a Lien on the assets of such Company or Companies
securing any liability (individually or when aggregated with any liability of
the Companies contemplated elsewhere in this Section and in Section 8.9 and
Section 8.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount.
 
8.9  
Environmental Matters.

 
Except as disclosed on Schedule 8.9 and except for conditions, circumstances, or
violations that are not, individually or in the aggregate, a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing liability of the Companies (individually or when aggregated
with any liability of the Companies contemplated elsewhere in this Section and
in Section 8.8 and Section 8.10 herein that is reasonably likely to be secured
by Liens) in excess of the Threshold Amount, no Company (a) knows of any
environmental condition or circumstance adversely affecting any Company’s
properties or operations, (b) has, to its knowledge, received any written report
of any Company’s violation of any Environmental Law, or (c) knows that any
Company is under any obligation imposed by a Governmental Authority to remedy
any violation of any Environmental Law.  Except as disclosed on Schedule 8.9,
each Company believes that its properties and operations do not violate any
Environmental Law, other than violations that are not, individually or in the
aggregate, a Material Adverse Event or, in any event, likely to result in a Lien
on the assets of the Companies securing liability of the Companies (individually
or when aggregated with any liability of the Companies contemplated elsewhere in
this Section and in Section 8.8 and Section 8.10 herein that is reasonably
likely to be secured by Liens) in excess of the Threshold Amount.  No facility
of any Company is used for, or to the knowledge of any Company has been used
for, treatment or disposal of any Hazardous Substance or storage of Hazardous
Substances, other than in material compliance with applicable Environmental
Laws.
 
8.10  
Employee Plans.

 
Each Employee Plan is in compliance in all material respects with, and has been
administered in compliance with, the applicable provisions of ERISA, the Code,
and any other applicable law.  No Employee Plan is subject to the “at-risk”
requirements in section 303 of ERISA and section 430 of the Code.  Except where
the occurrence or existence, individually or in the aggregate, is not a Material
Adverse Event or, in any event, likely to result in a Lien on the assets of any
Company or the Companies securing liability of any Company or the Companies
(individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Section 8.8 and Section 8.9 herein
that is reasonably likely to be secured by Liens) in excess of the Threshold
Amount, (a) no Employee Plan or Multiemployer Plan, as applicable, has any
“unpaid minimum required contribution” (as described in section 4971(c)(4) of
the Code), whether or not waived, or any “accumulated funding deficiency” (as
defined in section 302 of ERISA or section 412 of the Code), (b) no Company nor
any ERISA Affiliate has incurred liability under ERISA to the PBGC in connection
with any Employee Plan (other than required insurance premiums, all of which
have been paid), (c) no Company nor any ERISA Affiliate has withdrawn in whole
or in part from participation in a Multiemployer Plan, (d) no Company nor any
ERISA Affiliate, nor any Multiemployer Plan to which any Company or any ERISA
Affiliate contributes to or has contributed to, has received notice concerning
the determination that the Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (e) no
Company nor any ERISA Affiliate has engaged in any “prohibited transaction” (as
defined in section 406 of ERISA or section 4975 of the Code), and (f) no
“reportable event” (as defined in section 4043 of ERISA) has occurred with
respect to an Employee Plan, excluding events for which the notice requirement
is waived under applicable PBGC regulations.
 
8.11  
Properties and Liens.

 
(a)           Each Company has good and marketable title in fee simple to, or a
valid leasehold interest in, all material property reflected on the Current
Financials (other than for property that is obsolete or that has been disposed
of in the ordinary course of business or as otherwise permitted by Section 10.10
or Section 10.11).
 
(b)           Except for Permitted Liens, no Lien exists on any property of any
Company (including, without limitation, the Forest Service Permits and the Water
Rights), and the execution, delivery, performance, or observance of the Loan
Papers will not require or result in the creation of any Lien on any Company’s
property.
 
(c)           As of the date hereof, the Forest Service Permits constitute all
of the material licenses, permits, or leases from the U.S. held by the Companies
for use in connection with their respective skiing businesses.
 
(d)           Each of the Water Rights is, to the knowledge of the Companies, in
full force and effect and, to the knowledge of the Companies, there is no
material default or existing condition which with the giving of notice or the
passage of time or both would cause a material default under any Water Right
that is material to the operation of the Companies.  Subject to the available
supply and to the terms and conditions of the applicable decrees, the Companies’
Water Rights provide a dependable, legal and physical snowmaking, irrigation,
and domestic water supply for the operation of the Companies’ businesses.
 
(e)           As of the Closing Date, (i) the Companies own the Critical Assets
set forth on Schedule 8.11, and (ii) each Existing Critical Asset (other than
Existing Critical Assets owned by Heavenly Valley) is owned by either a Wholly
Owned Restricted Subsidiary of Borrower  or a Restricted Subsidiary of Borrower.
 
8.12  
Government Regulations.

 
No Company or Controlling Person is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
 
8.13  
Transactions with Affiliates.

 
Except as set forth in Schedule 8.13 and except for other transactions which do
not, in the aggregate, cost the Restricted Companies more than $2,000,000 in any
fiscal year, no Restricted Company is a party to any transaction with any
Affiliate (other than another Restricted Company), except upon fair and
reasonable terms not materially less favorable than it could obtain or could
become entitled to in an arm’s-length transaction with a Person that was not its
Affiliate.
 
8.14  
Debt.

 
No Company is an obligor on any Debt, other than Permitted Debt.
 
8.15  
Material Agreements.

 
All Material Agreements to which any Restricted Company is a party are in full
force and effect, and no default or potential default (a) exists on the part of
any Restricted Company thereunder that is a Material Adverse Event or (b) would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Paper.
 
8.16  
Labor Matters.

 
There are no binding agreements of any type with any labor union, labor
organization, collective bargaining unit or employee group to which any Company
is bound, other than agreements which may be entered into after the Closing Date
which do not constitute a Material Adverse Event.  No actual or threatened
strikes, labor disputes, slow downs, walkouts, or other concerted interruptions
of operations by the employees of any Company that constitute a Material Adverse
Event exist.  Hours worked by and payment made to employees of the Companies
have not been in violation of the Fair Labor Standards Act, as amended, or any
other applicable Law dealing with labor matters, other than any violations,
individually or collectively, that are not a Material Adverse Event.  All
payments due from any Company for employee health and welfare insurance have
been paid or accrued as a liability on its books, other than any nonpayments
that are not, individually or collectively, a Material Adverse Event.
 
8.17  
Solvency.

 
On the Closing Date, on each Loan Date, and on each date of an L/C Credit
Extension, Borrower, and each Guarantor are, and after giving effect to the
requested Loan, will be, Solvent.
 
8.18  
Intellectual Property.

 
Each Company owns (or otherwise holds rights to use) all material Intellectual
Property, licenses, permits, and trade names necessary to continue to conduct
its businesses as presently conducted by it and proposed to be conducted by it
immediately after the Closing Date.  To its knowledge, each Company is
conducting its business without infringement or claim of infringement of any
license, patent, copyright, service mark, trademark, trade name, trade secret,
or other intellectual property right of others, other than any infringements or
claims that, if successfully asserted against or determined adversely to any
Company, would not, individually or collectively, constitute a Material Adverse
Event, and to the best of each Company’s knowledge, no slogan or other
advertising device, product, process, method, substance, or part or other
material now employed, or now contemplated to be employed, by such Company
infringes upon any rights held by any other Person.  To the knowledge of any
Company as of the date hereof, no infringement or claim of infringement by
others of any material Intellectual Property, license, permit, trade name, or
other intellectual property of any Company exists, other than claims which will
not result in a Material Adverse Event.
 
8.19  
Full Disclosure.

 
Each material fact or condition relating to the Loan Papers or the financial
condition, business, or property of any Company has been disclosed to
Administrative Agent.  All reports, financial statements, certificates, and
other information furnished by any Company to Administrative Agent in connection
with the Loan Papers on or before the Closing Date was, taken as a whole, true
and accurate in all material respects or based on reasonable estimates on the
date the information is stated or certified.
 
8.20  
Insurance.

 
The properties of the Companies are insured with financially sound and reputable
insurance companies not Affiliates of the Companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Companies operate.
 
8.21  
Compliance with Laws.

 
Each Company is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction, or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Event.
 
8.22  
Senior Debt.

 
The Obligation represents, among other things, the restatement, renewal,
amendment, extension, and modification of the “Obligation” (as defined in the
Existing Agreement) and constitutes “Senior Debt” under the VRI Senior
Subordinated Indenture and other documents evidencing and relating to
Subordinated Debt.
 
SECTION 9                        
AFFIRMATIVE COVENANTS.

 
So long as Lenders are committed to fund Loans and the L/C Issuers are committed
to issue L/Cs under this Agreement, and thereafter until the Obligation is paid
in full, Borrower covenants and agrees as follows:
 
9.1  
Items to be Furnished.

 
Borrower shall cause the following to be furnished to each Lender:
 
(a)           With respect to each fiscal year of the Companies, within 5
Business Days after the date required to be filed with the Securities and
Exchange Commission as part of the Companies’ periodic reporting, Financial
Statements showing the consolidated financial condition and results of
operations of the Companies as of, and for the year ended on, that last day,
accompanied by: (A) the unqualified opinion of a “Registered Public Accounting
Firm” (as such term is specified in the Securities Laws) of
nationally-recognized standing, based on an audit using generally accepted
auditing standards and applicable Securities Laws, that the Financial Statements
were prepared in accordance with GAAP and present fairly, in all material
respects, the consolidated financial condition and results of operations of the
Companies, (B) any management letter prepared by the accounting firm delivered
in connection with its audit, (C) a certificate from the accounting firm to
Administrative Agent indicating that during its audit it obtained no knowledge
of any Default or Potential Default, or if it obtained knowledge, the nature and
period of existence thereof, and (D) a Compliance Certificate with respect to
the Financial Statements.
 
(b)           With respect to each fiscal quarter of the Companies (other than
the last fiscal quarter of each fiscal year), within 5 Business Days after the
date required to be filed with the Securities and Exchange Commission as part of
the Companies periodic reportings, Financial Statements showing the consolidated
financial condition and results of operations of the Companies for such fiscal
quarter and for the period from the beginning of the current fiscal year to the
last day of such fiscal quarter, accompanied by a Compliance Certificate with
respect to the Financial Statements.
 
(c)           Promptly after receipt, a copy of each interim or special audit
report, management letter, and recommendations issued by independent accountants
with respect to any Company or its financial records.
 
(d)           Notice, promptly after any Company knows or has reason to know, of
(i) the existence and status of any Litigation that, if determined adversely to
any Company, would be a Material Adverse Event, (ii) any change in any material
fact or circumstance represented or warranted by any Restricted Company in
connection with any Loan Paper, (iii) the receipt by any Company of notice of
any violation or alleged violation of any Environmental Law or ERISA (which
individually or collectively with other violations or allegations is reasonably
likely to constitute a Material Adverse Event), (iv) a Default or Potential
Default, specifying the nature thereof and what action the Restricted Companies
have taken, are taking, or propose to take, (v) any breach or nonperformance of,
or default under, a Material Agreement of a Restricted Company that is
reasonably likely to result in a Material Adverse Event, (vi) any material
change in accounting policies or financial reporting practices by any Restricted
Company, (vii) the occurrence of any Internal Control Event, or (viii) the
occurrence of any event pursuant to which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) is granted or otherwise obtains or receives the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time, directly or
indirectly, 5% or more of the equity securities of VRI entitled to vote for
members of the board of directors or equivalent governing body of VRI on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).  Each
notice pursuant to Section 9.1(d)(iv) shall describe with particularity any and
all provisions of this Agreement and any other Loan Paper that have been
breached.
 
(e)           Promptly after filing, copies of all material reports or filings
filed by or on behalf of any Company with any securities exchange or the
Securities and Exchange Commission (including, without limitation, copies of
each Form 10-K, Form 10-Q, and Form S-8 filed by, or on behalf of, VRI with the
Securities and Exchange Commission within 15 days after filing).
 
(f)           Documents required to be delivered pursuant to Section 9.1(a) and
(b) and Section 9.1(e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 1, or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided, that: (x) Borrower shall deliver paper copies
of such documents to Administrative Agent or any Lender that requests Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender, and (y) Borrower shall
notify Administrative Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 9.1(a) and (b) to Administrative Agent.  Except
for such Compliance Certificates, Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders and L/C Issuers materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, Joint Lead Arrangers, L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 15.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and Joint Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
(g)           Subject to the confidentiality provisions set forth in Section
15.15, promptly upon reasonable request by Administrative Agent or any Lender
(through Administrative Agent), information (not otherwise required to be
furnished under the Loan Papers) respecting the business affairs, assets, and
liabilities of the Companies (including, but not limited to, seasonal operating
statistics, annual budgets, etc.) and opinions, certifications, and documents in
addition to those mentioned in this Agreement.
 
(h)           With respect to the post-closing items set forth on Schedule 7.1,
if any, deliver, or cause to be delivered, to Administrative Agent, all
agreements, documents, instruments, or other items listed on Schedule 7.1 on or
prior to the date specified for delivery thereof on Schedule 7.1.
 
9.2  
Use of Proceeds.

 
Borrower will use all of the proceeds of Loans, L/Cs, and L/C Borrowings for
working capital, to make advances and other investments permitted by Section
10.8, to make acquisitions permitted under Section 10.11, to make Capital
Expenditures permitted under Section 10.18, and for other general corporate
purposes.  No part of the proceeds of any L/C draft or drawing, any L/C
Borrowing, or any Loan will be used, directly or indirectly, for a purpose that
violates any Law, including without limitation, the provisions of Regulation U.
 
9.3  
Books and Records.

 
Each Company will maintain books, records, and accounts necessary to prepare
financial statements in accordance with GAAP and in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Company.
 
9.4  
Inspections.

 
Upon reasonable request, and subject to the confidentiality provisions set forth
in Section 15.15, each Company will allow Administrative Agent (or its
Representatives) to inspect any of its properties, to review reports, files, and
other records, and to make and take away copies, to conduct tests or
investigations, and to discuss any of its affairs, conditions, and finances with
its other creditors, directors, officers, employees, or representatives from
time to time, during reasonable business hours; provided that when a Default
exists, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and with two (2)
Business Days advance notice.  Any of Lenders (or their Representatives) may
accompany Administrative Agent during such inspections.
 
9.5  
Taxes.

 
Each Restricted Company will promptly pay when due any and all Taxes, other than
Taxes which are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made; provided, however, that all such Taxes shall, in any event, be paid prior
to any levy for execution in respect of any Lien on any property of a Restricted
Company.
 
9.6  
Payment of Obligations.

 
Each Company will pay (or renew and extend) all of its obligations at such times
and to such extent as may be necessary to prevent a Material Adverse Event
(except for obligations, other than Funded Debt, which are being contested in
good faith by appropriate proceedings).
 
9.7  
Maintenance of Existence, Assets, and Business.

 
(a)           Except as otherwise permitted by Section 10.11, each Company will
(i) maintain its organizational existence and good standing in its state of
organization and its authority to transact business in all other states where
failure to maintain its authority to transact business is a Material Adverse
Event; (ii) maintain all Water Rights, licenses, permits (including, without
limitation, the Forest Service Permits), and franchises necessary for its
business where failure to maintain is a Material Adverse Event; (iii) preserve
or renew all of its Intellectual Property, the non-preservation of which could
reasonably be expected to result in a Material Adverse Event; and (iv) keep all
of its assets that are useful in and necessary to its business in good working
order and condition (ordinary wear and tear excepted) and make all necessary
repairs and replacements.
 
(b)           Subject to dispositions permitted pursuant to Section 10.10
hereof, each Existing Critical Asset owned by any Company shall be owned by
either a Wholly Owned Restricted Subsidiary of Borrower or a Restricted
Subsidiary of Borrower, so long as (i) such Restricted Subsidiary has provided a
Guaranty and Pledge Agreement in accordance with the provisions set forth in
Sections 6.1, 6.2, 9.10, or 9.11 herein, as the case may be, (ii) the stock or
other equity interests in such Restricted Subsidiary owned by a Restricted
Company (other than stock in the Northstar Subsidiaries and Grand Teton Lodge
Company) have been pledged to Administrative Agent, for the benefit of Lenders,
pursuant to a Pledge Agreement, and (iii) such Restricted Subsidiary has
otherwise complied with the terms and provisions set forth in the Loan Papers,
including, without limitation, Section 10.16 herein; provided, that Unrestricted
Subsidiaries or, prior to the Permitted Assignment, Restricted Subsidiaries that
are not Subsidiaries of Borrower, may own Additional Critical Assets, so long as
on the date an Unrestricted Subsidiary and, prior to the Permitted Assignment, a
Restricted Subsidiary that is not a Subsidiary of Borrower, acquires an
Additional Critical Asset, (x) the EBITDA of all Unrestricted Subsidiaries and,
if applicable, Restricted Subsidiaries that are not Subsidiaries of Borrower,
holding Additional Critical Assets does not exceed 10% of the EBITDA of the
Companies, on a consolidated basis, for the most-recently-ended four fiscal
quarters, and (y) the aggregate fair market value of such assets and all other
Additional Critical Assets owned by Unrestricted Subsidiaries and, if
applicable, Restricted Subsidiaries that are not Subsidiaries of Borrower (in
each case as determined on the applicable acquisition date, without giving
subsequent effect to increases or decreases in value), does not exceed 10% of
the book value of all assets of the Companies (as determined in accordance with
GAAP), on a consolidated basis, as of the last day of the most-recently-ended
fiscal quarter.  Notwithstanding anything to the contrary set forth in this
clause (b), if the conditions in clauses (i) through (iii) above are satisfied
with respect to Heavenly Valley, then Heavenly Valley may own Critical Assets
prior to the Permitted Assignment.
 
(c)           No Restricted Company party to a Pledge Agreement will change its
name in any manner (except by registering additional trade names), unless such
Restricted Company shall have given Administrative Agent prior notice
thereof.  Borrower shall promptly notify Administrative Agent of any change in
name of any other Company (except the registering of additional tradenames).
 
9.8  
Insurance.

 
Each Company will maintain with financially sound, responsible, and reputable
insurance companies or associations (or, as to workers’ compensation or similar
insurance, with an insurance fund or by self-insurance authorized by the
jurisdictions in which it operates) insurance concerning its properties and
businesses against casualties and contingencies and of types and in amounts (and
with co-insurance and deductibles) as is customary in the case of similar
businesses.  At Administrative Agent’s request, each Company will deliver to
Administrative Agent certificates of insurance for each policy of insurance and
evidence of payment of all premiums.
 
9.9  
Environmental Laws.

 
Each Company will (a) conduct its business so as to comply in all material
respects with all applicable Environmental Laws and shall promptly take required
corrective action to remedy any non-compliance with any Environmental Law,
except where failure to comply or take action would not be a Material Adverse
Event, and (b) establish and maintain a management system designed to ensure
compliance with applicable Environmental Laws and minimize material financial
and other risks to each Company arising under applicable Environmental Laws or
as the result of environmentally related injuries to Persons or property, except
where failure to comply would not be a Material Adverse Event.  Borrower shall
deliver reasonable evidence of compliance with the foregoing covenant to
Administrative Agent within 30 days after any written request from Required
Lenders, which request shall be made only if Required Lenders reasonably believe
that a failure to comply with the foregoing covenant would be a Material Adverse
Event.
 
9.10  
Subsidiaries.

 
The Companies may create or acquire additional Subsidiaries (including
Unrestricted Subsidiaries); provided that (a) each Person organized under the
Laws of the United States (or any state thereof) that becomes a Restricted
Subsidiary after the Closing Date (whether as a result of an acquisition
permitted under Section 10.11, creation, the failure of such Subsidiary to meet
the requirements of an “Unrestricted Subsidiary” as set forth in the definition
thereof, or otherwise) shall execute and deliver to Administrative Agent a
Guaranty within 30 days after becoming a Restricted Subsidiary, (b) except as
otherwise provided in Section 6.2, each Restricted Company organized under the
Laws of the United States (or any state thereof) that becomes the holder of the
capital stock or equity interest of each Person that becomes a Restricted
Subsidiary after the Closing Date (whether as a result of an acquisition
permitted under Section 10.11, creation, the failure of such Subsidiary to meet
the requirements of an “Unrestricted Subsidiary” as set forth in the definition
thereof, or otherwise) shall execute and deliver to Administrative Agent a
Pledge Agreement, together with any related Security Documents reasonably
required by Administrative Agent, pledging such capital stock or equity
interests required to be pledged by it under this Agreement within 30 days after
such Person becomes a Subsidiary, (c) Borrower shall deliver to Administrative
Agent a revised Schedule 8.2 reflecting such new Subsidiary within 30 days after
it becomes a Subsidiary, and (d) no Default or Potential Default exists or
arises after giving pro forma effect to the creation, acquisition, or addition
of such Subsidiary; provided, that for purposes of determining compliance, (x)
Debt of each Subsidiary created or acquired shall be deemed to have been
incurred on the date of such acquisition or creation, and (y) Adjusted EBITDA
for the most-recently-ended four fiscal quarters shall include on a pro forma
basis for such period the EBITDA of each Restricted Subsidiary created or
acquired.
 
9.11  
Designation and Re-designation of Subsidiaries.

 
(a)           Borrower may designate any Subsidiary as an Unrestricted
Subsidiary and may re-designate any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that (i) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the designation of such Subsidiary as an
Unrestricted Subsidiary or the re-designation of such Restricted Subsidiary as
an Unrestricted Subsidiary within 30 days after it becomes an Unrestricted
Subsidiary, (ii) such Subsidiary otherwise meets (or would meet concurrently
with the effectiveness of such re-designation) the requirements of an
“Unrestricted Subsidiary” as set forth in the definition thereof, and (iii) no
Default or Potential Default exists or will arise after giving pro forma effect
to such designation or re-designation; provided, that for purposes of
determining compliance (x) with Section 10.8 hereof, all outstanding loans,
advances, and investments in such designated or re-designated Subsidiary shall
be deemed to have been made on (and shall be valued as of) the date of such
designation or re-designation, as applicable, and (y) Adjusted EBITDA for the
most-recently-ended four fiscal quarters shall exclude on a pro forma basis for
such period the EBITDA of such designated or re-designated Subsidiary.  Subject
to Section 15.9(g), Administrative Agent shall execute documentation reasonably
required to release any Restricted Subsidiary which is re-designated by Borrower
as an Unrestricted Subsidiary from its Guaranty.
 
(b)           Borrower may re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) such Subsidiary shall have complied
with Section 9.10 hereof, (ii) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the re-designation of such Unrestricted
Subsidiary as a Restricted Subsidiary within 30 days after it becomes a
Restricted Subsidiary, (iii) after giving effect to such re-designation, such
Subsidiary is in compliance with Section 10.16, and (iv) no Default or Potential
Default exists or will arise after giving pro forma effect to such
re-designation; provided, that for purposes of determining compliance, (x) all
existing Debt of, and loans, advances, or investments made by, such
re-designated Subsidiary shall be deemed to have been incurred on the date of
such re-designation, and (y) Adjusted EBITDA for the most-recently-ended four
fiscal quarters shall include on a pro forma basis for such period the EBITDA of
such re-designated Subsidiary.
 
SECTION 10                                  
           NEGATIVE COVENANTS.

 
So long as Lenders are committed to fund Loans and the L/C Issuers are committed
to issue L/Cs under this Agreement, and thereafter until the Obligation is paid
in full, Borrower covenants and agrees as follows:
 
10.1  
Taxes.

 
No Company shall use any portion of the proceeds of any Loan to pay the wages of
employees, unless a timely payment to or deposit with the U.S. of all amounts of
Tax required to be deducted and withheld with respect to such wages is also
made.
 
10.2 Payment of Obligations.
 
No Company shall voluntarily prepay principal of, or interest on, any Funded
Debt (other than the Obligation), or tender for, repurchase, redeem, repay,
defease, or discharge Subordinated Debt;  provided, that Borrower or VRI may:   
 
(a)           voluntarily prepay principal of, or interest on, any Funded Debt
(other than the Obligation) that is not Subordinated Debt, so long as on and as
of the date of each such prepayment, no Default or Potential Default then exists
(or would result from such payment);
 
(b)           tender for, repurchase (including, without limitation, in open
market transactions or private negotiated transactions), redeem, defease, or
discharge Subordinated Debt (each, a “Permitted Redemption”), so long as (i) on
and as of the date of each such Permitted Redemption, no Default or Potential
Default then exists or arises, (ii) either (A) there are no Loans then
outstanding, or (B) Loans are then outstanding (or will be outstanding to the
extent permitted under clause (iii) below), but the aggregate amount of
Permitted Redemptions during the fiscal quarter in which such Permitted
Redemptions are made does not exceed the aggregate amount of Distributions
permitted under Sections 10.9(d)(i) and 10.9(d)(ii) for such fiscal quarter, and
(iii) Borrower does not borrow under this Agreement to effect any Permitted
Redemption if the amount borrowed with respect to such Permitted Redemption,
when aggregated with the amount of all other outstanding Loans borrowed to
effect other Permitted Redemptions, would exceed $150,000,000; and
 
(c)           repay Subordinated Debt in connection with the concurrent issuance
of (i) additional Subordinated Debt (a “Permitted Refinancing”), so long as (A)
on and as of the date of such Permitted Refinancing, no Default or Potential
Default then exists or arises, (B) the Subordinated Debt issued in connection
with such Permitted Refinancing (“Replacement Subordinated Debt”) satisfies the
requirements for permitted Subordinated Debt as set forth in the Loan Papers,
including, without limitation, the requirements imposed by the definition of
“Subordinated Debt” in Section 1.1 and by Section 10.16, and is otherwise in
form and substance satisfactory to Administrative Agent, (C) the principal
amount of such Replacement Subordinated Debt does not exceed the amount of
Subordinated Debt permitted as Permitted Debt, and (D) such Replacement
Subordinated Debt has a final maturity date later than the final maturity date
of the Subordinated Debt so refinanced, or (ii) senior unsecured Debt permitted
under clause (e)(ii) of the definition of “Permitted Debt”.
 
10.3  
Employee Plans.

 
Except where, individually or in the aggregate, a Material Adverse Event would
not result or a Lien on the assets of any Company or the Companies securing
liability of any Company or the Companies (individually or when aggregated with
any liability of the Companies contemplated elsewhere in this Section and in
Section 8.8 and Section 8.9 herein that is reasonably likely to be secured by
Liens) in excess of the Threshold Amount is likely to result, no Company or any
ERISA Affiliate shall permit any of the events or circumstances described in
Section 8.10 to exist or occur.
 
10.4  
Debt.

 
No Company shall create, incur or suffer to exist any Debt, other than Permitted
Debt.
 
10.5  
Liens.

 
No Company shall create, incur, or suffer or permit to be created or incurred or
to exist any Lien upon any of its assets, other than Permitted Liens.
 
10.6  
Transactions with Affiliates.

 
Except for transactions which do not, in the aggregate, cost the Restricted
Companies more than $2,000,000 in any fiscal year, no Restricted Company shall
enter into or suffer to exist any transaction with any Affiliate (other than
another Restricted Company), or guaranty, obtain any letter of credit or similar
instrument in support of, or create, incur, or suffer to exist any Lien upon any
of its assets as security for, any Debt or other obligation of any Affiliate
(other than Debts or other obligations of another Restricted Company) unless (a)
such transaction is an advance or equity contribution to an Unrestricted
Subsidiary permitted by Sections 10.8(j) or 10.8(l) or to a Person (other than a
Company) in which a Restricted Company has made an investment permitted by
Section 10.8(m), (b) such transaction is described in Section 10.9 or on
Schedule 8.13, (c) such transaction is an investment in employee residences
permitted by Section 10.8(n)(iii), or (d) such transaction is upon fair and
reasonable terms not materially less favorable than it could obtain or could
become entitled to in an arm’s-length transaction with a Person that was not its
Affiliate; provided, that any Restricted Company may enter into Permitted
Recourse Obligations or guarantees or other credit support permitted by clause
(i)(ii) of the definition of “Permitted Debt” in support of obligations of
Unrestricted Subsidiaries, so long as no Default or Potential Default then
exists or arises.
 
10.7  
Compliance with Laws and Documents.

 
No Company shall (a) violate the provisions of any Laws or rulings of any
Governmental Authority applicable to it or of any Material Agreement to which it
is a party if that violation alone, or when aggregated with all other
violations, would be a Material Adverse Event, (b) violate the provisions of its
organizational documents if such violation would cause a Material Adverse Event,
or (c) repeal, replace, or amend any provision of its organizational documents
if that action would be a Material Adverse Event.
 
10.8  
Loans, Advances and Investments.

 
No Restricted Company shall make or suffer to exist any loan, advance, extension
of credit or capital contribution to, make any investment in, purchase or commit
to purchase any stock or other securities or evidences of Debt of, or interests
in, any other Person, or permit to exist Permitted Recourse Obligations
constituting Debt, other than:
 
(a)           expense accounts for and other loans or advances to its directors,
officers, and employees in the ordinary course of business in accordance with
applicable Law;
 
(b)           marketable obligations issued or unconditionally guaranteed by the
U.S. or issued by any of its agencies and backed by the full faith and credit of
the U.S., in each case maturing within one year from the date of acquisition;
 
(c)           short-term investment grade domestic and eurodollar certificates
of deposit or time deposits that are fully insured by the Federal Deposit
Insurance Corporation or are issued by commercial banks organized under the Laws
of the U.S. or any of its states having combined capital, surplus, and undivided
profits of not less than $100,000,000 (as shown on its most recently published
statement of condition);
 
(d)           commercial paper and similar obligations rated “P-1” by Moody’s or
“A-1” by S&P;
 
(e)           readily marketable Tax-free municipal bonds of a domestic issuer
rated “A-2” or better by Moody’s or “A” or better by S&P, and maturing within
one year from the date of issuance;
 
(f)           mutual funds or money market accounts investing primarily in items
described in clauses (b) through (e) above;
 
(g)           demand deposit accounts maintained in the ordinary course of
business;
 
(h)           current trade and customer accounts receivable that are for goods
furnished or services rendered in the ordinary course of business and that are
payable in accordance with customary trade terms;
 
(i)           Financial Hedges existing on the date hereof which have previously
been approved by Administrative Agent and other Financial Hedges entered into
after the date hereof under terms reasonably acceptable to Administrative Agent;
 
(j)           loans, advances, and investments of the Restricted Companies
existing on the Closing Date (i) in the Existing Housing Districts, Existing
Metro Districts, and Keystone/IntraWest LLC, which investments are identified on
part (a) of Schedule 10.8, and (ii) in Persons other than Restricted Companies,
Existing Housing Districts, Existing Metro Districts, and Keystone IntraWest
LLC, which loans and investments are identified on part (b) of Schedule 10.8;
 
(k)           additional loans, advances, and investments in Restricted
Companies, including, without limitation, investments in Persons that become
Restricted Subsidiaries upon transactions consummated in compliance with Section
10.11 herein;
 
(l)           so long as no Default or Potential Default exists or arises,
loans, advances, and investments in Unrestricted Subsidiaries (including,
without limitation, the amount of any Permitted Recourse Obligations and other
credit support and contingent obligations with respect to Debt of Unrestricted
Subsidiaries), so long as the aggregate amount of all loans, advances, and
investments made pursuant to this clause (l) (determined with respect to each
such loan and advance based on the value thereof on the date of determination,
determined with respect to each such investment based on the value thereof on
the date made, and determined with respect to each such Permitted Recourse
Obligation and other credit support and contingent obligation based on the
maximum potential financial exposure therefrom on the date of determination)
does not exceed the Investment Limit (Unrestricted Subsidiaries);
 
(m)           so long as no Default or Potential Default exists or arises,
loans, advances, and investments in Persons (other than the Companies) in which
a Restricted Company has an Equity Interest (including, without limitation,
credit support and contingent obligations with respect to Debt of such Persons),
so long as the aggregate amount of all loans, advances, and investments made
pursuant to this clause (m) (determined with respect to each such loan and
advance based on the value thereof on the date of determination, determined with
respect to each such investment based on the value thereof on the date made, and
determined with respect to each such credit support and contingent obligation
based on the maximum potential financial exposure therefrom on the date of
determination) does not exceed the Investment Limit (Minority Investments);
 
(n)           the following investments:
 
(i) a capital contribution, in an amount not to exceed $650,000, in
Boulder/Beaver LLC;
 
(ii) workers compensation reserve account, established pursuant to a
self-insurance permit from the Department of Labor or comparable agency in any
state in which the Companies’ businesses are located, invested exclusively in
items described in clauses (b) through (f) above; and
 
(iii) loans and contributions to employees for investments in employee
residences as part of such employees’ compensation packages not to exceed
$10,000,000 in the aggregate;
 
(o)           so long as no Default or Potential Default exists or arises,
investments set forth on part (c) of Schedule 10.8, which investments are made
(i) as a result of the exercise of put options by the owners thereof, and (ii)
in accordance with the agreements set forth on part (c) of Schedule 10.8 as in
effect on the Closing Date;
 
(p)           short-term repurchase agreements with major banks and authorized
dealers, fully collateralized to at least 100% of market value by marketable
obligations issued or unconditionally guaranteed by the U.S. or issued by any of
its agencies and backed by the full faith and credit of the U.S.;
 
(q)           short-term variable rate demand notes that invest in tax-free
municipal bonds of domestic issuers rated “A-2” or better by Moody’s or “A” or
better by S&P that are supported by irrevocable letters of credit issued by
commercial banks organized under the laws of the U.S. or any of its states
having combined capital, surplus, and undivided profits of not less than
$100,000,000; and
 
(r)           so long as no Default or Potential Default exists or arises, loans
to Persons in which a Restricted Company does not have an Equity Interest, so
long as the aggregate amount of all loans made pursuant to this clause (r)
(determined with respect to each such loan based on the value thereof on the
date of determination) does not exceed $15,000,000.
 
10.9  
Distributions.

 
Except as set forth on Schedule 10.9, no Company shall make any Distribution,
except as follows:
 
(a)           VRI may make payments of approximately $100,000 accruing to
certain option holders;
 
(b)           any Company may make Distributions to a Restricted Company;
 
(c)           if VRI issues any Subordinated Debt which is subsequently
converted to preferred stock, VRI may, if no Default or Potential Default exists
(or would result therefrom), pay dividends on such stock at an annual rate which
is less than or equal to the annual rate of interest payable on such
Subordinated Debt prior to its conversion, so long as the terms on such
preferred stock are no more favorable to the holders of the preferred stock than
the terms afforded to the holders of the Subordinated Debt set forth in the
indenture and other documents evidencing or executed in connection with such
Subordinated Debt;
 
(d)           VRI may make additional Distributions as follows:
 
(i)           if (A) no Default or Potential Default exists or arises, (B)
Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such Distribution, and (C) the
ratio of (1) Funded Debt on the last day of the fiscal quarter immediately
preceding such date, to (2) Adjusted EBITDA for the four fiscal quarters ending
on such last day (the “Total Leverage Ratio”) equals or exceeds 3.50 to 1.00,
then VRI may make Distributions in an amount not to exceed, when aggregated with
all other Distributions by VRI since May 11, 1999 (including, without
limitation, all Distributions pursuant to this clause (d)), the sum of (v)
$125,000,000,¸plus (w) 50% of the Restricted Companies’ Net Income since May 11,
1999 (determined as of the last day of the most-recently-ended fiscal quarter of
the Restricted Companies), minus (x) if the Restricted Companies’ Net Income
since May 11, 1999 (determined as of the last day of the most-recently-ended
fiscal quarter of the Restricted Companies) is a deficit, 100% of such deficit,
plus (y) 100% of the Restricted Companies’ net cash proceeds from the issuance
of Equity Interests by any Restricted Company since May 11, 1999, minus (z) the
sum of repayments of Subordinated Debt pursuant to Section 10.2(b);
 
(ii)           if (A) no Default or Potential Default exists or arises, (B)
Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such Distribution, and (C) the
Total Leverage Ratio is less than 3.50 to 1.00, then VRI may make Distributions
in an unlimited amount; and
 
(iii) if no Default or Potential Default exists or arises, then VRI may
pay dividends in an amount not to exceed $15,000,000 in any fiscal quarter;
 
(e)           if no Default or Potential Default exists or arises, VRI may make
Distributions on Equity Interests (other than Disqualified Equity Interests)
payable solely in the form of common stock or other common equity interests of
VRI; provided, that VRI may make Distributions on Disqualified Equity Interests
in the form of additional Disqualified Equity Interests of the same type;
 
(f)           if no Default or Potential Default exists or arises, the Companies
may make Distributions to their respective employees, officers, or directors in
an aggregate amount not exceeding $2,000,000 in any twelve (12) month period;
and
 
(g)           so long as no Default or Potential Default exists or arises, the
redemption, repurchase, or other acquisition of Equity Interests of VRI in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of VRI) of, Equity Interests of VRI (except for
any such redemption, repurchase, or acquisition effected through the concurrent
issuance of Disqualified Stock of the same type).
 
10.10  
Sale of Assets.

 
No Restricted Company may sell, assign, lease, transfer, or otherwise dispose of
all or any material portion of the Critical Assets, if the ratio described in
Section 11.1 would, on a pro forma basis (taking the disposition into account),
increase as a result of such disposition.
 
10.11 Acquisitions, Mergers, and Dissolutions.
 
  A Restricted Company may not acquire all or any substantial portion of the
capital stock (or other equity or voting interests) of any other Person, acquire
all or any substantial portion of the assets of any other Person, merge or
consolidate with any other Person, or liquidate, wind up or dissolve (or suffer
any liquidation or dissolution), except as follows:
 
(a)           any Restricted Subsidiary may acquire all or any substantial
portion of the capital stock (or other equity or voting interests) issued by any
other Restricted Subsidiary, acquire all or any substantial portion of the
assets of any other Restricted Subsidiary, and merge or consolidate with any
other Restricted Subsidiary (and, in the case of such merger or consolidation
or, in the case of the conveyance or distribution of such assets, the
non-surviving or selling entity, as the case may be, may be liquidated, wound up
or dissolved), so long as:
 
(i)           with respect to a merger or consolidation, (A) if Borrower is a
party to such merger or consolidation, then Borrower is the surviving entity,
(B) if Borrower is not a party to such merger or consolidation, then (1) a
Restricted Subsidiary is the surviving entity, and (2) if the surviving entity
will own Critical Assets, then a Restricted Subsidiary of Borrower is the
surviving entity, and (C) the surviving entity delivers Guaranties and Security
Documents to the extent required under Section 9.10; and
 
(ii)           to the extent Critical Assets are acquired by a Restricted
Subsidiary in connection with the foregoing transactions, such Restricted
Subsidiary must be in compliance with Section 9.7(b) after giving effect
thereto; and 
 
(b)           any Restricted Subsidiary may acquire all or any substantial
portion of the capital stock (or other equity or voting interests) issued by any
Person (other than a Restricted Company), acquire all or any substantial portion
of the assets of any Person (other than a Restricted Company), or merge or
consolidate with any other Person (other than a Restricted Company) (and, in the
case of such merger or consolidation, the non-surviving entity may be
liquidated, wound up or dissolved), so long as:
 
(i)           with respect to a merger or consolidation, (A) if Borrower is a
party to such merger or consolidation, then Borrower is the surviving entity,
(B) if Borrower is not a party to such merger or consolidation, then (1) a
Restricted Subsidiary is the surviving entity, and (2) if the surviving entity
will own Critical Assets, then a Restricted Subsidiary of Borrower is the
surviving entity, and (C) the surviving entity delivers Guaranties and Security
Documents to the extent required under Section 9.10;
 
(ii)           to the extent Critical Assets are acquired by a Restricted
Company in connection with the foregoing transactions, such Restricted Company
must be in compliance with Section 9.7(b) after giving effect thereto;
 
(iii)           Borrower certifies in writing to Administrative Agent as follows
(with such calculations and other supporting evidence attached thereto as
Administrative Agent shall request):
 
(A)           the ratio of Net Funded Debt on the closing date of the
transaction to Adjusted EBITDA for the most-recently-ended four fiscal quarters,
after giving pro forma effect to the transaction, is less than or equal to 4.50
to 1.00,
 
(B)           such other Person is engaged in a business in which a Restricted
Company would be permitted to engage under Section 10.14,
 
(C)           as of the closing of any such transaction, the transaction has
been approved and recommended by the board of directors of the Person to be
acquired or from which such business is to be acquired,
 
(D)           as of the closing of any transaction, after giving effect to such
acquisition or merger, the acquiring party is Solvent and the Companies, on a
consolidated basis, are Solvent, and
 
(E)           as of the closing of any transaction, no Default or Potential
Default exists or shall occur as a result of, and after giving effect to, such
transaction, and
 
(iv)           in respect of any such transaction for which the sum of the
Purchase Price exceeds $50,000,000, Borrower delivers to Administrative Agent
(A) at least 15 days prior to the closing date of the transaction, a written
description of the transaction, including the funding sources, the Purchase
Price, and calculations demonstrating pro forma compliance with the terms and
conditions of the Loan Papers after giving effect to the transaction (including
compliance with the Companies’ applicable financial covenants), and a draft of
the applicable purchase agreement or merger agreement (provided, however, that
if a draft of the applicable purchase agreement or merger agreement is not
available at least 15 days prior to the closing date of the transaction, then
such draft may be delivered as soon as available, but in any event no later than
5 days prior to the closing date of the transaction), and (B) on or prior to the
closing date of the transaction, a copy of the executed purchase agreement or
executed merger agreement relating to the transaction (and, to the extent
available, all schedules and exhibits thereto).
 
10.12  
Assignment.

 
No Company shall assign or transfer any of its Rights or cause to be delegated
its duties or obligations under any of the Loan Papers.  Notwithstanding the
foregoing, Borrower may assign all, but not less than all, of its Rights and
obligations under this Agreement, the Notes, and the other Loan Papers to VHI,
and VHI can assume all, but not less than all, of Borrower’s Rights and
obligations under this Agreement, the Notes, and the other Loan Papers, in
connection with a restructuring of the Companies (the “Permitted Assignment”),
so long as (a) no Default or Potential Default then exists or arises, (b)
Borrower and VHI enter into an assignment and assumption agreement in form and
substance satisfactory to Administrative Agent, which shall include such
conditions to the assignment and assumption as Administrative Agent and Required
Lenders shall request (other than additional financial conditions), (c) Borrower
executes a Guaranty dated as of the effective date of the Permitted Assignment
in form and substance reasonably acceptable to Administrative Agent, (d) each
Restricted Company executes a Confirmation of Guaranty and Confirmation of
Pledge Agreement, if applicable, in form and substance satisfactory to
Administrative Agent, (e) the Restricted Companies deliver such other Security
Documents (or amendments thereto), stock certificates and stock powers, closing
certificates, and legal opinions as Administrative Agent deems necessary or
advisable, each in form and substance acceptable to Administrative Agent, (f)
the Lenders shall have received all documentation and other information required
by regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), and (g) to the extent requested by
Administrative Agent and Required Lenders, Borrower, Administrative Agent,
Required Lenders, and Guarantors agree to such amendments to the Credit
Agreement and other Loan Papers required to effect the Permitted Assignment.
 
10.13  
Fiscal Year and Accounting Methods.

 
No Company shall change its fiscal year or its method of accounting (other than
immaterial changes in methods or as required by GAAP).
 
10.14  
New Businesses.

 
No Restricted Company shall engage in any business, except the businesses in
which they are engaged on the Closing Date and any other Similar Business;
provided, however, that the foregoing shall not be construed to prohibit the
cessation by any Company of its business activities or the sale or transfer of
the business or assets of such Company to the extent not otherwise prohibited by
this Agreement.
 
10.15  
Government Regulations.

 
No Company shall conduct its business in a way that it becomes regulated under
the Investment Company Act of 1940, as amended.
 
10.16  
Burdensome Agreements.

 
No Company shall enter into, incur, or permit to exist any agreement or other
arrangement (other than this Agreement or any other Loan Paper) that prohibits,
restricts, or imposes any condition upon (a) the ability of any Restricted
Company to create, incur, or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Company to pay dividends or
other Distributions with respect to any shares of its capital stock to Borrower
or any Guarantor, to otherwise transfer property or assets to Borrower or any
Guarantor, to make or repay loans or advances to Borrower or any other
Guarantor, or to guarantee the Debt of Borrower; provided, that (x)  clauses (a)
and (b) above shall not apply to (A) restrictions and conditions (1) imposed by
Law, the Loan Papers, or any documentation for Debt constituting “Permitted
Debt” under clauses (d), (e), (m), or (o) of the definition thereof, so long as
such restrictions do not prevent, impede, or impair (I) the creation of Liens
and Guaranties in favor of Lenders under the Loan Papers or (II) the
satisfaction of the obligations of Borrower and Guarantors under the Loan
Papers, (2) contained in agreements relating to the sale of a Subsidiary, so
long as the sale of such Subsidiary is permitted pursuant to this Agreement, and
(3) contained in agreements set forth on Schedule 10.16, and (B) the Northstar
Leases, and (y) clause (a) above shall not apply to customary provisions in
leases and other agreements restricting the assignment thereof or the granting
of Liens on leased or licensed property.
 
10.17  
Use of Proceeds.

 
Borrower shall not, and Borrower shall not permit any other Restricted Company
to, use any part of the proceeds of any Loan, directly or indirectly, for a
purpose which violates any Law, including, without limitation, the provisions of
Regulations U or X (as enacted by the Board of Governors of the Federal Reserve
System, as amended).
 
10.18  
Capital Expenditures.

 
The Restricted Companies may not make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations, and (b) such expenditures relating to
real estate held for resale), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for the Restricted Companies
during any fiscal year, an amount equal to 15% of Total Assets (the “Capital
Expenditures Basket”); provided, that, on any date of determination in any
fiscal year, any unused portion of the Capital Expenditures Basket for the prior
fiscal year can be used for capital expenditures during the current fiscal year
after the Capital Expenditures Basket for the current fiscal year has been used
in its entirety.
 
10.19  
Subsidiaries.

 
After the Permitted Assignment, (a) VRI shall have no direct Subsidiaries other
than VHI and Gillett Broadcasting, Inc., a Delaware corporation (“Gillette”),
(b) Gillette shall have no Subsidiaries, and (c) Gillette shall not own any
Critical Assets.
 


 
SECTION 11                                  
FINANCIAL COVENANTS.

 
So long as Lenders are committed to fund Loans and the L/C Issuers are committed
to issue L/Cs under this Agreement, and thereafter until the Obligation is paid
and performed in full (except for provisions under the Loan Papers expressly
intended to survive payment of the Obligation and termination of the Loan
Papers), Borrower covenants and agrees to comply with each of the following
ratios.  Borrower shall calculate each such ratio after giving effect to the
provisions of Section 1.3 hereof.
 
11.1  
Maximum Leverage Ratios.

 
As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (a) the unpaid
principal amount of Net Funded Debt existing as of such last day to (b) Adjusted
EBITDA for the four fiscal quarters ending on such last day to exceed 4.50 to
1.00.
 
11.2  
Interest Coverage Ratio.

 
As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (a) Adjusted
EBITDA for the four fiscal quarters ending on such last day to (b) interest on
Funded Debt (excluding amortization of deferred financing costs and original
issue discounts) in such four fiscal quarters to be less than 2.50 to 1.00.
 
SECTION 12                                  
DEFAULT.

 
The term “Default” means the occurrence of any one or more of the following
events:
 
12.1  
Payment of Obligation.

 
The failure or refusal of any Company to pay (a) any principal payment
contemplated by Sections 3.2(b) and 3.2(c) of this Agreement after such payment
becomes due and payable hereunder, (b) any principal payment (other than those
contemplated by Sections 3.2(b) and 3.2(c)) or interest payment contemplated to
be made hereunder within 3 Business Days after demand therefor by Administrative
Agent, (c) any amount contemplated to be paid hereunder in respect of fees,
costs, expenses, or indemnities within 10 Business Days after demand therefor by
Administrative Agent and (d) any amount in respect of its reimbursement
obligations in connection with any drawing under an L/C (including, without
limitation, any L/C Borrowing) within 3 Business Days after demand therefor by
Administrative Agent.
 
12.2  
Covenants.

 
The failure or refusal of any Company to punctually and properly perform,
observe, and comply with:
 
(a)           Any covenant, agreement, or condition applicable to it contained
in Sections 9.2, 10 (other than Sections 10.1, 10.3, 10.6, and 10.7), or 11; or
 
(b)           Any other covenant, agreement, or condition applicable to it
contained in any Loan Paper (other than the covenants to pay the Obligation and
the covenants in clause (a) preceding), and such failure or refusal continues
for 30 days.
 
12.3  
Debtor Relief.

 
Any Restricted Company (a) fails, or admits in writing its inability, to pay its
Debts generally as they become due, (b) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, (c) becomes a party to or is
made the subject of any proceeding provided for by any Debtor Relief Law that
could suspend or otherwise adversely affect the Rights of Administrative Agent
or any Lender granted in the Loan Papers (unless, if the proceeding is
involuntary, the applicable petition is dismissed within 60 days after its
filing), (d) becomes subject to an order for relief granted under the Bankruptcy
Reform Act of 1978, as amended from time to time (other than as a creditor or
claimant), or (e) takes any action to authorize any of the foregoing actions set
forth in clauses (a) through (d) herein.
 
12.4  
Judgments and Attachments.

 
Any Restricted Company fails, within 60 days after entry, to pay, bond, or
otherwise discharge any judgment or order for the payment of money in excess of
$15,000,000 (individually or collectively) or any warrant of attachment,
sequestration, or similar proceeding against any assets of any Restricted
Company having a value (individually or collectively) of $15,000,000, which is
neither (a) stayed on appeal nor (b) diligently contested in good faith by
appropriate proceedings and adequate reserves have been set aside on its books
in accordance with GAAP.
 
12.5  
Government Action.

 
Any Governmental Authority condemns, seizes, or otherwise appropriates, or takes
custody or control of all or any substantial portion of the Critical Assets.
 
12.6  
Misrepresentation.

 
Any material representation or warranty made or deemed made by any Company in
connection with any Loan Paper at any time proves to have been materially
incorrect when made.
 
12.7  
Ownership.

 
There shall occur a Change of Control Transaction.
 
12.8  
Default Under Other Agreements.

 
Subject to Section 12.9 below, (a) any Restricted Company fails to pay when due
(after lapse of any applicable grace period) any recourse Debt in excess
(individually or collectively) of $15,000,000; or (b) any default exists under
any agreement to which any Restricted Company is a party, the effect of which is
to cause, or to permit any Person (other than a Restricted Company) to cause,
any recourse obligation in excess (individually or collectively) of $15,000,000
to become due and payable by any Restricted Company before its stated maturity,
except to the extent such obligation is declared to be due and payable as a
result of the sale of any asset to which it relates.
 
12.9  
Subordinated Debt.

 
(a)           (i) The occurrence of any “default,” “event of default,” or other
breach under or with respect to any Subordinated Debt, which “default,” “event
of default,” or other breach remains uncured (after lapse of any applicable cure
periods) on any date of determination; (ii) the trustee with respect to, or any
holder of, any Subordinated Debt shall effectively declare all or any portion of
such Debt or obligation thereunder due and payable prior to the stated maturity
thereof; or (iii) any obligations under the Subordinated Debt become due before
its stated maturity by acceleration of the maturity thereof.
 
(b)           The payment directly or indirectly (including, without limitation,
any payment in respect of any sinking fund, defeasance, redemption, or payment
of any dividend or distribution) by any Company of any amount of any
Subordinated Debt in a manner or at a time during which such payment is not
permitted under the terms of the Loan Papers or under any instrument or document
evidencing or creating the Subordinated Debt, including, without limitation, any
subordination provisions set forth therein, or if an event shall occur,
including, without limitation, a “Change of Control” as defined in any agreement
evidencing or creating the Subordinated Debt, and (i) such event results in the
ability of the trustee or the holders of any such Debt or obligation to request
or require (or any Company shall automatically be so required) to redeem or
repurchase such Debt or obligation, or (ii) any Company shall initiate notice of
redemption to holders of the Subordinated Debt or obligation, in connection with
a redemption of any Debt or obligation arising under such agreements or
instruments.
 
12.10  
Validity and Enforceability of Loan Papers.

 
Except in accordance with its terms or as otherwise expressly permitted by this
Agreement, any Loan Paper at any time after its execution and delivery ceases to
be in full force and effect in any material respect or is declared to be null
and void or its validity or enforceability is contested by any Company party
thereto or any Company denies that it has any further liability or obligations
under any Loan Paper to which it is a party.
 
12.11  
Employee Plans.

 
Except where the occurrence or existence, individually or in the aggregate, is
not a Material Adverse Event or, in any event, likely to result in a Lien on the
assets of any Company or the Companies securing liability for any Company or the
Companies (individually or when aggregated with any liability of the Companies
contemplated by Section 8.8 and Section 8.9 herein that is reasonably likely to
be secured by Liens) in excess of the Threshold Amount, (a) an Employee Plan or
Multiemployer Plan, as applicable, has any “unpaid minimum required
contribution” (as described in section 4971(c)(4) of the Code), whether or not
waived, or any “accumulated funding deficiency” (as defined in section 302 of
ERISA or section 412 of the Code), (b) a Company or an ERISA Affiliate incurs
liability under ERISA to the PBGC in connection with any Employee Plan (other
than required insurance premiums paid when due), (c) a Company or an ERISA
Affiliate withdraws in whole or in part from participation in a Multiemployer
Plan, (d) a Company, an ERISA Affiliate, or a Multiemployer Plan to which a
Company or any ERISA Affiliate contributes to or has contributed to, receives
notice concerning the determination that the Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (e) a Company or an ERISA Affiliate engages in any “prohibited
transaction” (as defined in section 406 of ERISA or section 4975 of the Code),
or (f) a “reportable event” (as defined in section 4043 of ERISA) occurs with
respect to an Employee Plan, excluding events for which the notice requirement
is waived under applicable PBGC regulations.
 
SECTION 13                                  
RIGHTS AND REMEDIES.

 
13.1  
Remedies Upon Default.

 
(a)           If a Default exists under Section 12.3, the commitment to extend
credit under this Agreement automatically terminates, the entire unpaid balance
of the Obligation automatically becomes due and payable without any action of
any kind whatsoever, and Borrower must provide cash collateral in an amount
equal to the then-existing L/C Exposure.
 
(b)           If any Default exists, subject to the terms of Section 14.5,
Administrative Agent may (with the consent of, and must, upon the request of,
Required Lenders), do any one or more of the following:  (i) if the maturity of
the Obligation has not already been accelerated under Section 13.1(a), declare
the entire unpaid balance of all or any part of the Obligation immediately due
and payable, whereupon it is due and payable; (ii) terminate the Commitments of
Lenders; (iii) reduce any claim to judgment; (iv) demand Borrower to provide
cash collateral in an amount equal to the L/C Exposure then existing; and (v)
exercise any and all other legal or equitable Rights afforded by the Loan
Papers, the Laws of the State of New York, or any other applicable jurisdiction.
 
13.2  
Company Waivers.

 
To the extent permitted by Law, each Company waives presentment and demand for
payment, protest, notice of intention to accelerate, notice of acceleration and
notice of protest and nonpayment, and agrees that its liability with respect to
all or any part of the Obligation is not affected by any renewal or extension in
the time of payment of all or any part of the Obligation, by any indulgence, or
by any release or change in any security for the payment of all or any part of
the Obligation.
 
13.3  
Performance by Administrative Agent.

 
If any covenant, duty, or agreement of any Company is not performed in
accordance with the terms of the Loan Papers, Administrative Agent may, while a
Default exists, at its option (but subject to the approval of Required Lenders),
perform, or attempt to perform that covenant, duty, or agreement on behalf of
that Company (and any amount expended by Administrative Agent in its performance
or attempted performance is payable by the Companies, jointly and severally, to
Administrative Agent on demand, becomes part of the Obligation, and bears
interest at the Default Rate from the date of Administrative Agent’s expenditure
until paid).  However, Administrative Agent does not assume and shall never
have, except by its express written consent, any liability or responsibility for
the performance of any covenant, duty, or agreement of any Company.
 
13.4  
Not in Control.

 
None of the covenants or other provisions contained in any Loan Paper shall, or
shall be deemed to, give Administrative Agent, the L/C Issuers, or Lenders the
Right to exercise control over the assets (including, without limitation, real
property), affairs, or management of any Company; the power of Administrative
Agent, the L/C Issuers, and Lenders is limited to the Right to exercise the
remedies provided in this Section 13.
 
13.5  
Course of Dealing.

 
The acceptance by Administrative Agent or Lenders of any partial payment on the
Obligation shall not be deemed to be a waiver of any Default then existing.  No
waiver by Administrative Agent, the L/C Issuers, Required Lenders, or Lenders of
any Default shall be deemed to be a waiver of any other then-existing or
subsequent Default.  No delay or omission by Administrative Agent, the L/C
Issuers, Required Lenders, or Lenders in exercising any Right under the Loan
Papers will impair that Right or be construed as a waiver thereof or any
acquiescence therein, nor will any single or partial exercise of any Right
preclude other or further exercise thereof or the exercise of any other Right
under the Loan Papers or otherwise.
 
13.6  
Cumulative Rights.

 
Notwithstanding anything to the contrary provided herein, all Rights available
to Administrative Agent, the L/C Issuers, Required Lenders, and Lenders under
the Loan Papers are cumulative of and in addition to all other Rights granted to
Administrative Agent, the L/C Issuers, Required Lenders, and Lenders at Law or
in equity, whether or not the Obligation is due and payable and whether or not
Administrative Agent, the L/C Issuers, Required Lenders, or Lenders have
instituted any suit for collection, foreclosure, or other action in connection
with the Loan Papers.
 
13.7  
Enforcement.

 
Notwithstanding anything to the contrary contained herein or in any other Loan
Paper, the authority to enforce rights and remedies hereunder and under the
other Loan Papers against the Companies or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 13.1 for the benefit of all the Lenders and the
L/C Issuers; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Papers, (b) L/C Issuer or the Swing
Line Lenders from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Paper, (c) any Lender from exercising setoff
rights in accordance with Section 15.13 (subject to the terms of Section 3.12),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Company
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Paper, then (i) Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 13.1 and (ii) in addition to the
matters set forth in clauses (b), (c), and (d) of the preceding proviso and
subject to Section 3.12, any Lender may, with the consent of Required Lenders,
enforce any rights and remedies available to it and as authorized by Required
Lenders.
 
13.8  
Application of Proceeds.

 
Any and all proceeds ever received by Administrative Agent or Lenders from the
exercise of any Rights pertaining to the Obligation shall be applied to the
Obligation according to Section 3.10.
 
13.9  
Diminution in Value of Collateral.

 
Neither Administrative Agent nor any Lender has any liability or responsibility
whatsoever for any diminution in or loss of value of any Collateral or other
collateral ever securing payment or performance of all or any part of the
Obligation (other than diminution in or loss of value caused by its gross
negligence or willful misconduct).
 
13.10  
Certain Proceedings.

 
The Companies will promptly execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments, registration
statements and all other documents and papers Administrative Agent, the L/C
Issuers, Required Lenders, or Lenders reasonably request in connection with the
obtaining of any consent, approval, registration, qualification, permit,
license, or authorization of any Governmental Authority or other Person
necessary or appropriate for the effective exercise of any Rights under the Loan
Papers.  Because Borrower agrees that Administrative Agent’s, the L/C Issuers’,
Required Lenders’, and Lenders’ remedies at Law for failure of the Companies to
comply with the provisions of this paragraph would be inadequate and that
failure would not be adequately compensable in damages, Borrower agrees that the
covenants of this paragraph may be specifically enforced.
 
SECTION 14                                  
ADMINISTRATIVE AGENT.

 
14.1 Appointment and Authority.
 
Each Lender and each L/C Issuer hereby irrevocably appoints Bank of America to
act on its behalf as Administrative Agent hereunder and under the other Loan
Papers and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of Administrative Agent, Lenders, and the L/C Issuers, and neither Borrower nor
any other Company have rights as a third party beneficiary of any of such
provisions.
 
14.2  
Delegation of Duties.

 
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Paper by or through any one
or more sub-agents appointed in good faith by Administrative
Agent.  Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
14.3 Rights as a Lender.
 
The Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Administrative Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to Lenders.  Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Restricted Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Restricted Company or such Affiliate) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them.
 
14.4 Reliance by Administrative Agent.
 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, or other writing (including any electronic
message, Internet, or intranet website posting, or other distribution) believed
by it to be genuine and to have been signed, sent, or otherwise authenticated by
the proper Person.  Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of an L/C, that by its terms must be fulfilled to the satisfaction of a Lender
or an L/C Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or the applicable L/C Issuer unless Administrative
Agent shall have received notice to the contrary from such Lender or the
applicable L/C Issuer prior to the making of such Loan or the issuance of such
L/C.  Administrative Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants, and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants, or experts.
 
14.5  
Exculpatory Provisions.

 
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Papers.  Without limiting the
generality of the foregoing, Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Potential Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Papers that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of Lenders as shall be expressly provided for
herein or in the other Loan Papers), provided, that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Paper or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Papers, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.
 
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of Lenders as shall be necessary, or as Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 15.9 and 13.1), or (ii) in the absence of its own gross negligence or
willful misconduct.  Administrative Agent shall be deemed not to have knowledge
of any Default or Potential Default unless and until notice describing such
Default or Potential Default is given to Administrative Agent by Borrower, a
Lender, or an L/C Issuer.
 
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with this Agreement or any other Loan Paper, (ii) the contents of any
certificate, report, or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms or conditions set forth herein or
therein or the occurrence of any Default or Potential Default, (iv) the
validity, enforceability, effectiveness, or genuineness of this Agreement, any
other Loan Paper, or any other agreement, instrument, or document, or (v) the
satisfaction of any condition set forth in Section 7 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.
 
14.6  
Resignation as Administrative Agent.

 
Administrative Agent may at any time give notice of its resignation to Lenders,
the L/C Issuers, and Borrower.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, and shall be consented to by Borrower at all
times other than during the existence of a Default or Potential Default (which
consent of Borrower shall not be unreasonably withheld).  If no such successor
shall have been so appointed by Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, after
consultation with Borrower, on behalf of Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided, that if Administrative Agent shall notify Borrower and Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Papers (except that in the case of any
collateral security held by Administrative Agent on behalf of Lenders or the L/C
Issuers under any of the Loan Papers, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent or collateral agent is appointed), and (2) all payments,
communications, and determinations provided to be made by, to, or through
Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges, and duties of the retiring (or retired) Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Papers (if not already discharged
therefrom as provided above in this Section).  The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Papers, the provisions of this Section 14 and Section 15.4 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents,
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges, and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Papers, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the L/Cs, if any, outstanding at the time
of such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such L/Cs.
 
14.7  
Non-Reliance on Administrative Agent and Other Lenders.

 
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Paper, or any related agreement or any document furnished hereunder or
thereunder.
 
14.8  
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition, or other
judicial proceeding relative to any Restricted Company, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Exposure, and all
other Obligation that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements, and advances of Lenders and Administrative Agent, and
their respective agents and counsel and all other amounts due Lenders,
Administrative Agent and the L/C Issuers, as applicable, under Sections 2.3(c),
5.3, and 15.4) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements, and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5.3 and 15.4.
 
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligation
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
14.9  
Collateral and Guaranty Matters.

 
(a)           Upon the occurrence and continuance of a Default, Lenders agree to
promptly confer in order that Required Lenders or Lenders, as the case may be,
may agree upon a course of action for the enforcement of the Rights of Lenders;
and Administrative Agent shall be entitled to refrain from taking any action
(without incurring any liability to any Person for so refraining) unless and
until Administrative Agent shall have received instructions from Required
Lenders.  All Rights of action under the Loan Papers and all Rights to the
Collateral, if any, hereunder may be enforced by Administrative Agent and any
suit or proceeding instituted by Administrative Agent in furtherance of such
enforcement shall be brought in its name as Administrative Agent without the
necessity of joining as plaintiffs or defendants any other Lender, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of Administrative Agent. In actions with respect to any property of any
Restricted Company, Administrative Agent is acting for the ratable benefit of
each Lender.  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of any Restricted Company to the
Obligation shall be construed as being for the ratable benefit of each Lender.
 
(b)           Each Lender authorizes and directs Administrative Agent to enter
into the Security Documents for the benefit of Lenders.  Except to the extent
unanimity is required hereunder, (i) each Lender agrees that any action taken by
Required Lenders in accordance with the provisions of the Loan Papers, and the
exercise by Required Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Lenders, and (ii) each Lender agrees that any action taken
by Required Lenders in accordance with the provisions of the Loan Papers, and
the exercise by Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders.
 
(c)           Administrative Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Security Documents.
 
(d)           Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Restricted Company or is cared for, protected, or insured or has been
encumbered or that the Liens granted to Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected, or enforced, or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the Rights granted or
available to Administrative Agent in this Section 14.9 or in any of the Security
Documents; it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given Administrative
Agent’s own interest in the Collateral as one of Lenders and that Administrative
Agent shall have no duty or liability whatsoever to any Lender, other than to
act without gross negligence or willful misconduct.
 
(e)           Lenders irrevocably authorize Administrative Agent (or in the case
of Bond Rights, the L/C Issuers), at its option and in its discretion, (i) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Paper (A) upon termination of the Total Commitment and payment in
full of all Obligation (other than contingent indemnification obligations) and
the expiration or termination of all L/Cs, (B) as permitted under Section 9.11,
(C) constituting property being sold or disposed of as permitted under Section
10.10, if Administrative Agent determines that the property being sold or
disposed is being sold or disposed in accordance with the requirements and
limitations of Section 10.10 and Administrative Agent concurrently receives all
mandatory prepayments with respect thereto, if any, or (D) if approved,
authorized, or ratified in writing by Required Lenders, subject to Section 15.9,
unless such Liens are held under any Bond Document; (ii) to release (or
authorize the release by the applicable L/C Issuer of) any Collateral held by
Administrative Agent (or the applicable L/C Issuer) under or pursuant to any
Bond Document upon the reimbursement of any Bond Purchase Drawing in accordance
with Section 2.3(i) herein; and (iii) to release any Restricted Company from its
Guaranty (A) upon full payment of the Obligation, (B) as permitted under Section
9.11, (C) in connection with the sale of disposition of the stock (or other
equity interest) issued by such Restricted Company permitted under Section
10.10, if Administrative Agent determines that the disposition or sale is in
accordance with the requirements and limitations of Section 10.10 and
Administrative Agent concurrently receives all mandatory prepayments with
respect thereto, if any, or (D) if approved, authorized, or ratified in writing
by Required Lenders, subject to Section 15.9.  Upon request by Administrative
Agent at any time, Required Lenders will confirm in writing Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 14.9.
 
(f)           In furtherance of the authorizations set forth in this Section
14.9, each Lender and each L/C Issuer hereby irrevocably appoints Administrative
Agent its attorney-in-fact, with full power of substitution, for and on behalf
of and in the name of each such Lender and each such L/C Issuer, (i) to enter
into Security Documents (including, without limitation, any appointments of
substitute trustees under any Security Document), (ii) to take action with
respect to the Collateral and Security Documents to perfect, maintain, and
preserve Lenders’ and the L/C Issuers’ Liens, as applicable, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (e) hereof.  This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to Administrative Agent’s power, as attorney, relative to
the Collateral matters described in this Section 14.9.  The powers and
authorities herein conferred on Administrative Agent may be exercised by
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of Administrative Agent.  The power of
attorney conferred by this Section 14.9(f) is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligation, or
any part thereof, shall remain unpaid, Lenders are obligated to make any Loans,
or the L/C Issuers are obligated to issue L/Cs, under the Loan Papers.
 
14.10  
Financial Hedges

 
To the extent any Lender or any Affiliate of a Lender issues a Financial Hedge
in accordance with the requirements of the Loan Papers and accepts the benefits
of the Liens in the Collateral arising pursuant to the Security Documents, such
Lender (for itself and on behalf of any such Affiliates) agrees (a) to appoint
Administrative Agent, as its nominee and agent, to act for and on behalf of such
Lender or Affiliate thereof in connection with the Security Documents and (b) to
be bound by the terms of this Section 14; whereupon all references to “Lender”
in this Section 14 and in the Security Documents shall include, on any date of
determination, any Lender or Affiliate of a Lender that is party to a
then-effective Financial Hedge which complies with the requirements of the Loan
Papers.  Additionally, if the Obligation owed to any Lender or Affiliate of a
Lender consists solely of Debt arising under a Financial Hedge (such Lender or
Affiliate being referred to in this Section 14.10 as an “Issuing Lender”), then
such Issuing Lender (by accepting the benefits of any Security Documents)
acknowledges and agrees that pursuant to the Loan Papers and without notice to
or consent of such Issuing Lender: (w) Liens in the Collateral may be released
in whole or in part; (x) all Guaranties may be released; (y) any Security
Document may be amended, modified, supplemented, or restated; and (z) all or any
part of the Collateral may be permitted to secure other Debt.
 
14.11  
Bond L/Cs and Bond Documents.

 
In addition to the authorizations set forth in Section 14.9, each Lender and
each L/C Issuer hereby authorize Administrative Agent or the L/C Issuers, as the
case may be, to execute and deliver all certificates, documents, agreements, and
instruments required to be delivered after the Closing Date pursuant to or in
connection with any Bond L/C and Bond Documents executed in connection
therewith, and to take such actions as Administrative Agent or the L/C Issuers,
as the case may be, deems necessary in connection therewith.  This authorization
shall be liberally, not restrictively, construed so as to give the greatest
latitude to Administrative Agent’s or the applicable L/C Issuer’s authority, as
the case may be, relative to the Bonds, Bond L/Cs, and Bond Documents.  The
powers and authorities herein conferred on Administrative Agent and the L/C
Issuers may be exercised by Administrative Agent or the applicable L/C Issuer,
as the case may be, through any Person who, at the time of the execution of a
particular instrument, is an officer of Administrative Agent or such L/C Issuer,
as applicable.
 
14.12  
No Other Duties, Etc.

 
Anything herein to the contrary notwithstanding, none of the co-syndication
agents, co-documentation agents, joint lead arrangers, or joint book managers
listed on the cover page hereof shall have any powers, duties, or
responsibilities under this Agreement or any of the other Loan Papers, except in
its capacity, as applicable, as Administrative Agent, a Lender, or an L/C Issuer
hereunder.  
 
SECTION 15                                  
MISCELLANEOUS.

 
15.1  
Headings.

 
The headings, captions, and arrangements used in any of the Loan Papers are,
unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify, or modify the terms of the Loan Papers, nor affect the meaning
thereof.
 
15.2  
Nonbusiness Days; Time.

 
Any payment or action that is due under any Loan Paper on a non-Business Day may
be delayed until the next-succeeding Business Day (but interest shall continue
to accrue on any applicable payment until payment is in fact made) unless the
payment concerns a Revolver Loan that is a LIBOR Loan, in which case if the
next-succeeding Business Day is in the next calendar month, then such payment
shall be made on the next-preceding Business Day.
 
15.3  
Notices and Other Communications; Facsimile Copies.

 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, or sent by telecopier
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
 
(i)           if to Borrower, Administrative Agent, either L/C Issuer, or either
Swing Line Lender, to the address, telecopier number, electronic mail address,
or telephone number specified for such Person on Schedule 1; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address, or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided, that the
foregoing shall not apply to notices to any Lender or either L/C Issuer pursuant
to Section 2 if such Lender or such L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section 2 by electronic communication.  Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided,
that approval of such procedures may be limited to particular notices or
communications.
 
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower, any
Lender, either L/C Issuer, or any other Person for losses, claims, damages,
liabilities, or expenses of any kind (whether in tort, contract, or otherwise)
arising out of Borrower’s or Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities, or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, either L/C Issuer, or any other Person for indirect, special,
incidental, consequential, or punitive damages (as opposed to direct or actual
damages).
 
(d)           Change of Address, Etc.  Each of Borrower, Administrative Agent,
the L/C Issuers, and the Swing Line Lenders may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each other Lender may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the L/C Issuers, and the Swing Line Lender.  In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number, and electronic mail address to which
notices and other communications may be sent, and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuers, and
Lenders. Administrative Agent, the L/C Issuers, and Lenders shall be entitled to
rely and act upon any notices (including telephonic Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete, or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify Administrative Agent, the L/C Issuers, each
Lender, and the Related Parties of each of them from all losses, costs,
expenses, and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
15.4  
Expenses; Indemnity; Damage Waiver.

 
(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges, and disbursements of counsel for
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery, and administration of this Agreement and the other Loan Papers, or any
amendments, modifications, or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal, or extension of any
L/C or any demand for payment thereunder, and (iii) all out-of-pocket expenses
incurred by Administrative Agent, any Lender, or the L/C Issuers (including the
fees, charges, and disbursements of any counsel for Administrative Agent, any
Lender, or the L/C Issuers), and shall pay all fees and time charges for
attorneys who may be employees of Administrative Agent, any Lender, or the L/C
Issuers, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Papers, including its rights
under this Section, or (B) in connection with the Loans made or L/Cs issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring, or negotiations in respect of such Loans or L/Cs.
 
(b)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender, and the L/C
Issuers, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, and related expenses
(including the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Company arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Paper, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Papers, (ii) any
Loan or L/C or the use or proposed use of the proceeds therefrom (including any
refusal by either L/C Issuer to honor a demand for payment under a L/C if the
documents presented in connection with such demand do not strictly comply with
the terms of such L/C), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by Borrower or
any other Company, or any liability under Environmental Laws related in any way
to the or any other Company, or (iv) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by Borrower or any other Company, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or (y) result from a claim
brought by Borrower or any other Company against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan Paper,
if Borrower or another Restricted Company has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the L/C Issuers, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the L/C Issuers, or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability, or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or any L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) any L/C Issuer in connection
with such capacity.  The obligations of Lenders under this subsection (c) are
subject to the provisions of Section 2.2(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each of Borrower and any Related Party of Borrower
that is a party to a Loan Paper from time to time shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential, or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Paper, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or L/C, or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic, or other information transmission systems in connection with this
Agreement or the other Loan Papers or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent, either L/C Issuer and either Swing Line
Lender, the replacement of any Lender, the termination of the Total Commitment,
and the repayment, satisfaction, or discharge of all the other Obligation.
 
15.5  
Exceptions to Covenants; Conflict with Agreement.

 
The Companies may not take or fail to take any action that is permitted as an
exception to any of the covenants contained in any Loan Paper if that action or
omission would result in the breach of any other covenant contained in any Loan
Paper.  Any conflict or ambiguity between the terms and provisions of this
Agreement and the terms and provisions in any other Loan Paper is controlled by
the terms and provisions of this Agreement.
 
15.6  
Governing Law.

 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER COMPANY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN PAPER SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR EITHER L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN PAPER AGAINST BORROWER OR ANY OTHER COMPANY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  BORROWER AND EACH OTHER COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
PAPER IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
15.7  
Severability.

 
If any provision of this Agreement or the other Loan Papers is held to be
illegal, invalid, or unenforceable, (a) the legality, validity, and
enforceability of the remaining provisions of this Agreement and the other Loan
Papers shall not be affected or impaired thereby, and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid, or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid, or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
15.8  
Waiver of Jury Trial.

 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN PAPER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN PAPERS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
15.9  
Amendments, Etc.

 
No amendment or waiver of any provision of this Agreement or any other Loan
Paper, and no consent to any departure by any Restricted Company therefrom,
shall be effective unless in writing signed by Required Lenders, Borrower, and
other applicable Restricted Companies, as the case may be, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver, or consent shall:
 
(a)           waive any condition set forth in Section 7.1 without the written
consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 13.1) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan Paper
for any payment of principal, interest, fees, or other amounts due to Lenders
(or any of them) hereunder or under any other Loan Paper without the written
consent of each Lender directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees (other than fees covered by the Fee
Letters) or other amounts payable hereunder or under any other Loan Paper
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or L/C Fees (as described in Section 5.3(a)) at the Default Rate;
 
(e)           amend, waive, modify, supplement, or otherwise change Sections
3.10, 3.11, or 3.12 in a manner that would alter the sharing of payments
required thereby without the written consent of each Lender adversely affected
thereby;
 
(f)           change Section 10.12, any provision of this Section, the
definition of “Required Lenders,” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive, or otherwise modify
any Rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
 
(g)           waive compliance with, amend, or release (in whole or in part) the
Guaranty of VRI or the Guaranties of all or substantially all of the Restricted
Subsidiaries without the consent of each Lender; or
 
(h)           release all or substantially all of the Collateral without the
consent of each Lender, except that Administrative Agent or the applicable L/C
Issuer, as applicable, may release Collateral in accordance with Section 14.9(e)
herein;
 
and, provided further, that (i) no amendment, waiver, or consent shall affect
the Rights or duties of an L/C Issuer under this Agreement or any L/C Agreement
relating to any L/C issued or to be issued by it unless signed by the L/C Issuer
issuing such L/C in addition to Lender required above; (ii) no amendment,
waiver, or consent shall, unless in writing and signed by the applicable Swing
Line Lender in addition to Lenders required above, affect the rights or duties
of such Swing Line Lender under this Agreement; (iii) no amendment, waiver, or
consent shall, unless in writing and signed by Administrative Agent in addition
to Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Paper; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principle amount of, and interest payable on, any Loan made by a
Defaulting Lender may not be reduced or excused without the consent of such
Defaulting Lender, and (z) the scheduled date of payment with respect to any
Loan made by a Defaulting Lender may not be postponed without the consent of
such Defaulting Lender.
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Required Lenders, Administrative Agent,
Borrower, and Guarantors (i) to add one or more Term Loan Facilities to this
Agreement (subject to the limitations in Section 2.5), and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Papers with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by
Administrative Agent and approved by Required Lenders, Lenders providing the
Term Loan Facility to participate in any required vote or action required to be
approved by Required Lenders or by any other number, percentage, or class of
Lenders hereunder.
 
15.10  
Counterparts; Integration; Effectiveness.

 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Papers constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 7.1, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
15.11  
Successors and Assigns; Participation.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) or (i) of this Section, (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C Exposure
and in Swing Line Loans) at the time owing to it); provided, that any such
assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless Administrative Agent and, so long
as no Event of Default has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of Borrower (such consent not to be unreasonably withheld) shall
be required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund;
 
(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
 
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more L/Cs (whether or
not then outstanding); and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in L/C and Swing Line Loans in
accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.1, 4.4, 4.5, and 15.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, Borrower (at its expense) shall execute and deliver
a Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
 
(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans and L/C Exposure owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and Borrower, Administrative Agent and Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, Borrower, or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Exposure and Swing Line Loans) owing to it);
provided, that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, Lenders, and the L/C Issuers shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 15.9 that affects such
Participant.  Subject to subsection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.1, 4.4, or 4.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 15.13
as though it were a Lender, provided such Participant agrees to be subject to
Section 3.12 as though it were a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 4.1 or 4.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower's prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.1 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 4.1(e) as though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity, or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
 
(h)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time any L/C Issuer or any Swing Line Lender assigns all of its Commitment
and Loans pursuant to subsection (b) above, such L/C Issuer or such Swing Line
Lender may, upon 30 days’ notice to Borrower and Lenders, resign as an L/C
Issuer or a Swing Line Lender, or both.  In the event of any such resignation as
an L/C Issuer or a Swing Line Lender, Borrower shall be entitled to appoint from
among Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of such L/C Issuer or such Swing Line Lender.  If an L/C Issuer
resigns, it shall retain all the rights, powers, privileges, and duties of an
L/C Issuer hereunder with respect to all L/C outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Exposure with respect
thereto (including the right to require Lenders to make Base Rate Loans or fund
risk participations in unreimbursed amounts pursuant to Section 2.3(c)). If a
Swing Line Lender resigns, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges, and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the L/Cs, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of such resigning L/C Issuer with respect to such L/Cs.
 
15.12  
Payments Set Aside.

 
To the extent that any payment by or on behalf of Borrower or any other obligor
on the Obligation under any Loan Paper is made to Administrative Agent, either
L/C Issuer, or any Lender, or Administrative Agent, either L/C Issuer, or any
Lender exercises its Right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required (including pursuant to any
settlement entered into by Administrative Agent, such L/C Issuer, or such Lender
in its discretion) to be repaid to a trustee, receiver, or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and each L/C Issuer severally agrees to pay to Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of
Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligation and the termination of this
Agreement.
 
15.13 Right of Setoff.
 
If a Default shall have occurred and be continuing, each Lender, the L/C
Issuers, and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the
applicable L/C Issuer, or any such Affiliate to or for the credit or the account
of Borrower or any other Company against any and all of the obligations of
Borrower or such other Company now or hereafter existing under this Agreement or
any other Loan Paper to such Lender or the applicable L/C Issuer, irrespective
of whether or not such Lender or the applicable L/C Issuer shall have made any
demand under this Agreement or any other Loan Paper and although such
obligations of Borrower or such other Company may be contingent or unmatured or
are owed to a branch or office of such Lender or the applicable L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, each L/C Issuer, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the applicable L/C Issuer,
or their respective Affiliates may have.  Each Lender and each L/C Issuer agrees
to notify Borrower and Administrative Agent promptly after any such setoff and
application, provided, that the failure to give such notice shall not affect the
validity of such setoff and application.
 
15.14 Replacement of Lenders.
 
Under any circumstances set forth in this Agreement providing that Borrower
shall have the right to replace a Lender as a party to this Agreement,
including, without limitation, if any Lender requests compensation under Section
4.4, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.1, or if any Lender is a Defaulting Lender, then Borrower may, at its sole
expense and effort, upon notice to such Lender and Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
15.11), all of its interests, rights, and obligations under this Agreement and
the related Loan Papers to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided,
that:
 
(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 15.11(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Borrowings, accrued
interest thereon, accrued fees, and all other amounts payable to it hereunder
and under the other Loan Papers (including any amounts under Section 4.5) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
 
15.15  
Confidentiality.

 
Each of Administrative Agent, Lenders, and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees, and agents, including accountants, legal counsel, and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Paper or any action
or proceeding relating to this Agreement or any other Loan Paper or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower, (h)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this section or (y) becomes available to Administrative
Agent, any Lender, either L/C Issuer, or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower, or (i) to any direct or
indirect contractual counterparty in Financial Hedges or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 15.15).  For purposes of this section, “Information”
means all information received from any Restricted Company relating to any
Restricted Company or any of their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Restricted Company, provided
that, in the case of information received from a Restricted Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of Administrative Agent,
Lenders, and the L/C Issuers acknowledges that (a) the Information may include
material non-public information concerning any Company, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information, and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
 
15.16  
No Advisory or Fiduciary Responsibility

 
.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver, or other modification
hereof or of any other Loan Paper), Borrower acknowledges and agrees that:
(i)(A) arranging and other services regarding this Agreement provided by
Administrative Agent and the Joint Lead Arrangers, are arm’s-length commercial
transactions between Borrower and its Affiliates, on the one hand, and
Administrative Agent and Joint Lead Arrangers, on the other hand, (B) Borrower
has consulted its own legal, accounting, regulatory, and tax advisors to the
extent it has deemed appropriate, and (C) Borrower is capable of evaluating, and
understands and accepts, the terms, risks, and conditions of the transactions
contemplated hereby and by the other Loan Papers; (ii)(A) each of Administrative
Agent and the Joint Lead Arrangers is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent, or fiduciary for
Borrower or any of its Affiliates, or any other Person and (B) neither
Administrative Agent nor either Joint Lead Arranger has any obligation to
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Papers; and (iii) Administrative Agent, Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
neither Administrative Agent nor Joint Lead Arrangers has any obligation to
disclose any of such interests to Borrower or its Affiliates.  To the fullest
extent permitted by law, Borrower hereby waives and releases any claims that it
may have against Administrative Agent and Joint Lead Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
15.17  
USA PATRIOT Act Notice.

 
Each Lender that is subject to the Act (as hereinafter defined) and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify, and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act.
 
15.18  
Survival of Representations and Warranties.

 
All representations and warranties made hereunder and in any other Loan Paper or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Potential Default at the time of any Loan or L/C Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any L/C shall remain
outstanding.
 
15.19  
ENTIRE AGREEMENT.

 
THIS AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.  This Agreement supersedes all prior written
agreements and understandings relating to the subject matter hereof and may be
supplemented only by documents delivered in accordance with the terms hereof.
 
15.20  
Designation as Senior Debt.

 
The Obligation constitutes “Senior Debt” for purposes of and as defined in the
VRI Senior Subordinated Indenture.
 
15.21  
Restatement of Existing Agreement.

 
The parties hereto agree that, on the Closing Date, after all conditions
precedent set forth in Section 7.1 have been satisfied or waived: (a) the
Obligation (as defined in this Agreement) represents, among other things, the
restatement, renewal, amendment, extension, and modification of the “Obligation”
(as defined in the Existing Agreement); (b) this Agreement is intended to, and
does hereby, restate, renew, extend, amend, modify, supersede, and replace the
Existing Agreement in its entirety; (c) the Notes, if any, executed pursuant to
this Agreement amend, renew, extend, modify, replace, restate, substitute for,
and supersede in their entirety (but do not extinguish the Debt arising under)
the promissory notes issued pursuant to the Existing Agreement, which existing
promissory notes shall be returned to Administrative Agent promptly after the
Closing Date, marked “canceled and replaced”; (d) each Confirmation of Pledge
Agreement executed pursuant to this Agreement ratifies and confirms (but does
not extinguish or impair the collateral security created or evidenced by) the
“Pledge Agreement” executed and delivered by the “Debtor” named therein pursuant
to the Original Agreement and all subsequent amendments and restatements thereof
(including, without limitation, the Existing Agreement); (e) the Confirmation of
Guaranty executed pursuant to this Agreement ratifies and confirms (but does not
extinguish or impair the “Guaranteed Debt” guaranteed by) the “Guaranty”
executed and delivered pursuant to the Original Agreement and all subsequent
amendments and restatements thereof (including, without limitation, the Existing
Agreement); and (f) the entering into and performance of their respective
obligations under the Loan Papers and the transactions evidenced hereby do not
constitute a novation nor shall they be deemed to have terminated, extinguished,
or discharged the “Debt” under the Existing Agreement, the Security Documents,
the Guaranty, or the other Loan Papers (or the collateral security therefore),
all of which Debt and Collateral shall continue under and be governed by this
Agreement and the other Loan Papers, except as expressly provided otherwise
herein.
 
Remainder of Page Intentionally Blank.
 
Signature Pages to Follow.
 

 
 
 
 

THE VAIL CORPORATION (D/B/A “VAIL ASSOCIATES, INC.”),
as Borrower
 


 
By:           /s/Jeffrey W.Jones
 
                                                                                              
Name:      Jeffrey W. Jones
 
                                                                                              
Title:        Senior Executive Vice President and Chief Financial Officer
 

 
 
 
 

BANK OF AMERICA, N.A.,
as Administrative Agent
 


 
By:           /s/David McCauley
                           
                                                                                               Name:       David
McCauley
 
                                                                                               Title:        
Senior Vice President
 

 
 
 
 

BANK OF AMERICA, N.A.,
as an L/C Issuer, a Swing Line Lender, and a Lender
 


 
By:          /s/David McCauley
 
                                                                                               
Name:      David McCauley
 
                                                                                               
Title:        Senior Vice President
 

 
 
 
 

U.S. BANK NATIONAL
ASSOCIATION,                                                                                     
as a Swing Line Lender and a Lender
 
 
By:         /s/Greg
Blanchard                                                               
 
Name:    Greg Blanchard                   
 
Title:      Vice President
                                                                    
 

 
 
 
 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer and a Lender


 
By:         /s/Nathan Callister
                                                                 
 
Name:    Nathan
Callister                                                                                     
 
Title:      Vice President
                                                                    
 

 
 
 
 

JPMORGAN CHASE BANK, N.A.,
as a Lender
 


 
By:        /s/Brandon Watkins
                                                                         
 
Name:   Brandon Watkins                    
 
Title:     Senior Underwriter
                                                                    
 



 
 
 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender


 
By:          /s/James
Rolison                                                                
 
Name:     James
Rolison                                                                                  
 
Title:       Managing Director
                                                                    
 


 
By:          /s/Perry Forman
                                                                 
 
Name:     Perry
Forman                                                                                   
 
Title:       Director
                                                                    
 

 
 
 

COMPASS BANK,
 
as a Lender
 


 
                By:         /s/Eric Long
                                                                 
 
Name:    Eric
Long                                                                                     
 
Title:      Senior Vice President
 

 
 
 
 

BOKF, N.A. DBA COLORADO STATE BANK & TRUST, as a Lender
 


 
                By:         /s/Kent
Mustari                                                                 
 
Name:    Kent Mustari                    
 
Title:     Senior Vice President
 

 
 
 
 

COMERICA BANK,
 
as a Lender
 


 
By:        /s/Mark C. Skrzynski
                                                                    
Name:   Mark C. Skrzynski 
                
Title:     Assistant Vice President
                                                                      

 
 
 

BANK OF THE WEST,
as a Lender
 


 
By:          /s/Gary Fowler
                                                             
 
Name:     Gary
Fowler                                                                                
 
Title:        Senior Vice President
                                                                   
 


 


 

 
 
 
 

GUARANTORS’ CONSENT AND AGREEMENT
 
As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent’s and Lenders’ execution of the foregoing,
the undersigned hereby consent thereto and agree that the same shall in no way
release, diminish, impair, reduce, or otherwise adversely affect the respective
obligations and liabilities of each of the undersigned under each Guaranty
described in this Agreement, or any agreements, documents, or instruments
executed by any of the undersigned to create liens, security interests, or
charges to secure any of the indebtedness under the Loan Papers, all of which
obligations and liabilities are, and shall continue to be, in full force and
effect.  This consent and agreement shall be binding upon the undersigned, and
the respective successors and assigns of each, and shall inure to the benefit of
Administrative Agent and Lenders, and respective successors and assigns of each.
 
Vail Resorts, Inc.
Vail Holdings, Inc.
All Media Associates, Inc.
All Media Holdings, Inc.
Arrabelle at Vail Square, LLC
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Booth Creek Ski Holdings, Inc.
BRCP Inc.
Breckenridge Resort Properties, Inc.
Bryce Canyon Lodge Company
Colter Bay Café Court, LLC
Colter Bay Convenience Store, LLC
Colter Bay Corporation
Colter Bay General Store, LLC
Colter Bay Marina, LLC
Crystal Peak Lodge of Breckenridge, Inc.
Delivery Acquisition, Inc.
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
Jackson Hole Golf and Tennis Club, Inc.
Jackson Hole Golf & Tennis Club Snack Shack, LLC
Jackson Lake Lodge Corporation
Jenny Lake Lodge, Inc.
Jenny Lake Store, LLC
JHL&S LLC
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company
Lake Tahoe Lodging Company
Lodge Properties Inc.
Lodge Realty, Inc.
La Posada Beverage Service, LLC




Mesa Verde Lodge Company
National Park Hospitality Company
Northstar Group Commercial Properties LLC
Northstar Group Restaurant Properties, LLC
One Ski Hill Place, LLC
Property Management Acquisition Corp., Inc.
RCR Vail, LLC
Rockresorts Arrabelle, LLC
Rockresorts Cheeca, LLC
Rockresorts Cordillera Lodge Company, LLC
Rockresorts DR, LLC
Rockresorts Equinox, Inc.
Rockresorts Hotel Jerome, LLC
Rockresorts International, LLC
Rockresorts LaPosada, LLC
Rockresorts, LLC
Rockresorts International Management Company
Rockresorts Rosario, LLC
Rockresorts Ski Tip, LLC
Rockresorts Tempo, LLC
Rockresorts Wyoming, LLC
Soho Development, LLC
SSI Venture LLC
SSV Holdings, Inc.
Stampede Canteen, LLC
Teton Hospitality Services, Inc.
The Chalets at the Lodge at Vail, LLC
The Village at Breckenridge Acquisition Corp., Inc.
Trimont Land Company
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Hotel Management Company, LLC
Vail Resorts Development Company
Vail Resorts Lodging Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Acquisition, Inc.
VR Heavenly Concessions, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.


VR Holdings, Inc.
Zion Lodge Company
 


 
 
By:         /s/Jeffrey W. Jones

 
Name:   Jeffrey w. Jones

                Title:     Senior Executive Vice President and Cheif Financial
Officer
                              of the Guarantor or the applicable Member, Manger,
Managing
                              Member or General Partner

 
 
 
 
 
 
EXHIBIT A-1
 
REVOLVER NOTE
 
 
 
$________________ __________________, 20__
 
 
 
For value received, THE VAIL CORPORATION, a Colorado corporation doing business
as “Vail Associates, Inc.” (“Maker”), hereby promises to pay to the order of
___________________ (“Payee”) on or before the Termination Date, the principal
amount of _______________, or so much thereof as may be disbursed and
outstanding hereunder, together with interest, as hereinafter described.
 
This note has been executed and delivered under, and is subject to the terms of,
the Fifth Amended and Restated Credit Agreement dated as of January 25, 2011 (as
amended, supplemented, extended, or restated, the “Credit Agreement”), among
Maker, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders (including, without limitation, Payee), and is one
of the “Revolver Notes” referred to therein.  Unless defined herein or the
context otherwise requires, capitalized terms used herein have the meaning given
to such terms in the Credit Agreement.  Reference is made to the Credit
Agreement for provisions affecting this note regarding applicable interest
rates, principal and interest payment dates, final maturity, acceleration of
maturity, exercise of Rights, payment of Attorney Costs, court costs and other
costs of collection, and certain waivers by Maker and others now or hereafter
obligated for payment of any sums due hereunder.  Without limiting the
immediately foregoing sentence, Maker, for itself and its successors and
assigns, hereby waives diligence, presentment, protest, and demand and notice of
protest, demand, dishonor, and non-payment of this note.
 
This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim.  This note is also entitled to the benefits of the Guaranties and is
secured by the Collateral.
 
Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.
 
 
THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)
 
 
 
By:                                                                
Name:
Title:                                                                
 
 

 
 
 
 

EXHIBIT A-2
 
SWING LINE NOTE
 
 
 
$________________                                                                         __________________,
20__
 
 
 
For value received, THE VAIL CORPORATION, a Colorado corporation doing business
as “Vail Associates, Inc.” (“Maker”), hereby promises to pay to the order of
___________________ (“Payee”) on or before the Termination Date or such earlier
date as specified in Section 3.2 of the Credit Agreement (as hereinafter
defined), the principal amount of _______________, or so much as may be
disbursed and outstanding thereunder, together with interest, as hereinafter
described.
 
This note has been executed and delivered under, and is subject to the terms of,
the Fifth Amended and Restated Credit Agreement dated as of January 25, 2011 (as
amended, supplemented, extended, or restated, the “Credit Agreement”), among
Maker, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders (including, without limitation, Payee), and is one
of the “Swing Line Notes” referred to therein.  Unless defined herein or the
context otherwise requires, capitalized terms used herein have the meaning given
to such terms in the Credit Agreement.  Reference is made to the Credit
Agreement for provisions affecting this note regarding applicable interest
rates, principal and interest payment dates, final maturity, acceleration of
maturity, exercise of Rights, payment of Attorney Costs, court costs and other
costs of collection, and certain waivers by Maker and others now or hereafter
obligated for payment of any sums due hereunder.  Without limiting the
immediately foregoing sentence, Maker, for itself and its successors and
assigns, hereby waives diligence, presentment, protest, and demand and notice of
protest, demand, dishonor, and non-payment of this note.
 
This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim.  This note is also entitled to the benefits of the Guaranties and is
secured by the Collateral.
 
Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.
 
 
 
THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)
 
 
By:                                                                
Name:                                                                
Title:                                                                
 
 
 

 
 
 

EXHIBIT B-1
 
GUARANTY
 
THIS GUARANTY (this “Guaranty”) is executed as of ______________, by the
undersigned guarantor (“Guarantor”) for the benefit of BANK OF AMERICA, N.A.
(with its successors in such capacity, “Administrative Agent”), as
Administrative Agent for itself and other Lenders (collectively, “Lenders”;
together with Administrative Agent, the “Guaranteed Parties”) now or hereafter
party to the Fifth Amended and Restated Credit Agreement dated as of January 25,
2011 among The Vail Corporation, a Colorado corporation doing business as “Vail
Associates, Inc.” (including any permitted successor or assign pursuant to
Section 10.12 of the Credit Agreement (defined below), “Borrower”), the Lenders,
and Administrative Agent (as amended, supplemented, extended, or restated, the
“Credit Agreement”).  Capitalized terms not otherwise defined herein are used as
defined in the Credit Agreement.
 
A. Guarantor is an Affiliate of Borrower.
 
B. [The execution and delivery of this Guaranty is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.]1  [Guarantor
is required to deliver this Guaranty pursuant to Section [9.10] [9.11] of the
Credit Agreement.]2
 
NOW, THEREFORE, Guarantor hereby guarantees to Lenders the prompt payment at
maturity (by acceleration or otherwise), and at all times thereafter, of the
Guaranteed Debt owing to Lenders as follows:
 
1. Borrower.  The term “Borrower” includes, without limitation, any successor or
assign permitted pursuant to Section 10.12 of the Credit Agreement, Borrower as
a debtor-in-possession, and any party hereafter appointed “Receiver” for
Borrower or all or substantially all of its assets under any Debtor Relief Law.
 
2. Guaranteed Debt.  The term “Guaranteed Debt” means all present and future
indebtedness and obligations of every kind, nature, and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, owed to the Guaranteed Parties by Borrower under the Loan Papers to
which it is a party, and all instruments, agreements, and other documents of
every kind and nature now or hereafter created in connection with the Credit
Agreement (including all renewals, extensions, and modifications thereof),
including, without limitation, the Obligation, together with all interest
accruing thereon, fees, costs, and expenses (including, without limitation, (a)
all Attorney Costs incurred pursuant to, or in connection with the protection of
Rights under, the Loan Papers to which Borrower is a party, and (b) amounts that
would become due but for operation of Section 502, 506, or any other applicable
provision of Title 11 of the Bankruptcy Code of the United States), together
with all pre- and post-maturity interest thereon (including, without limitation,
all post-petition interest if Borrower voluntarily or involuntarily files for
bankruptcy protection) and any and all costs, Attorney Costs, and expenses
reasonably incurred by any Guaranteed Party to enforce Borrower’s payment of any
of the foregoing indebtedness.  Administrative Agent’s books and records showing
the amount of the Guaranteed Debt shall be admissible in evidence in any action
or proceeding, and shall be binding upon Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Debt.
 
3. Absolute Guaranty; Limit of Liability.  This instrument is an absolute,
irrevocable, and continuing guaranty, and the circumstance that at any time or
from time to time the Guaranteed Debt may be paid in full does not affect the
obligation of Guarantor with respect to the Guaranteed Debt of Borrower
thereafter incurred.  Notwithstanding Any Contrary Provision in this Guaranty,
However, the Obligations of Guarantor Hereunder Shall Be Limited to an Aggregate
Amount Equal to the Largest Amount That Would Not Render its Obligations
Hereunder Subject to Avoidance under Section 548 of the U.S. Bankruptcy Code or
Any Comparable Provisions of Any Applicable State Law.
 
4. No Setoff or Deductions; Taxes.  Guarantor represents and warrants that it is
incorporated or formed and resident in the United States of America.  All
payments by Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future Indemnified Taxes or Other
Taxes.  If Guarantor shall be required by any Laws to deduct any Indemnified
Taxes (including any Other Taxes) from or in respect of any sum payable under
this Guaranty to any Guaranteed Party, (i) the sum payable shall be increased as
necessary so that after making all required deductions, each Guaranteed Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Guarantor shall make such deductions, (iii) Guarantor
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within 30 days after the
date of such payment, Guarantor shall furnish to Administrative Agent (which
shall forward the same to the applicable Guaranteed Parties) the original or a
certified copy of a receipt evidencing payment thereof.
 
5. Representations and Warranties.  Guarantor acknowledges that certain
representations and warranties contained in the other Loan Papers (including,
without limitation, Section 8 of the Credit Agreement) apply to it and hereby
represents and warrants to Administrative Agent and Lenders that each such
representation and warranty is true and correct.  In addition, Guarantor
represents and warrants that (a) by virtue of its relationship with Borrower,
the execution, delivery, and performance of this Guaranty is for the direct
benefit of Guarantor and it has received adequate consideration for this
Guaranty; and (b) the value of the consideration received and to be received by
Guarantor under the Loan Papers is reasonably worth at least as much as its
liability and obligation under this Guaranty, and such liability and obligation
may reasonably be expected to benefit Guarantor directly or indirectly.
 
6. Waiver of Notices.  Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Debt or any part
thereof.  Guarantor further waives presentment, protest, notice, dishonor or
default, demand for payment and any other notices to which Guarantor might
otherwise be entitled.
 
7. Reinstatement; Stay of Acceleration.  Notwithstanding anything in this
Guaranty to the contrary, upon the insolvency, bankruptcy, or reorganization of
Borrower or any other Person, (a) this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any portion
of the Guaranteed Debt is revoked, terminated, rescinded, or reduced or must
otherwise be restored or returned, as if such payment had not been made and
whether or not Administrative Agent is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination, or
reduction, and (b) in the event that acceleration of the time for payment of any
of the Guaranteed Debt is stayed, all such amounts shall nonetheless be payable
by Guarantor immediately upon demand by Administrative Agent.
 
8. Covenants.  Guarantor acknowledges that certain covenants, agreements, and
undertakings contained in the other Loan Papers (including, without limitation,
Sections 8, 9, and 10 of the Credit Agreement) apply to it and hereby covenants
and agrees with Administrative Agent and Lenders to comply with each such
covenant, agreement and undertaking.
 
9. Other Indebtedness.  If Guarantor becomes liable for any indebtedness owing
by Borrower to any Guaranteed Party, other than under this Guaranty, such
liability will not be in any manner impaired or affected by this Guaranty, and
the Rights of the Guaranteed Parties under this Guaranty are cumulative of any
and all other Rights that the Guaranteed Parties may ever have against
Guarantor.  The exercise by any Guaranteed Parties of any Right or remedy under
this Guaranty or otherwise will not preclude the concurrent or subsequent
exercise of any other Right or remedy.
 
10. Default; Exhaustion of Other Remedies Not Required. If a Default under the
Credit Agreement exists, and as a result of such Default amounts are owing to
any Guaranteed Party in respect of its Guaranteed Debt, Guarantor shall, on
demand and without further notice of dishonor and without any notice having been
given to Guarantor previous to such demand of either the acceptance by any
Guaranteed Party of this Guaranty or the creation or incurrence of any
Guaranteed Debt, pay the amount of the Guaranteed Debt then due and payable to
the appropriate Guaranteed Party.  The obligations of Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Debt.  Guarantor waives diligence by Administrative Agent and action
on delinquency in respect of the Guaranteed Debt or any part thereof, including,
without limitation, any provisions of Law requiring Administrative Agent to
exhaust any Right or remedy or to take any action against Borrower, any other
Guarantor, or any other Person or property before enforcing this Guaranty
against Guarantor.
 
11. Subordinated Debt.  All obligations of Borrower to Guarantor, whether now
existing or hereafter arising, including, without limitation, any obligation of
Borrower to Guarantor as subrogee of Administrative Agent or Lenders resulting
from Guarantor’s performance under this Guaranty (the “Subordinated Debt”), are
expressly subordinated to the full and final payment of the Guaranteed
Debt.  Guarantor agrees not to accept any payment of the Subordinated Debt from
Borrower with respect thereto, if a Default exists; and, if Guarantor receives
any payment of the Subordinated Debt in violation of the foregoing, Guarantor
will hold any such payment in trust for Administrative Agent and promptly turn
it over to Administrative Agent, in the form received (with any necessary
endorsements), to be applied to the Guaranteed Debt in the manner contemplated
by the Credit Agreement, but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty.
 
12. Subrogation and Contribution.  Guarantor shall not exercise any Right of
subrogation, contribution, or similar Rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Debt and any amounts
payable under this Guaranty are indefeasibly paid, the Total Commitment is
terminated, and the Obligation is paid in full.  If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of Guaranteed Parties and shall forthwith be paid
to Administrative Agent, for the benefit of Lender, to reduce the amount of the
Guaranteed Debt, whether matured or unmatured.
 
13. Obligations Not Diminished.  Guarantor’s obligations under this Guaranty
will not be released, diminished, or affected by the occurrence of any one or
more of the following events:  (a) any Guaranteed Party’s taking or accepting of
any other security or guaranty for any or all of the Guaranteed Debt; (b) any
release, surrender, exchange, subordination, impairment, or loss of any
Collateral securing any or all of the Guaranteed Debt; (c) any full or partial
release of the liability of any other obligor on the Obligation; (d) the
modification of, or waiver of compliance with, any terms of any other Loan
Paper; (e) the insolvency, bankruptcy, or lack of corporate power of any party
at any time liable for any or all of the Guaranteed Debt, whether now existing
or hereafter occurring; (f) any renewal, extension, or rearrangement of any or
all of the Guaranteed Debt or any adjustment, indulgence, forbearance, or
compromise that may be granted or given by Administrative Agent or Lenders to
any other obligor on the Obligation; (g) any neglect, delay, omission, failure,
or refusal of Administrative Agent or Lenders to take or prosecute any action in
connection with the Guaranteed Debt; (h) any failure of Administrative Agent or
Lenders to notify Guarantor of any renewal, extension, or assignment of any or
all of the Guaranteed Debt or the release of any security or of any other action
taken or refrained from being taken by Administrative Agent or Lenders against
Borrower or any new agreement between Administrative Agent or Lenders and
Borrower, it being understood that Administrative Agent and Lenders are not
required to give Guarantor any notice of any kind under any circumstances
whatsoever with respect to or in connection with the Guaranteed Debt; (i) the
unenforceability of any part of the Guaranteed Debt against any party because it
exceeds the amount permitted by Law, the act of creating it is ultra vires, the
officers creating it exceeded their authority or violated their fiduciary duties
in connection therewith, or otherwise; or (j) any payment of the Obligation to
Administrative Agent or Lenders is held to constitute a preference under any
Debtor Relief Law or for any other reason Administrative Agent or Lenders are
required to refund such payment or make payment to someone else (and in each
such instance this Guaranty will be reinstated in an amount equal to such
payment).
 
14. Waiver of Right to Require Suit.  Guarantor waives all Rights by which it
might be entitled to require suit on an accrued Right of action in respect of
any of the Guaranteed Debt or require suit against Borrower or others.
 
15. Independent Credit Investigation.  Guarantor confirms that it has executed
and delivered this Guaranty after reviewing the terms and conditions of the Loan
Papers and such other information as it has deemed appropriate in order to make
its own credit analysis and decision to execute and deliver this
Guaranty.  Guarantor confirms that it has the sole responsibility for, has
adequate means of determining, and has made its own independent investigation
with respect to, Borrower’s creditworthiness, and is not executing and
delivering this Guaranty in reliance on any representation or warranty by
Administrative Agent or Lenders as to such creditworthiness.  Guarantor
expressly assumes all responsibilities to remain informed of the financial
condition, business, and operations of Borrower and any circumstances affecting
(a) Borrower’s ability to perform under the Loan Papers to which it is a party
or (b) any Collateral securing all or any part of the Guaranteed
Debt.  Guarantor acknowledges and agrees that Administrative Agent has no duty,
and Guarantor is not relying on Administrative Agent at any time, to disclose to
Guarantor any information relating to the business, operations or financial
condition of Borrower.
 
16. Expenses.  Guarantor shall pay on demand all out-of-pocket expenses
(including Attorney Costs) in any way relating to the enforcement or protection
of Guaranteed Parties’ Rights under this Guaranty, including any incurred in the
preservation, protection, or enforcement of any Rights of Administrative Agent
or Lenders in any case commenced by or against Guarantor under Debtor Relief
Laws.  The obligations of Guarantor under the preceding sentence shall survive
termination of this Guaranty.
 
17. Amendments.  No provision of this Guaranty may be waived, amended,
supplemented, or modified, except by a written instrument executed by
Administrative Agent and Guarantor.
 
18. No Waiver; Enforceability.  No failure by Administrative Agent to exercise,
and no delay in exercising, any Right, remedy, or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any Right,
remedy, or power hereunder preclude any other or further exercise thereof or the
exercise of any other Right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by Law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.
 
19. Setoff.  If and to the extent any payment is not made when due hereunder,
any Lender may setoff and charge from time to time any amount so due against any
or all of Guarantor’s accounts or deposits with such Lender.
 
20. No Discharge.  This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Debt now or hereafter existing and shall remain in full force and
effect until all Guaranteed Debt and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any of the Commitments
of Lenders are terminated.  The Guaranteed Debt will not be reduced, discharged,
or released because or by reason of any existing or future offset, claim, or
defense (except for the defense of payment of the Guaranteed Debt) of Borrower
or any other party against Administrative Agent or Lenders or against payment of
the Guaranteed Debt, whether such offset, claim, or defense arises in connection
with the Guaranteed Debt or otherwise.  Such claims and defenses include,
without limitation, failure of consideration, breach of warranty, fraud,
bankruptcy, incapacity/infancy, statute of limitations, lender liability, accord
and satisfaction, usury, forged signatures, mistake, impossibility, frustration
of purpose, and unconscionability.  At Administrative Agent’s option, all
payments under this Guaranty shall be made to an office of Administrative Agent
located in the United States and in Dollars.
 
21. Successors and Assigns.  This Guaranty is for the benefit of Administrative
Agent and Lenders and their respective successors and permitted assigns, and in
the event of an assignment of all or any of the Guaranteed Debt, the Rights
hereunder, to the extent applicable to the portion assigned, shall be
transferred therewith.  This Guaranty shall be binding upon Guarantor and its
successors and permitted assigns.
 
22. Loan Paper.  This Guaranty is a Loan Paper and is subject to the applicable
provisions of Section 15 of the Credit Agreement, all of which are incorporated
into this Guaranty by reference the same as if set forth in this Guaranty
verbatim.
 
23. Release of Guaranty.  This Guaranty shall be released pursuant to and in
accordance with the terms set forth in Section 6.3 and Section 14.9 of the
Credit Agreement.
 
 
 
[signatures begin on the following page]
 



--------------------------------------------------------------------------------

 
1 Use if the Guaranty is required to be delivered on the Closing Date.
 
 
2 Use if the Guaranty is required to be delivered pursuant to Sections 9.10 or
9.11 of the Credit Agreement.
 

 
 
 
 

Executed as of the date first written above.
 
GUARANTOR:
 
 
 
By:           
Name:           
Title:           
 
 
 
 

 
 
 

EXHIBIT B-2
 
[AMENDED AND RESTATED]3 CONFIRMATION OF GUARANTY
 
THIS [AMENDED AND RESTATED] CONFIRMATION OF GUARANTY (this “Confirmation”) is
executed as of January 25, 2011, by each of the undersigned (each, a
“Guarantor,” and collectively, the “Guarantors”), in favor of Bank of America,
N.A., as administrative agent (the “Administrative Agent”) for the Lenders and
their respective successors and assigns (collectively, the “Lenders”) that are
from time to time parties to the Credit Agreement (as hereinafter defined).
 
Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the applicable Guaranty (as hereinafter
defined).
 
R E C I T A L S
 
A.           The Vail Corporation, a Colorado corporation doing business as
“Vail Associates, Inc.” (including any permitted successor or assign pursuant to
Section 10.12 of the Credit Agreement, the “Borrower”), certain lenders party
thereto, and Bank of America, N.A., as administrative agent, are parties to that
certain Fourth Amended and Restated Revolving Credit dated as of January 28,
2005 (as the same may have been amended from time to time prior to the date
hereof, the “Existing Credit Agreement”).
 
B.           In connection with the Existing Credit Agreement, Guarantors
executed and delivered [that certain Confirmation of Guaranty dated as of
January 28, 2005 listed on Schedule A (the “Existing Confirmation”), ratifying
and confirming] the respective Guaranties identified on Schedule A hereto
(individually, a “Guaranty,” and collectively, the “Guaranties”), pursuant to
which each Guarantor agreed to guarantee the Obligation (as defined in the
Existing Credit Agreement).
 
C.           Concurrently herewith, the Existing Credit Agreement will be
amended and restated pursuant to the Fifth Amended and Restated Credit Agreement
(as the same may be restated, extended, modified, amended, or supplemented from
time to time, the “Credit Agreement”), by and among the Borrower, the
Administrative Agent, and the Lenders.
 
D.           The execution and delivery of this Confirmation is an integral part
of the transactions contemplated by the Loan Papers and is a condition precedent
to Lenders’ obligations to extend credit under the Credit Agreement.
 
E.           In connection with the Credit Agreement, each Guarantor has agreed
to ratify and confirm the Guaranty to which such Guarantor is party.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby agree as follows:
 
1.           Confirmation of Guaranty.  Each Guarantor hereby (a) consents and
agrees to the execution and delivery of the Credit Agreement and the related
Loan Papers (as defined in the Credit Agreement), (b) ratifies and confirms that
the Guaranty executed by such Guarantor is not released, diminished, impaired,
reduced, or otherwise adversely affected by the Credit Agreement and continues
to guarantee and assure the full payment and performance of all present and
future obligations thereunder, and (c) agrees that the Guaranteed Debt includes,
without limitation, the Obligation (as defined in the Credit Agreement).
 
2.           Other Agreements.  Each Guarantor (a) agrees to perform such acts
and duly authorize, execute, acknowledge, deliver, file, and record such
additional guaranties, and other agreements, documents, instruments, and
certificates as the Administrative Agent may reasonably deem necessary or
appropriate in order to preserve and protect those guaranties and assurances
previously guaranteed by such Guarantor pursuant to the Guaranty executed by
such Guarantor, (b) represents and warrants to the Administrative Agent that
such liability and obligation may reasonably be expected to directly or
indirectly benefit such Guarantor, and (c) waives notice of acceptance of this
Confirmation.
 
3.           Continued Effect.  All terms, provisions, and conditions of the
Guaranties shall continue in full force and effect and shall remain enforceable
and binding in accordance with the terms thereof.
 
4.           Parties Bound.  This Confirmation shall be binding upon and inure
to the benefit of each Guarantor and the Administrative Agent, for the benefit
of the Lenders, and their respective successors, permitted assigns, and legal
representatives.
 
5.           Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Confirmation.
 
6.           Governing Law.  THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS
CONFIRMATION.
 
[7.           Amendment and Restatement of Existing Confirmation of
Guaranty.  This Confirmation amends and restates in its entirety, but shall not
effect a novation of, the Existing Confirmation.]
 
[7.] [8.]                      NOTICE OF FINAL AGREEMENT. THIS CONFIRMATION
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
 
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
 
Remainder of Page Intentionally Blank
Signature Pages to Follow
 
 
 



--------------------------------------------------------------------------------

 
3 All Guarantors party to the January 28, 2005 Conformation of Guaranty will
execute an Amended and Restated Confirmation of Guaranty; all other Guarantors
will execute a Confirmation of Guaranty.
 

 
 
 
 

EXECUTED as of the day and year first above written.
 
GUARANTORS:
 
[Vail Resorts, Inc.
Vail Holdings, Inc.
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Breckenridge Resort Properties, Inc.
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
Jackson Hole Golf and Tennis Club, Inc.
JHL&S LLC
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company
Lodge Properties Inc.
Lodge Realty, Inc.
Property Management Acquisition Corp., Inc.
Rockresorts Cheeca, LLC
Rockresorts Equinox, Inc.
Rockresorts International, LLC
Rockresorts LaPosada, LLC
Rockresorts LLC
Rockresorts Rosario, LLC
Rockresorts Wyoming, LLC
Teton Hospitality Services, Inc.
The Village at Breckenridge Acquisition Corp., Inc.
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail Food Services, Inc.
Vail Resorts Development Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
Vail/Arrowhead, Inc.
Vail/Beaver Creek Resort Properties, Inc.
VAMHC, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.]4
[All Media Associates, Inc.
All Media Holdings, Inc.
Arrabelle at Vail Square, LLC
BCRP Inc.
Booth Creek Ski Holdings, Inc.
Bryce Canyon Lodge Company
Colter Bay Café Court, LLC
Colter Bay Convenience Store, LLC
Colter Bay Corporation
Colter Bay General Store, LLC
Colter Bay Marina, LLC
Crystal Peak Lodge of Breckenridge, Inc.
Delivery Acquisition, Inc.
Jackson Hole Golf & Tennis Club Snack Shack, LLC
Jackson Lake Lodge Corporation
Jenny Lake Lodge, Inc.
Jenny Lake Store, LLC
Lake Tahoe Lodging Company
Mesa Verde Lodge Company
National Park Hospitality Company
Northstar Group Commercial Properties LLC
Northstar Group Restaurant Properties, LLC
One Ski Hill Place, LLC
RCR Vail, LLC
Rockresorts Arrabelle, LLC
Rockresorts Cordillera Lodge Company, LLC
Rockresorts DR, LLC
Rockresorts Hotel Jerome, LLC
Rockresorts Ski Tip, LLC
Rockresorts Tempo, LLC
Soho Development, LLC
SSI Venture LLC
SSV Holdings, Inc.
Stampede Canteen, LLC
The Chalets at the Lodge at Vail, LLC
Trimont Land Company
Vail Hotel Management Company, LLC
Vail Resorts Lodging Company
VR Acquisition, Inc.
Zion Lodge Company]5
 
 
By:           
Name:           
Title:           
 
The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation.
 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.
 
 
 
By:           
Name:           
Title:           
 



--------------------------------------------------------------------------------

 
4 Guarantors to be party to the Amended and Restated Confirmation of Guaranty.
 
 
5 Guarantors to be party to the Confirmation of Guaranty.
 

 
 
 

Schedule A
 
Guaranties
 
1.  
 [Confirmation of Guaranty dated as of January 28, 2005, executed by Vail
Resorts, Inc., Vail Holdings, Inc., Beaver Creek Associates, Inc., Beaver Creek
Consultants, Inc., Beaver Creek Food Services, Inc., Breckenridge Resort
Properties, Inc., Gillett Broadcasting, Inc., Grand Teton Lodge Company,
Heavenly Valley, Limited Partnership, Jackson Hole Golf and Tennis Club, Inc.,
JHL&S LLC, Keystone Conference Services, Inc., Keystone Development Sales, Inc.,
Keystone Food & Beverage Company, Keystone Resort Property Management Company,
Lodge Properties Inc., Lodge Realty, Inc., Property Management Acquisition
Corp., Inc., Rockresorts Cheeca, LLC, Rockresorts Equinox, Inc., Rockresorts
International, LLC, Rockresorts LaPosada, LLC, Rockresorts, LLC, Rockresorts
Rosario, LLC, Rockresorts Wyoming, LLC, Teton Hospitality Services, Inc., The
Village at Breckenridge Acquisition Corp., Inc., VA Rancho Mirage I, Inc., VA
Rancho Mirage II, Inc., VA Rancho Mirage Resort, L.P., Vail Associates Holdings,
Ltd., Vail Associates Investments, Inc., Vail Associates Real Estate, Inc., Vail
Food Services, Inc., Vail Resorts Development Company, Vail RR, Inc., Vail
Summit Resorts, Inc., Vail Trademarks, Inc., Vail/Arrowhead, Inc., Vail/Beaver
Creek Resort Properties, Inc., VAMHC, Inc., VR Heavenly I, Inc., VR Heavenly II,
Inc., and VR Holdings, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 
 
 
 
Amended and Restated Guaranty dated as of June 10, 2003, executed by Vail
Resorts, Inc., Vail Holdings, Inc., Beaver Creek Associates, Inc., Beaver Creek
Consultants, Inc., Beaver Creek Food Services, Inc., Breckenridge Resort
Properties, Inc., Gillett Broadcasting, Inc., Grand Teton Lodge Company,
Heavenly Valley, Limited Partnership, Jackson Hole Golf and Tennis Club, Inc.,
JHL&S LLC, Keystone Conference Services, Inc., Keystone Development Sales, Inc.,
Keystone Food & Beverage Company, Keystone Resort Property Management Company,
Lodge Properties Inc., Lodge Realty, Inc., Property Management Acquisition
Corp., Inc., Rockresorts Cheeca, LLC, Rockresorts Equinox, Inc., Rockresorts
International, LLC, Rockresorts LaPosada, LLC, Rockresorts, LLC, Rockresorts
Rosario, LLC, Teton Hospitality Services, Inc., The Village at Breckenridge
Acquisition Corp., Inc., VA Rancho Mirage I, Inc., VA Rancho Mirage II, Inc., VA
Rancho Mirage Resort, L.P., Vail Associates Holdings, Ltd., Vail Associates
Investments, Inc., Vail Associates Real Estate, Inc., Vail Food Services, Inc.,
Vail Resorts Development Company, Vail RR, Inc., Vail Summit Resorts, Inc., Vail
Trademarks, Inc., Vail/Arrowhead, Inc., Vail/Beaver Creek Resort Properties,
Inc., VAMHC, Inc., VR Heavenly I, Inc., VR Heavenly II, Inc., and VR Holdings,
Inc., in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
2.  
Confirmation of Guaranty dated as of January 28, 2005, executed by Vail Resorts,
Inc., Vail Holdings, Inc., Beaver Creek Associates, Inc., Beaver Creek
Consultants, Inc., Beaver Creek Food Services, Inc., Breckenridge Resort
Properties, Inc., Gillett Broadcasting, Inc., Grand Teton Lodge Company,
Heavenly Valley, Limited Partnership, Jackson Hole Golf and Tennis Club, Inc.,
JHL&S LLC, Keystone Conference Services, Inc., Keystone Development Sales, Inc.,
Keystone Food & Beverage Company, Keystone Resort Property Management Company,
Lodge Properties Inc., Lodge Realty, Inc., Property Management Acquisition
Corp., Inc., Rockresorts Cheeca, LLC, Rockresorts Equinox, Inc., Rockresorts
International, LLC, Rockresorts LaPosada, LLC, Rockresorts, LLC, Rockresorts
Rosario, LLC, Rockresorts Wyoming, LLC, Teton Hospitality Services, Inc., The
Village at Breckenridge Acquisition Corp., Inc., VA Rancho Mirage I, Inc., VA
Rancho Mirage II, Inc., VA Rancho Mirage Resort, L.P., Vail Associates Holdings,
Ltd., Vail Associates Investments, Inc., Vail Associates Real Estate, Inc., Vail
Food Services, Inc., Vail Resorts Development Company, Vail RR, Inc., Vail
Summit Resorts, Inc., Vail Trademarks, Inc., Vail/Arrowhead, Inc., Vail/Beaver
Creek Resort Properties, Inc., VAMHC, Inc., VR Heavenly I, Inc., VR Heavenly II,
Inc., and VR Holdings, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 
 
 
 
Guaranty dated as of August 29, 2003, executed by Rockresorts Wyoming, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.]6

 
1.  
 [Guaranty dated as of December 29, 2005, executed by SSV Holdings, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
2.  
Guaranty dated as of January 25, 2006, executed by Rockresorts Cordillera Lodge
Company, LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
3.  
Guaranty dated as of January 25, 2006, executed by Soho Development, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
4.  
Guaranty dated as of January 25, 2006, executed by Vail Hotel Management
Company, LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
5.  
Guaranty dated as of March 13, 2007, executed by Mesa Verde Lodge Company (f/k/a
Grand Canyon Lodge Company North Rim), in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 
6.  
Guaranty dated as of March 13, 2007, executed by National Park Hospitality
Company, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
7.  
Guaranty dated as of March 13, 2007, executed by Rockresorts Arrabelle, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
8.  
Guaranty dated as of March 13, 2007, executed by Rockresorts Tempo (f/k/a
Rockresorts Eleven Biscayne, LLC), LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 
9.  
Guaranty dated as of August 24, 2007, executed by Zion Lodge Company, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

 
10.  
Guaranty dated as of December 19, 2007, executed by Rockresorts Ski Tip, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
11.  
Guaranty dated as of April 16, 2008, executed by Bryce Canyon Lodge Company, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
12.  
Guaranty dated as of April 16, 2008, executed by One Ski Hill Place, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
13.  
Guaranty dated as of April 16, 2008, executed by Rockresorts Hotel Jerome, LLC,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
14.  
Guaranty dated as of June 23, 2008, executed by Colter Bay Café Court, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
15.  
Guaranty dated as of June 23, 2008, executed by Colter Bay Convenience Store,
LLC, in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
16.  
Guaranty dated as of June 23, 2008, executed by Colter Bay Corporation, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

 
17.  
Guaranty dated as of June 23, 2008, executed by Colter Bay General Store, LLC,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
18.  
Guaranty dated as of June 23, 2008, executed by Colter Bay Marina, LLC, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

 
19.  
Guaranty dated as of June 23, 2008, executed by Crystal Peak Lodge of
Breckenridge, Inc., in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

 
20.  
Guaranty dated as of June 23, 2008, executed by Delivery Acquisition, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
21.  
Guaranty dated as of June 23, 2008, executed by Jackson Hole Golf & Tennis Club
Snack Shack, LLC, in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 
22.  
Guaranty dated as of June 23, 2008, executed by Jackson Lake Lodge Corporation,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
23.  
Guaranty dated as of June 23, 2008, executed by Jenny Lake Lodge, Inc., in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

 
24.  
Guaranty dated as of June 23, 2008, executed by Jenny Lake Store, LLC, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

 
25.  
Guaranty dated as of June 23, 2008, executed by RCR Vail, LLC, in favor of Bank
of America, N.A., as Administrative Agent for the Lenders.

 
26.  
Guaranty dated as of June 23, 2008, executed by Stampede Canteen, LLC, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

 
27.  
Guaranty dated as of June 23, 2008, executed by Vail Resorts Lodging Company, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
28.  
Guaranty dated as of January 23, 2009, executed by Arrabelle at Vail Square,
LLC, in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
29.  
Guaranty dated as of January 23, 2009, executed by The Chalets at the Lodge at
Vail, LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
30.  
Guaranty dated as of July 16, 2009, executed by Rockresorts DR, LLC, in favor of
Bank of America, N.A., as Administrative Agent for the Lenders.

 
31.  
Guaranty dated May 25, 2010, effective as of April 30, 2010, executed by SSI
Venture LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
32.  
Guaranty dated as of June 25, 2010, executed by All Media Associates, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
33.  
Guaranty dated as of June 25, 2010, executed by All Media Holdings, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
34.  
Guaranty dated as of September 13, 2010, executed by Lake Tahoe Lodging Company,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
35.  
Guaranty dated as of November 15, 2010, executed by BCRP Inc., in favor of Bank
of America, N.A., as Administrative Agent for the Lenders.

 
36.  
Guaranty dated as of November 15, 2010, executed by Booth Creek Ski Holdings,
Inc., in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
37.  
Guaranty dated as of November 15, 2010, executed by Northstar Group Commercial
Properties LLC, in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 
38.  
Guaranty dated as of November 15, 2010, executed by Northstar Group Restaurant
Properties, LLC, in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 
39.  
Guaranty dated as of November 15, 2010, executed by Trimont Land Company, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

 
40.  
Guaranty dated as of November 15, 2010, executed by VR Acquisition, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.]7

 
 
 



--------------------------------------------------------------------------------

 
6 Guaranties subject to the Amended and Restated Confirmation of Guaranty
delivered on the Closing Date.
 
 
7 Guaranties subject to the Confirmation of Guaranty delivered on the Closing
Date.
 

 
 
 
 

EXHIBIT C-1
 
LOAN NOTICE
 
________________
 
 
 
Bank of America, N.A., as Administrative Agent
 
 
Attn:           Arlene Minor
Fax:           214-290-9412
 
Reference is made to the Fifth Amended and Restated Credit Agreement dated as of
January 25, 2011 (as amended, supplemented, extended, or restated from time to
time, the “Credit Agreement”), among The Vail Corporation, a Colorado
corporation doing business as “Vail Associates, Inc.”, the Lenders, and Bank of
America, N.A., as Administrative Agent for itself and the other
Lenders.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The
undersigned hereby gives you notice pursuant to Section 2.2(a) of the Credit
Agreement that it requests:
 
  A borrowing of Loans                                          A conversion or
continuation of Loans
 
on________________________  (a Business Day),
 
in the amount of $    ___________________,*
 
comprised of   ______________________   (Type of Loan requested),**
 
with an Interest Period of    ______________________    months (for LIBOR
Loans).***
 
Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:
 
 
 
[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan:  (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or (ii)
the facts on which they are based have been changed by transactions contemplated
or permitted by the Credit Agreement); and (b) no Material Adverse Event,
Default, or Potential Default exists or will result from the proposed funding of
Loans requested herein.]****
 
 
 
 
 
 
 
 
 
Very truly yours,
 
THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)
 
 
By                                                                
Name:                                                                
Title:                                                                
 
 
     *
Not less than $500,000 or a greater integral multiple of $100,000 (if a Base
Rate Loan); not less than $1,000,000 or a greater integral multiple of $100,000
(if a LIBOR Loan).

 
    **
LIBOR Loan or Base Rate Loan.

 
  ***
LIBOR Loan -- 1, 2, 3, or 6 months.

 
In no event may the Interest Period end after the Termination Date.
 
****
Insert paragraph for any Loan Notice provided prior to a borrowing of Loans

 
 
 

 
 
 
 

EXHIBIT C-2
 
SWING LINE LOAN NOTICE
 
________________
 
 
 
Bank of America, N.A., as Administrative Agent
 
 
Attn:           Arlene Minor
Fax:           214-290-9412
 
Reference is made to the Fifth Amended and Restated Credit Agreement dated as of
January 25, 2011 (as amended, supplemented, extended, or restated from time to
time, the “Credit Agreement”), among The Vail Corporation, a Colorado
corporation doing business as “Vail Associates, Inc.”, the Lenders, and Bank of
America, N.A., as Administrative Agent for itself and the other
Lenders.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The
undersigned hereby gives you notice pursuant to Section 2.4(b) of the Credit
Agreement that it requests a Swing Line Loan:
 
on                                                                 (a Business
Day),
 
in the amount of
$                                                                                                *.
 
Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:
 
 
 
[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan:  (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or (ii)
the facts on which they are based have been changed by transactions contemplated
or permitted by the Credit Agreement); and (b) no Material Adverse Event,
Default, or Potential Default exists or will result from the proposed funding of
Loans requested herein.]
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.4(a) of the Credit Agreement.
 

 
 
 
 

Very truly yours,
 
THE VAIL CORPORATION
(D/B/A “VAIL ASSOCIATES, INC.”)
 
 
By                                                                
Name:                                                                
Title:                                                                
 
 
 
*  Not less than 1,000,000

 
 

 
 
 
 
 
 
 

 
 
 

EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
FOR _______ ENDED _______
 
 
 
Bank of America, N.A., as Administrative Agent
901 Main Street, 67th Floor
Dallas, Texas  75202
Attn:
Frank M. Johnson

FAX:           214-209-0980
 
 
 
Reference is made to the Fifth Amended and Restated Credit Agreement dated as of
January 25, 2011 (as amended, supplemented, extended, or restated, the “Credit
Agreement”), among The Vail Corporation, a Colorado corporation doing business
as “Vail Associates, Inc.”, the Lenders, and Bank of America, N.A., as
Administrative Agent for itself and the other Lenders.  Unless otherwise defined
herein, all capitalized terms have the meanings given to such terms in the
Credit Agreement.
 
This certificate is delivered pursuant to Section 9.1 of the Credit Agreement.
 
I certify to Administrative Agent that I am the Chief Financial Officer of
Borrower on the date hereof and that:
 
(i) The financial statements attached hereto were prepared in accordance with
GAAP (except for the omission of footnotes from financial statements delivered
pursuant to Section 9.1(b) of the Credit Agreement) and present fairly, in all
material respects, the consolidated financial condition and results of
operations of the Companies as of, and for the ___________ ended on,
________________ (the “Subject Period”).
 
(ii) During the Subject Period, no Default or Potential Default has occurred
which has not been cured or waived (except for any Defaults set forth on the
attached schedule).
 
(iii) Evidence of compliance (or non-compliance) by Borrower (a) with the
covenant of Section 9.7(b), as of the time such Additional Critical Assets were
acquired, (b) with the covenants of Sections 10.8(l), 10.8(m), and 10.18 and the
financial covenants of Section 11 of the Credit Agreement as of the last day of
the Subject Period, and (c) with the covenant of Section 10.9(d) as of the time
such Distributions were made, is set forth on the attached calculation
worksheet.
 
Very truly yours,
 
 
 
Name:                                                                
Chief Financial Officer

 
 
 
 

Annex A to Exhibit D
 
CREDIT FACILITY COVENANTS CALCULATIONS
 
Subject Period:  ___________________, 20__
 
9.7(b)             OWNERSHIP OF ADDITIONAL CRITICAL ASSETS BY UNRESTRICTED
SUBSIDIARIES AND, PRIOR TO THE PERMITTED ASSIGNMENT, RESTRICTED SUBSIDIARIES
(OTHER THAN HEAVELY VALLEY) THAT ARE NOT SUBSIDIARIES OF BORROWER 8
 
(i)Aggregate fair market value of Additional Critical Assets acquired by
[_____________] on [________] (determined on the applicable acquisition date,
without giving subsequent effect to increases or decreases in value)9:
$                         
(ii)Aggregate fair market value of all other Additional Critical Assets owned by
Unrestricted Subsidiaries and, prior to the Permitted Assignment, Restricted
Subsidiaries (other than Heavenly Valley) that are not Subsidiaries of Borrower
(determined on the applicable acquisition date, without giving subsequent effect
to increases or decreases in value) (the sum of Items 9.7(b)(ii)(A) through
9.7(b)(ii)(O) below):
$                         
(A)Gros Ventre Utility Company
$                         
(B)Eagle Park Reservoir Company
$                         
(C)First Chair Housing Trustee, LLC
$                         
(D)Forest Ridge Holdings, Inc.
$                         
(E)Gore Creek Place, LLC
$                         
(F)Hunkidori Land Company, LLC
$                         
(G)TCRM Company
$                         
(H)Stagecoach Development, LLC
$                         
(I)Black Diamond Insurance, Inc.
$                         
(J)Ever Vail, LLC
$                         
(K)Larkspur Restaurant & Bar, LLC
$                         
(L)Mountain Thunder, Inc.
$                         
(M)One River Run, LLC
$                         
(N)Other Unrestricted Subsidiaries not listed above
$                         
(O)Prior to the Permitted Assignment, Restricted Subsidiaries (other than
Heavenly Valley) that are not Subsidiaries of Borrower
$                         
(iii)Aggregate fair market value of the applicable acquired Additional Critical
Assets and all other Additional Critical Assets owned by Unrestricted
Subsidiaries and, prior to the Permitted Assignment, Restricted Subsidiaries
(other than Heavenly Valley) that are not Subsidiaries of Borrower (determined
on the applicable acquisition date, without giving subsequent effect to
increases or decreases in value) (Item 9.7(b)(i) plus Item 9.7(b)(ii)):
$                         
(iv)The book value of all assets of the Companies (as determined in accordance
with GAAP), on a consolidated basis (determined as of the end of the
most-recently-ended fiscal quarter):
$                         
(v)10% of book value of all assets of the Companies (Item 9.7(b)(iv)):
$                         
(vi)EBITDA of all Unrestricted Subsidiaries and, prior to the Permitted
Assignment, Restricted Subsidiaries (other than Heavenly Valley) that are not
Subsidiaries of Borrower holding Critical Assets on the applicable acquisition
date, in each case for the most-recently-ended four fiscal quarters (the sum of
Items 9.7(b)(vi)(A) through 9.7(b)(vi)(__) below):
 
 
 
 
$                         
(A)[List applicable entities]
$                         
(vii)EBITDA of the Companies, on a consolidated basis, for the
most-recently-ended four fiscal quarters:
$                         
(viii)10% of EBITDA of the Companies, on a consolidated basis, for the
most-recently-ended four fiscal quarters:
$                         
(ix)On the date of the applicable acquisition, (a) was the aggregate fair value
of the applicable acquired Additional Critical Assets and all other Additional
Critical Assets owned by Unrestricted Subsidiaries and, prior to the Permitted
Assignment, Restricted Subsidiaries (other than Heavenly Valley) that are not
Subsidiaries of Borrower (determined on the applicable acquisition date, without
giving subsequent effect to increases or decreases in value) (Item 9.7(b)(iii)),
equal to or less than 10% of book value of all assets of the Companies (Item
9.7(b)(v)), and (b) was the EBITDA of all Unrestricted Subsidiaries and, prior
to the Permitted Assignment, Restricted Subsidiaries (other than Heavenly
Valley) that are not Subsidiaries of Borrower holding Critical Assets on the
applicable acquisition date (Item 9.7(b)(vi)), equal to or less than 10% of
EBITDA of the Companies, on a consolidated basis, for the most-recently-ended
four fiscal quarters (Item 9.7(b)(viii)):
Yes/No




--------------------------------------------------------------------------------

 
8           To be calculated for each acquisition of Additional Critical Assets
at the time of such acquisition.
 
9Insert the name of applicable Unrestricted Subsidiary or, prior to the
Permitted Assignment, Restricted Subsidiary (other than Heavenly Valley) that is
not a Subsidiary of Borrower, and the date of the applicable acquisition.

 
 
 
 

10.8(l)             INVESTMENTS IN UNRESTRICTED SUBSIDIARIES
 
(i)Loans, advances, and investments in Unrestricted Subsidiaries during the
Subject Period (including, without limitation, the amount of any Permitted
Recourse Obligations and other credit support and contingent obligations with
respect to Debt of Unrestricted Subsidiaries) determined (x) with respect to
each such loan and advance based on the value thereof on the date of
determination, (y) with respect to each such investment based on the value
thereof on the date made, and (z) with respect to each such Permitted Recourse
Obligation and other credit support and contingent obligation based on the
maximum potential financial exposure therefrom on the date of determination (the
sum of Items 10.8(l)(i)(A) through 10.8(l)(i)(N) below):
$                         
(A)Gros Ventre Utility Company
$                         
(B)Eagle Park Reservoir Company
$                         
(C)First Chair Housing Trustee, LLC
$                         
(D)Forest Ridge Holdings, Inc.
$                         
(E)Gore Creek Place, LLC
$                         
(F)Hunkidori Land Company, LLC
$                         
(G)TCRM Company
$                         
(H)Stagecoach Development, LLC
$                         
(I)           Black Diamond Insurance, Inc.
$                         
(J)           Ever Vail, LLC
$                         
(K)           Larkspur Restaurant & Bar, LLC
$                         
(L)           Mountain Thunder, Inc.
$                         
(M)           One River Run, LLC
$                         
(N)           Other Unrestricted Subsidiaries not listed above
$                         
(ii)Aggregate amount of all loans, advances, and investments in Unrestricted
Subsidiaries since the Closing Date but prior to the Subject Period (including,
without limitation, the amount of any Permitted Recourse Obligations and other
credit support and contingent obligations with respect to Debt of Unrestricted
Subsidiaries) determined (x) with respect to each such loan and advance based on
the value thereof on the date of determination, (y) with respect to each such
investment based on the value thereof on the date made, and (z) with respect to
each such Permitted Recourse Obligation and other credit support and contingent
obligation based on the maximum potential financial exposure therefrom on the
date of determination (the sum of Items 10.8(l)(ii)(A) through 10.8(l)(ii)(N)
below):
$                         
(A)Gros Ventre Utility Company
$                         
(B)Eagle Park Reservoir Company
$                         
(C)First Chair Housing Trustee, LLC
$                         
(D)Forest Ridge Holdings, Inc.
$                         
(E)Gore Creek Place, LLC
$                         
(F)Hunkidori Land Company, LLC
$                         
(G)TCRM Company
$                         
(H)Stagecoach Development, LLC
$                         
(I)           Black Diamond Insurance, Inc.
$                         
(J)           Ever Vail, LLC
$                         
(K)           Larkspur Restaurant & Bar, LLC
$                         
(L)           Mountain Thunder, Inc.
$                         
(M)           One River Run, LLC
$                         
(N)           Other Unrestricted Subsidiaries not listed above
$                         
(iii)Aggregate loans, advances, and investments in Unrestricted Subsidiaries
(Item 10.8(l)(i) plus Item 10.8(l)(ii)):
$                         
(iv)$100,000,000:
$100,000,000
(v)Total Assets:
$                         
(vi)15% of Total Assets (Item 10.8(l)(v)):
$                         
(vii)Net reductions in investments since the Closing Date permitted under
Section 10.8(l) of the Credit Agreement as a result of dispositions of any such
investments sold or otherwise liquidated or repaid to the extent of the net cash
proceeds and the fair market value of any assets or property (as determined in
good faith by the Board of Directors of VRI) received:
 
 
$                         
(viii)Net reductions in investments since the Closing Date permitted under
Section 10.8(l) of the Credit Agreement as a result of dividends reducing any
such investment, repayment of the outstanding principal amount of loans or
advances, or other transfers of assets to VRI or any Restricted Subsidiary of
VRI:
 
$                         
(ix)Net reductions in investments since the Closing Date permitted under Section
10.8(l) of the Credit Agreement as a result of the portion (proportionate to
VRI’s direct or indirect interest in the equity of a Person) of the fair market
value of the net assets of an Unrestricted Subsidiary immediately prior to the
time such Unrestricted Subsidiary is designated or becomes a Restricted
Subsidiary of VRI in accordance with Sections 9.10 or 9.11(b) of the Credit
Agreement:
 
 
$                         
(x)Item 10.8(l)(iv) plus Item 10.8(l)(vi) plus Item 10.8(l)(vii) plus Item
10.8(l)(viii) plus Item 10.8(l)(ix):
$                         
(xi)Are loans, advances, and investments in Unrestricted Subsidiaries (Item
10.8(l)(iii)) less than or equal to the amount set forth in Item 10.8(l)(x)?
 
Yes/No
(xii)If no, then the percentage (not to exceed 25%) of the sum of clauses (a)
through (c) of the definition of Investment Limit (Minority Investments)
Borrower is electing to add to the calculation of the Investment Limit
(Unrestricted Subsidiaries):
 
_____________%
(xiii)The amount of the sum of clauses (a) through (c) of the definition of
Investment Limit (Minority Investments) immediately prior to Borrower’s election
to add the percentage thereof set forth in Item 10.8(l)(xii) to the calculation
of the Investment Limit (Unrestricted Subsidiaries):
 
 
$                        
(xiv)The amount of the sum of clauses (a) through (c) of the definition of
Investment Limit (Minority Investment) to be added to the calculation of the
Investment Limit (Unrestricted Subsidiaries) (Item 10.8(l)(xii) times Item
10.8(l)(xiii)):
 
$                        
(xv)Item 10.8(l)(x) plus Item 10.8(l)(xiv):
$                        
(xvi)Are loans, advances, and investments in Unrestricted Subsidiaries (Item
10.8(l)(iii)) less than or equal to the maximum amount permitted under the
Investment Limit (Unrestricted Subsidiaries) (Item 10.8(l)(xv))?
 
 
Yes/No


 
 

--------------------------------------------------------------------------------

 

10.8(m)  INVESTMENTS IN PERSONS (OTHER THAN THE COMPANIES) IN WHICH A RESTRICTED
COMPANY HAS AN EQUITY INTEREST
 
(i)Loans, advances, and investments during the Subject Period in Persons (other
than the Companies) in which a Restricted Company has an Equity Interest
(including, without limitation, credit support and contingent obligations with
respect to Debt of such Persons) determined (x) with respect to each such loan
and advance based on the value thereof on the date of determination, (y) with
respect to each such investment based on the value thereof on the date made, and
(z) with respect to each such credit support and contingent obligation based on
the maximum potential financial exposure therefrom on the date of determination
(the sum of Items 10.8(m)(i)(A) through 10.8(m)(i)(_) below):
$                         
(A)[List applicable entities]
$                         
(ii)Aggregate amount of all loans, advances, and investments since the Closing
Date but prior to the Subject Period in Persons (other than the Companies) in
which a Restricted Company has an Equity Interest (including, without
limitation, credit support and contingent obligations with respect to Debt of
such Persons) determined (x) with respect to each such loan and advance based on
the value thereof on the date of determination, (y) with respect to each such
investment based on the value thereof on the date made, and (z) with respect to
each such credit support and contingent obligation based on the maximum
potential financial exposure therefrom on the date of determination (the sum of
Items 10.8(m)(ii)(A) through 10.8(m)(ii)(_) below):
$                         
(A)[List applicable entities]
$                         
(iii)Aggregate loans, advances, and investments in Persons (other than the
Companies) in which a Restricted Company has an Equity Interest (Item 10.8(m)(i)
plus Item 10.8(m)(ii)):
$                         
(iv)$75,000,000:
$75,000,000
(v)Total Assets:
$                         
(vi)10% of Total Assets (Item 10.8(m)(v)):
$                         
(vii)Net reductions in investments since the Closing Date permitted under
Section 10.8(m) of the Credit Agreement as a result of dispositions of any such
investments sold or otherwise liquidated or repaid to the extent of the net cash
proceeds and the fair market value of any assets or property (as determined in
good faith by the Board of Directors of VRI) received:
 
 
$ 
(viii)Net reductions in investments since the Closing Date permitted under
Section 10.8(m) of the Credit Agreement as a result of dividends reducing any
such investment, repayment of the outstanding principal amount of loans or
advances, or other transfers of assets to VRI or any Restricted Subsidiary of
VRI:
 
$                         
(ix)Net reductions in investments since the Closing Date permitted under Section
10.8(m) of the Credit Agreement as a result of the portion (proportionate to
VRI’s direct or indirect interest in the equity therein) of the fair market
value of the net assets of Persons (other than the Companies) in which a
Restricted Company has made an investment permitted by Section 10.8(m) of the
Credit Agreement immediately prior to the time such Persons are designated or
become a Restricted Subsidiary of VRI in accordance with Sections 9.10 or
9.11(b) of the Credit Agreement:
 
 
$                         
(x)The amount elected by Borrower to be included in the calculation of the
Investment Limit (Unrestricted Subsidiaries) (Item 10.8(l)(xiv)):
$                         
(xi)The aggregate amount of any loans (determined based on the value thereof as
of the end of the Subject Period) made to Persons in which a Restricted Company
does not have an Equity Interest pursuant to Section 10.8 of the Credit
Agreement.
$                         
(xii)Item 10.8(m)(iv) plus Item 10.8(m)(vi) plus Item 10.8(m)(vii) plus Item
10.8(m)(viii) plus Item 10.8(m)(ix) minus Item 10.8(m)(x) minus Item
10.8(m)(xi):
$                         
(xiii)Are loans, advances, and investments in Persons (other than the Companies)
in which a Restricted Company has an Equity Interest (Item 10.8(m)(iii)) less
than or equal to the maximum amount permitted under the Investment Limit
(Minority Interests) (Item 10.8(m)(xii))?
 
 
 
Yes/No


 
 

--------------------------------------------------------------------------------

 

10.9(d)                      DISTRIBUTIONS10
 
(i)Distribution #[1] under Section 10.9(d) of the Credit Agreement during the
Subject Period:
 
$                         
 
(ii) All other Distributions by VRI since May 11, 1999 (including, without
limitation, all other Distributions made pursuant to Section 10.9(d) of the
Credit Agreement) and prior to this Distribution:
 
$                         
 
(iii)Aggregate Distributions (Item 10.9(d)(i) plus Item 10.9(d)(ii)):
$                         
 
(iv)Total Commitments calculated immediately following Distribution #[1]:
$                         
(v)Outstanding Amount of all Loans calculated immediately following Distribution
#[1]:
$                         
(vi)L/C Exposure calculated immediately following Distribution #[1] and without
duplication of the above:
$                         
(vii)Availability (Item 10.9(d)(iv) minus Item 10.9(d)(v) minus Item
10.9(d)(vi)) calculated immediately following Distribution #[1]:
$                         
(viii)Unrestricted Cash of Restricted Subsidiaries (Item 11.1(xxvi)) calculated
immediately following Distribution #[1]:
$                         
(ix)Aggregate Availability and Unrestricted Cash (Item 10.9(d)(vii) plus Item
10.9(d)(viii)):
$                         
(x)Total Leverage Ratio as of the last day of the previous quarter end (ratio of
Item 11.1(x) of the previous Compliance Certificate to Item 11.1(xl) of the
previous Compliance Certificate):
 
$                         
(xi) Is aggregate Availability and Unrestricted Cash (Item 10.9(d)(ix)) at least
$150,000,000 immediately after giving effect to Distribution #[1] and is the
Total Leverage Ratio less than 3.50 to 1.00 (Item 10.9(d)(x))?  (If yes, then
VRI may make Distributions in an unlimited amount.)
 
(If aggregate Availability and Unrestricted Cash is less than $150,000,000, VRI
may still be permitted to pay dividends under Section 10.9(d)(iii) of the Credit
Agreement.  See Item 10.9(d) below.)
Yes/No
(xii)Is aggregate Availability and Unrestricted Cash of Restricted Subsidiaries
(Item 10.9(d)(ix)) at least $150,000,000 immediately after giving effect to
Distribution #[1] and does the Total Leverage Ratio (Item 10.9(d)(x)) equal or
exceed 3.50 to 1.00?  (If yes, then calculate the following)
Yes/No
(A)Net Income of the Companies since May 11, 1999 as of the most recent quarter
end:
$                         
(B)Minus all Net Income of the Unrestricted Subsidiaries since May 11, 1999 as
of the most recent quarter end (the sum of Items 10.9(d)(xii)(B)(1) through
10.9(d)(xii)(B)(14) below):
 
 
$                         
(1)Gros Ventre Utility Company
$                         
(2)Eagle Park Reservoir Company
$                         
(3)First Chair Housing Trustee, LLC
$                         
(4)Forest Ridge Holdings, Inc.
$                         
(5)Gore Creek Place, LLC
$                         
(6)Hunkidori Land Company, LLC
$                         
(7)TCRM Company
$                         
(8)Stagecoach Development, LLC
$                         
(9)           Black Diamond Insurance, Inc.
$                         
(10)           Ever Vail, LLC
$                         
(11)           Larkspur Restaurant & Bar, LLC
$                         
(12)           Mountain Thunder, Inc.
$                         
(13)           One River Run, LLC
$                         
(14)           Other Unrestricted Subsidiaries not listed above
$                         
(C)Restricted Companies’ Net Income since May 11, 1999 (determined as of the
last day of the most-recently-ended fiscal quarter of the Restricted Companies)
(Item 10.9(d)(xii)(A) minus Item 10.9(d)(xii)(B)):
$_____________
(D)50% of Item 10.9(d)(xii)(C):
$_____________
(E)Amount of Item 10.9(d)(xii)(C) if Item 10.9(d)(xii)(C) is a deficit:
$_____________
(F)Restricted Companies’ net cash proceeds from the issuance of Equity Interests
by any Restricted Company since May 11, 1999 and prior to Distribution #[1]:
$_____________
(G)Sum of repayments of Subordinated Debt pursuant to Section 10.2(b) of the
Credit Agreement since the Closing Date and prior to Distribution #[1]:
$_____________
(H)($125,000,000 plus Item 10.9(d)(xii)(D) minus Item 10.9(d)(xii)(E) plus Item
10.9(d)(xii)(F) minus Item 10.9(d)(xii)(G)):
$_____________
(I)Are aggregate Distributions (Item 10.9(d)(iii)) greater than the amount of
Distributions permitted (Item 10.9(d)(xii)(H))?
Yes/No
(If yes, the excess may still be permitted under Section 10.9(d)(iii) of the
Credit Agreement.  See Item 10.9(d)(xiii) below.)
 
(xiii)  If Distribution #[1] is a dividend, does any Default or Potential
Default exist under the Credit Agreement or would any Default or Potential
Default arise after giving effect to Distribution #[1]?
Yes/No
(If No, then VRI may pay dividends in an amount not to exceed $15,000,000 in any
fiscal quarter.)
 
(A)Are the dividends paid during the Subject Period under Section 10.9(d)(iii)
of the Credit Agreement greater than $15,000,000?
Yes/No




--------------------------------------------------------------------------------

 
10           To be calculated for each Distribution at the time of such
Distribution.

 
 

--------------------------------------------------------------------------------

 

 
10.18 CAPITAL EXPENDITURES
 
 
 
(a)Aggregate capital expenditures of the Restricted Companies in the ordinary
course of the business (excluding (a) normal replacements and maintenance which
are properly charged to current operations, and (b) such expenditures relating
to real estate held for resale) during each fiscal year:
 
 
 
 
 
$                         
 
(b)Total Assets of the Restricted Companies as of the last day of the fiscal
year:
 
 
$                         
 
(c)15% of Total Assets of the Restricted Companies set forth in Item 10.18(b):
 
 
 
 
$                         
(d)Are aggregate capital expenditures less than the amount set forth in Item
10.18(c)?
 
 
Yes/No
(e)If answer to Item 10.18(d) is No, the amount by which the aggregate capital
expenditures is in excess of the amount set forth in Item 10.18(c):
 
 
 
$                         
(f)If answer to Item 10.18(d) is No, the amount, if any, of the unused portion
of the Capital Expenditure Basket for the prior fiscal year:
 
 
$                         
(g)Is the amount set forth in Item 10.18(e) less than the amount set in Item
10.18(f)?
 
 
Yes/No


 
 

--------------------------------------------------------------------------------

 

11.1           RATIO OF NET FUNDED DEBT TO ADJUSTED EBITDA11
 
(i)All obligations of the Companies for borrowed money:
$                         
(ii)All obligations of the Unrestricted Subsidiaries for borrowed money (the sum
of Items 11.1(ii)(A) through 11.1(ii)(N) below):
 
 
$                         
(A)Gros Ventre Utility Company
$                         
(B)Eagle Park Reservoir Company
$                         
(C)First Chair Housing Trustee, LLC
$                         
(D)Forest Ridge Holdings, Inc.
$                         
(E)Gore Creek Place, LLC
$                         
(F)Hunkidori Land Company, LLC
$                         
(G)TCRM Company
$                         
(H)Stagecoach Development, LLC
$                         
(I)           Black Diamond Insurance, Inc.
$                         
(J)           Ever Vail, LLC
$                         
(K)           Larkspur Restaurant & Bar, LLC
$                         
(L)           Mountain Thunder, Inc.
$                         
(M)           One River Run, LLC
$                         
(N)           Other Unrestricted Subsidiaries not listed above
$                         
(iii)All obligations of the Restricted Subsidiaries for borrowed money (whether
as a direct obligation on a promissory note, bond, zero coupon bond, debenture,
or other similar instrument, as a direct (as opposed to contingent) payment
obligation arising under a guaranty, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise)
(Item 11.1(i) minus Item 11.1(ii)):
 
$_____________
(iv)The principal portion of all Capital Lease obligations of the Companies:
 
$_____________
(v)The principal portion of all Capital Lease obligations of the Unrestricted
Subsidiaries and the obligations under the Northstar Leases (to the extent such
leases constitute Capital Leases) (the sum of Items 11.1(v)(A) through
11.1(v)(O) below):
 
 
$______________
(A)Gros Ventre Utility Company
$______________
(B)Eagle Park Reservoir Company
$______________
(C)First Chair Housing Trustee, LLC
$_____________ _
(D)Forest Ridge Holdings, Inc.
$_____________ _
(E)Gore Creek Place, LLC
$_____________ _
(F)Hunkidori Land Company, LLC
$_____________ _
(G)TCRM Company
$_____________ _
(H)Stagecoach Development, LLC
$_____________ _
(I)           Black Diamond Insurance, Inc.
$_____________ _
(J)           Ever Vail, LLC
$_____________ _
(K)           Larkspur Restaurant & Bar, LLC
$_____________ _
(L)           Mountain Thunder, Inc.
$_____________ _
(M)           One River Run, LLC
$_____________ _
(N)           Other Unrestricted Subsidiaries not listed above
$_____________ _
(O)Principal portion of the obligations under the Northstar
Leases that are classified as Capital Leases
 
$_____________ _
(vi)The principal portion of all Capital Lease obligations of the Restricted
Companies (other than obligations under the Northstar Leases (to the extent such
leases constitute Capital Leases)) (Item 11.1(iv) minus Item 11.1(v)):
 
 
 
$______________
(vii)Reimbursement obligations and undrawn amounts under Bond L/Cs supporting
Bonds (other than Existing Housing Bonds) issued by Unrestricted Subsidiaries:
 
$                         
(viii)Payment obligations with respect to Permitted Recourse Obligations which
constitute Debt:
 
$                         
(ix)Debt under Existing Housing Bonds:
$                         
(x)Funded Debt of the Restricted Companies (Item 11.1(iii) plus Item 11.1(vi)
plus Item 11.1(vii) plus Item 11.1(viii) minus Item 11.1(ix)):
 
 
$                         
(xi)           Cash of the Companies:
 
$                         
(xii)Cash of the Unrestricted Subsidiaries (the sum of Items 11.1(xii)(A)
through 11.1(xii)(N) below):
 
$_____________ _
(A)Gros Ventre Utility Company
$_____________ _
(B)Eagle Park Reservoir Company
$_____________ _
(C)First Chair Housing Trustee, LLC
$_____________ _
(D)Forest Ridge Holdings, Inc.
$_____________ _
(E)Gore Creek Place, LLC
$_____________ _
(F)Hunkidori Land Company, LLC
$_____________ _
(G)TCRM Company
$_____________ _
(H)Stagecoach Development, LLC
$_____________ _
(I)           Black Diamond Insurance, Inc.
$_____________ _
(J)           Ever Vail, LLC
$_____________ _
(K)           Larkspur Restaurant & Bar, LLC
$_____________ _
(L)           Mountain Thunder, Inc.
$_____________ _
(M)           One River Run, LLC
$_____________ _
(N)           Other Unrestricted Subsidiaries not listed above
$_____________ _
(xiii)Cash of the Restricted Companies (Item 11.1(xi) minus Item 11.1(xii)):
 
$                         
(xiv)Investments of the Companies in marketable obligations issued or
unconditionally guaranteed by the U.S. or issued by any of its agencies and
backed by the full faith and credit of the U.S., in each case maturing within
one year from the date of acquisition:
 
 
$                         
(xv)Investments of the Companies in short-term investment grade domestic and
eurodollar certificates of deposit or time deposits that are fully insured by
the Federal Deposit Insurance Corporation or are issued by commercial banks
organized under the Laws of the U.S. or any of its states having combined
capital, surplus, and undivided profits of not less than $100,000,000 (as shown
on its most recently published statement of condition):
 
 
 
 
$                         
(xvi)Investments of the Companies in commercial paper and similar obligations
rated “P-1” by Moody’s or “A-1” by S&P:
 
 
$                         
(xvii)Investments of the Companies in readily marketable Tax-free municipal
bonds of a domestic issuer rated “A-2” or better by Moody’s or “A” or better by
S&P, and maturing within one year from the date of issuance:
 
 
$                         
(xviii)Investments of the Companies in mutual funds or money market accounts
investing primarily in items described in Items 11.1(xiv), (xv), (xvi), and
(xvii) above:
 
 
$                         
(xix)Investments of the Companies in demand deposit accounts maintained in the
ordinary course of business:
 
$                         
(xx)Investments of the Companies in short-term repurchase agreements with major
banks and authorized dealers, fully collateralized to at least 100% of market
value by marketable obligations issued or unconditionally guaranteed by the U.S.
or issued by any of its agencies and backed by the full faith and credit of the
U.S.:
 
 
 
$                         
(xxi)Investments of the Companies in short-term variable rate demand notes that
invest in tax-free municipal bonds of domestic issuers rated “A-2” or better by
Moody’s or “A” or better by S&P that are supported by irrevocable letters of
credit issued by commercial banks organized under the laws of the U.S. or any of
its states having combined capital, surplus, and undivided profits of not less
than $100,000,000:
 
 
 
 
$                         
(xxii)Temporary Cash Investments of the Companies (Item 11.1(xiv) plus Item
11.1(xv) plus Item 11.1(xvi) plus Item 11.1(xvii) plus Item 11.1(xviii) plus
Item 11.1(xix) plus Item 11.1(xx) plus Item 11.1(xxi)):
 
 
$                         
(xxiii)Temporary Cash Investments of the Unrestricted Subsidiaries (sum of Items
11.1(xxiii)(A) through (N)):
 
 
$_____________ _
(A)Gros Ventre Utility Company
$_____________ _
(B)Eagle Park Reservoir Company
$_____________ _
(C)First Chair Housing Trustee, LLC
$_____________ _
(D)Forest Ridge Holdings, Inc.
$_____________ _
(E)Gore Creek Place, LLC
$_____________ _
(F)Hunkidori Land Company, LLC
$_____________ _
(G)TCRM Company
$_____________ _
(H)Stagecoach Development, LLC
$_____________ _
(I)           Black Diamond Insurance, Inc.
$_____________ _
(J)           Ever Vail, LLC
$_____________ _
(K)           Larkspur Restaurant & Bar, LLC
$_____________ _
(L)           Mountain Thunder, Inc.
$_____________ _
(M)           One River Run, LLC
$_____________ _
(N)           Other Unrestricted Subsidiaries not listed above
$_____________ _
(xxiv)Temporary Cash Investments of the Restricted Companies (Item 11.1(xxii)
minus Item 11.1(xxiii)):
 
$                         
(xxv)Amount of Temporary Cash Investments of the Restricted Companies subject to
a Lien or restriction (other than Liens of depository institutions securing
payment of customary service charges, transfer fees, account maintenance fees,
and charges for returned or dishonored items, and restrictions with respect to
compensating balances):
 
 
 
 
$                         
(xxvi)Unrestricted Cash of the Restricted Companies (Item 11.1(xiii) plus Item
11.1(xxiv) minus Item 11.1(xxv)):
 
$                         
(xxvii)Unrestricted Cash of the Restricted Companies in excess of $10,000,000:
 
 
$                         
(xxviii)                      Net Funded Debt (Item 11.1(x) minus Item
11.1(xxvii)):
 
$                         
(xxix)           EBITDA of the Companies for the last four fiscal quarters:
 
(xxx)EBITDA for such period attributable to the Unrestricted Subsidiaries (the
sum of Items 11.1(xxx)(A) through 11.1(xxx)(N) below):
 
 
$_____________ _
(A)Gros Ventre Utility Company
$_____________ _
(B)Eagle Park Reservoir Company
$_____________ _
(C)First Chair Housing Trustee, LLC
$_____________ _
(D)Forest Ridge Holdings, Inc.
$_____________ _
(E)Gore Creek Place, LLC
$_____________ _
(F)Hunkidori Land Company, LLC
$_____________ _
(G)TCRM Company
$_____________ _
(H)Stagecoach Development, LLC
$_____________ _
(I)           Black Diamond Insurance, Inc.
$_____________ _
(J)           Ever Vail, LLC
$_____________ _
(K)           Larkspur Restaurant & Bar, LLC
$_____________ _
(L)           Mountain Thunder, Inc.
$_____________ _
(M)           One River Run, LLC
$_____________ _
(N)           Other Unrestricted Subsidiaries not listed above
$_____________ _
(xxxi)EBITDA of the Restricted Companies for the last four fiscal quarters (Item
11.1(xxix) minus Item 11.1(xxx)):
 
$                         
(xxxii) Insurance proceeds received in cash by the Restricted Companies under
policies of business interruption insurance (or under policies of insurance
which cover losses or claims of the same character or type) in a maximum amount
not to exceed the EBITDA of the Restricted Companies for the most-recently-ended
four fiscal quarters attributable to the applicable property or asset (as agreed
upon by Administrative Agent and pro rated over a period of determination as
deemed appropriate by Administrative Agent):
 
 
 
 
 
$ 
(xxxiii) On a pro forma basis without duplication, all EBITDA of the Restricted
Companies from assets acquired in accordance with the Credit Agreement
(including, without limitation, Restricted Subsidiaries formed or acquired in
accordance with Section 9.10 of the Credit Agreement, and Unrestricted
Subsidiaries re-designated as Restricted Subsidiaries in accordance with Section
9.11(b) of the Credit Agreement) during any applicable period, calculated as if
such assets were acquired on the first day of such period and including actual
and identifiable cost synergies from acquisitions in an amount not to exceed 10%
of the EBITDA of the acquired company for the most-recently-ended four fiscal
quarters):
 
(A)Portion of the above amount attributable to actual and identifiable cost
synergies from acquisitions:
(i)$_________ [break down for each acquisition].
 
(B)EBITDA of the acquired compan(y)(ies) for the most-recently-ended four fiscal
quarters:
(i)$_________ [break down for each acquisition]
 
(C)10% of EBITDA of the acquired compan(y)(ies):
(i)$_________ [break down for each acquisition]
 
(D)For the purpose of this Item 11.1(xxxiii), actual and identifiable cost
synergies with respect to each respective acquisition identified in Item
11.1(xxxiii)(A) may not exceed 10% of the EBITDA of the applicable acquired
Company identified in Item 11.1(xxxiii)(C).
 
 
 
 
 
$                         
(xxxiv) Net non-cash gains or losses of the Restricted Companies from foreign
exchange conversions and mark-to-market adjustments to foreign exchange hedge
agreements (or other derivatives):
[Enter losses as a negative number.]
 
 
$                         
(xxxv)Cash dividends or distributions based on income from any Unrestricted
Subsidiary to a Restricted Subsidiary in an amount not to exceed the EBITDA of
such Unrestricted Subsidiary for the most-recently-ended four fiscal quarters
(the sum of Items 11.1(xxxv)(A) through 11.1(xxxv)(__) below):
 
 
 
 
$                         
(A) List applicable Unrestricted Subsidiaries
[EBITDA for the most-recently-ended four fiscal quarters equals $____________
(Item 11.1(xxx)(__))]:
 
 
$                         
(xxxvi)Extraordinary, unusual, or non-recurring charges, costs, and expenses of
the Restricted Companies, including, without limitation, such charges, costs,
and expenses for (A) financing fees, financial, and other advisory fees,
accounting fees, legal fees (and similar advisory and consulting fees), and
related costs and expenses incurred by the Restricted Companies in connection
with acquisitions and asset sales permitted under the Credit Agreement (whether
or not consummated), (B) the restructuring or reorganization of any Restricted
Company or the Restricted Companies, (C) the settlement of litigation or other
claims against any Restricted Company, and (D) the severance of employees of any
Restricted Company (in an aggregate amount for any such cash expenses in this
Item 11.1(xxxvi) with respect to the most-recently- ended four fiscal quarters
not to exceed 10% of EBITDA of the Restricted Companies for the
most-recently-ended four fiscal quarters):
[10% of EBITDA of the Restricted Companies for the most-recently-ended four
fiscal quarters equals $_____________ (the product of Item 11.1(xxxi)multiplied
by .10)]
 
 
 
 
 
 
 
 
 
 
$______________
(xxxvii) Net non-recurring gains or losses included in the calculation of EBITDA
of the Restricted Companies:
[Enter losses as a negative number.]
 
 
$                         
(xxxviii)For any payments by the Northstar Subsidiaries in respect of the
portion of the Northstar Leases, if any, that is classified as a Capital Lease,
the amount of such payment that would have been recorded as an operating lease
expense had such portion of the Northstar Leases been classified as an operating
lease:
 
 
 
$_____________
(xxxix)On a pro forma basis, all EBITDA of the Restricted Companies from assets
disposed in accordance with the Credit Agreement during such period (including,
without limitation, Restricted Subsidiaries re-designated as Unrestricted
Subsidiaries in accordance with Section 9.11(a) of the Credit Agreement),
calculated as if such assets were disposed on the first day of such period (to
the extent not already excluded):
 
 
 
 
 
$_____________
(xl)Adjusted EBITDA (Item 11.1(xxxi) plus Item 11.1(xxxii) plus Item
11.1(xxxiii) minus Item 11.1(xxxiv) plus Item 11.1(xxxv) plus Item 11.1(xxxvi)
minus Item 11.1(xxxvii) minus Item 11.(xxxviii) minus Item 11.(xxxix)):
 
 
$_____________
(xli)Ratio of Net Funded Debt to Adjusted EBITDA (Ratio of
Item 11.1(xxviii) to Item 11.1(xl)):
 
_____________
(xlii)Maximum ratio of Net Funded Debt to Adjusted EBITDA permitted:
 
4.50 : 1.00
(xliii)Is the ratio of Net Funded Debt to Adjusted EBITDA less than the maximum
ratio permitted?
 
Yes/No




--------------------------------------------------------------------------------

 
11To the extent a subsidiary listed below is no longer an Unrestricted
Subsidiary, such subsidiary shall be deleted from the list and no longer
reflected in the Compliance Certificate.

 
 

--------------------------------------------------------------------------------

 

11.2           INTEREST COVERAGE RATIO
 
(a)Adjusted EBITDA for the last four fiscal quarters (Item 11.1(xl)):
$                         
(b)Interest expense on Funded Debt for the last four fiscal quarters:
$                         
(c)Amortization of deferred financing costs and original issue discounts:
 
$                         
(d)Item 11.2(b) minus 11.2(c):
$                         
(e)           Interest Coverage Ratio (Ratio of Item 11.2(a) to Item 11.2(d)):
 
(f)           Minimum Interest Coverage Ratio permitted:
2.50 : 1.00
(g)Does the Interest Coverage Ratio exceed the minimum ratio permitted?
 
Yes/No


 
 
 

L/Cs
 
Set forth on Schedule 1 attached hereto is a list of all Existing L/Cs and other
letters of credit issued by an L/C Issuer under the Credit Agreement, and the
drawn and undrawn amounts thereunder
 

 
 

 
 
 
 

Schedule 1 to Compliance Certificate
 
 
Company
 
L/C No.
 
Face Amount of L/C
 
Amount Drawn
Amount Remaining to be Drawn
                                                                               
                                                                               
                             

 
 

 
 
 
 

EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below: (a) all of the Assignor’s Rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
Rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the L/Cs and the Swing Line
Loans included in such facilities); and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
Right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity
related to the Rights and obligations sold and assigned pursuant to clause (i)
above (the Rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
1.           Assignor:                                ______________________________
 
2.           Assignee:                                ______________________________
 
[Assignee is an Affiliate/Approved Fund of [identify Lender]] 12
 
 
3.
Borrower:
______________________________

 
 
4.
Administrative Agent:Bank of America, N.A., as administrative agent under the
Credit Agreement

 
 
5.
Credit Agreement:
Fifth Amended and Restated Credit Agreement dated as of January 25, 2011, among
The Vail Corporation, a Colorado corporation doing business as “Vail Associates,
Inc.”, Lenders party thereto, Bank of America, N.A., as Administrative Agent,
and the other agents party thereto

 
 
6.
Assigned Interest

 
Facility Assigned
Aggregate Amount of Commitments/Loans for all Lenders under such Facility13
Amount of Commitments /Loans Assigned under such Facility2
Percentage Assigned of Commitments/Loans14
 
$
$
%
 
$
$
%
 
$
$
%

 
 
7.           Trade Date:                                ______________15
 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 
 



--------------------------------------------------------------------------------

 
12 Select or delete as applicable.
 
 
13 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
14 Set forth to at least 9 decimals as a percentage of the Commitments/Loans of
all Lenders under such Facility/Subfacility.
 
15 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

 
 
 
 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR:
 
[Name of Assignor]
 
 
By:            
Name:
Title:
 
 
ASSIGNEE:
 
[Name of Assignee]
 
 
By:            
Name:
Title:
 
 

 
 
 

[Consented to and]16 Accepted:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:           
Name:
Title:
 
[Consented to:]17
 
L/C ISSUER:
 
 
 
 
By:           
Name:
Title:
 
L/C ISSUER:
 
 
 
 
By:           
Name:
Title:
 
 
SWING LINE LENDER:
 
 
 
 
By:           
Name:
Title:
 
SWING LINE LENDER:
 
 
 
 
By:           
Name:
Title:
 
BORROWER:
 
 
 
 
By:           
Name:
Title:



--------------------------------------------------------------------------------

 
16 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
 
17 To be added only if the consent of the L/C Issuers, Swing Line Lenders,
and/or Borrower is required by the terms of the Credit Agreement.
 

 
 
 
 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1 Assignor.  The Assignor: (a) represents and warrants that: (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Paper, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan Papers
or any collateral thereunder, (iii) the financial condition of Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Paper, or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Paper.
 
1.2 Assignee.  The Assignee: (a) represents and warrants that: (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1(a) and 9.1(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that:
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Papers, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Papers are required to be performed by it as a Lender.
 
2. Payments.  From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the Law of the State of New York.
 
3. 
 

 
 
 

EXHIBIT F-1
 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (the “Agreement”) is entered into as of ___________,
between _____________________, a _____________ _____________ (with its
successors, “Debtor”), and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the ratable benefit of the Lenders
(“Secured Party”).
 
A. The Vail Corporation, a Colorado corporation doing business as “Vail
Associates, Inc.” (including any permitted successor or assign pursuant to
Section 10.12 of the Credit Agreement (defined below), the “Borrower”), the
various financial institutions party to the Credit Agreement (defined below)
(collectively, and as they may change from time to time in accordance with the
terms of the Credit Agreement, the “Lenders”), and Secured Party have entered
into that certain Fifth Amended and Restated Credit Agreement dated as of
January 25, 2011 (as amended, restated, extended, or supplemented from time to
time, the “Credit Agreement”).
 
B. Under the terms of the Credit Agreement, the Lenders have agreed, from time
to time, to make loans to the Borrower and issue letters of credit for the
account of Borrower.
 
C. Debtor is an Affiliate of Borrower.  Borrower and Debtor are engaged in the
same or substantially similar or related lines of business, have close business
and financial transactions, and connections with each other, and use common
senior management and executive personnel and overall planning programs.  The
Credit Agreement will be a material benefit to the Debtor and Borrower and will
result in direct business benefits to the Debtor.  
 
D. Debtor has executed a Guaranty in favor of Secured Party, for the benefit of
Lenders, guaranteeing the Obligation under, and as defined in, the Credit
Agreement (as amended, restated, or supplemented from time to time, the
“Guaranty”).
 
E. [The execution and delivery of this Agreement is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.]18  [Debtor is
required to deliver this Agreement pursuant to Section [9.10] [9.11] of the
Credit Agreement.]19
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions.  As used in this Agreement, “Borrower,” “Credit Agreement,”
“Debtor,” “Guaranty,” “Lenders,” and “Secured Party” have the respective
meanings indicated above.  Other capitalized terms used, but not defined, in
this Agreement and which are defined in the Credit Agreement, have the
respective meanings given them in the Credit Agreement.  Except as otherwise
defined in this Agreement or in the Credit Agreement, all terms used in this
Agreement which are defined in the UCC (as defined below and as in effect on the
date of this Agreement) shall have the respective meanings given them in
Articles 8 and 9 of the UCC.  In addition, as used in this Agreement:
 



--------------------------------------------------------------------------------

 
18 Use if the Pledge Agreement is required to be delivered on the Closing Date.
 
19 Use if the Pledge Agreement is required to be delivered pursuant to Sections
9.10 or 9.11 of the Credit Agreement.

 
 
 
 

Collateral means all of the property referred to in Section 3(a).
 
Foreign Subsidiary means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 
Issuer means an issuer of Pledged Securities.
 
Organizational Documents means the articles of incorporation or organization,
bylaws, regulations, and operating agreements or other documents equivalent to
the foregoing (together with any modifications, amendments, or restatements
thereof), as applicable, of each Issuer.
 
Partnership Agreements means (a) those agreements listed on Annex A attached
hereto and incorporated herein by reference (together with any modifications,
amendments, or restatements thereof), and (b) partnership agreements or joint
venture agreements for any of the partnerships or joint ventures described in
clause (b) of the definition of “Partnerships” below (together with any
modifications, amendments or restatements thereof), and Partnership Agreement
means one of the Partnership Agreements.
 
Partnership Interests means all of Debtor’s Right, title and interest now or
hereafter accruing under the Partnership Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which Debtor now is or may hereafter become entitled to receive with
respect to such interests in the Partnerships and with respect to the repayment
of all loans now or hereafter made by Debtor to the Partnerships; provided, that
in no event shall more than sixty-five percent (65%) of the total outstanding
equity interests of any Foreign Subsidiary be pledged hereunder, even though all
of the outstanding equity interest of each Foreign Subsidiary may be described
on Annex A.
 
Partnerships means (a) those partnerships and joint ventures listed on Annex A
attached hereto and incorporated herein by reference, as such partnerships exist
or may hereinafter be restated, amended, or restructured, (b) any partnership or
joint venture in which Debtor shall, at any time, become a limited or general
partner or venturer, or (c) any partnership, joint venture, or corporation
formed as a result of the restructure, reorganization, or amendment of the
Partnerships.
 
Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture, or
Governmental Authority.
 
Pledged Securities means (a) the Securities identified on Annex A (and the
certificates or instruments, if any, representing such Securities), (b)
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary, (c) any additional or substitute
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary after the date of this Agreement, and (d)
all Securities required to be included in this definition pursuant to the
provisions of Section 2(b)(vi); provided, that in no event shall more than
sixty-five percent (65%) of the total outstanding Securities of any Foreign
Subsidiary be pledged hereunder, even though all of the outstanding Securities
of each Foreign Subsidiary may be described on Annex A and included in one stock
certificate subject to any stock power delivered hereunder.
 
Proceeds means all proceeds of, and all other profits, products, rentals, and
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of, or other realization upon, the
Collateral, whether now existing or hereafter arising.
 
Secured Obligation means (a) all obligations of Debtor under the Guaranty or
this Agreement, and (b) all present and future indebtedness, obligations and
liabilities, absolute or contingent, whether voluntary or involuntary, due or
not due, incurred directly or indirectly, or acquired by a Lender by assumption
or otherwise (including, without limitation, interest accruing after the
maturity of such debts, obligations, or liabilities), and all renewals,
increases, and extensions thereof, or any part thereof, now or hereafter owed to
Secured Party or Lenders by Borrower under the Loan Papers to which it is a
party (including the “Obligation” as defined in the Credit Agreement), together
with all interest accruing thereon, fees, costs, and expenses (including,
without limitation, (i) all Attorney Costs incurred in the enforcement or
collection thereof payable under the Loan Papers, or in connection with the
protection of Rights under, the Loan Papers to which Borrower is a party, and
(ii) amounts that would become due but for operation of Section 502, 506, or any
other applicable provision of Title 11 of the Bankruptcy Code of the United
States), together with all pre- and post-maturity interest thereon (including,
without limitation, all post-petition interest if Debtor or Borrower voluntarily
or involuntarily files for bankruptcy protection, whether or not a claim for
post-filing or post-petition interest is allowed in such bankruptcy proceeding)
and any and all costs, Attorney Costs, and expenses reasonably incurred by
Secured Party or any Lender to enforce payment of any of the foregoing
indebtedness.
 
Security means (a) a share of capital stock issued by a Person, (b) a membership
interest issued by a Person, and (c) any other equity, ownership, or voting
interest issued by a Person, and “Securities” means more than one Security.
 
Security Interests means the security interests granted under this Agreement
securing the Secured Obligation.
 
UCC means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.
 
2. Representations, Warranties and Certain Agreements.
 
(a) Debtor represents and warrants as follows:
 
(i) Debtor has good title to all of the Collateral purported to be owned by it,
free and clear of any Liens (other than Permitted Liens), and will keep the
Collateral free and clear of all Liens (other than Permitted Liens). The Pledged
Securities described on Annex A include all Securities issued by each such
Issuer to Debtor or, in the case of Securities of a Foreign Subsidiary, all
Securities issued by such Foreign Subsidiary are described on Annex A, but only
sixty-five percent (65%) of the outstanding Securities of such Foreign
Subsidiary are Pledged Securities hereunder.  All of the Pledged Securities
have been duly authorized and validly issued, are fully paid and non-assessable,
and are subject to no option to purchase or similar Rights of any Person.  As of
the date of this Agreement, Debtor is not a party to or otherwise bound by any
agreement (other than this Agreement) which restrict in any manner the Rights of
any present or future holder of any of the Pledged Securities with respect to
transfers thereof or payments of dividends or distributions thereon.  The
Pledged Securities are not subject to any restrictions on transfer or manner of
sale, any holding period, or any notice requirements, other than restrictions
and requirements under applicable securities Laws.
 
(ii) Except as expressly permitted by the Credit Agreement, each Issuer and each
Partnership issuing a Partnership Interest is duly organized, currently
existing, and in good standing under all applicable Laws; there have been no
amendments, modifications, or supplements to any Partnership Agreement, any
other agreement or certificate creating any Partnership, any Organizational
Document, or any material contract relating to the Partnerships or any Issuer,
of which Secured Party has not been advised in writing; no default or breach or
potential default or breach has occurred and is continuing under any Partnership
Agreement or any Organizational Document; and no approval or consent of the
partners of any Partnership or any equityholder of any Issuer is required as a
condition to the validity and enforceability of the Security Interest created
hereby or the consummation of the transactions contemplated hereby which has not
been duly obtained by Debtor.
 
(iii) Debtor has good title to the Partnership Interests free and clear of all
Liens (other than Permitted Liens).  The Partnership Interests are validly
issued, fully paid, and nonassessable and are not subject to statutory,
contractual, or other restrictions governing their transfer, ownership, or
control, except as set forth in the applicable Partnership Agreements or
applicable securities Laws.  All capital contributions required to be made by
the terms of the Partnership Agreements for each Partnership have been made.
 
(iv) Contemporaneously with the execution and delivery of this Agreement, Debtor
has delivered to Secured Party all certificates evidencing the Pledged
Securities described on Annex A.  No Collateral is in the possession of any
Person asserting any claim thereto or security interest therein that is
not permitted under the Loan Papers, except that Secured Party or its designee
may have possession of the Collateral.
 
(v) Assuming that Secured Party is in continuous possession of all certificates
evidencing the Pledged Securities which constitute securities under Articles 8
and 9 of the UCC, the Security Interests will constitute valid and perfected
security interests in such Pledged Securities prior to all other
Liens.  Appropriate financing statements have been filed in the necessary
jurisdictions with respect to all other Collateral, and the Security Interests,
to the extent they may be perfected by filing financing statements in the
necessary jurisdictions, constitute valid and continuing perfected security
interests in such other Collateral to the extent a security interest can be
created therein under the UCC, securing the payment of the Secured
Obligation.  All other actions necessary to perfect the Security Interests in
each item of such Collateral have been duly taken to the extent a security
interest can be created therein under the UCC as in effect in the applicable
jurisdictions of the United States.
 
(vi) Debtor’s exact legal name is correctly set forth on the signature page
hereof.  Debtor will provide Secured Party with at least thirty (30) days prior
written notice of any change in Debtor’s name or identity.
 
(vii) Debtor’s principal place of business or, if Debtor has more than one
principal place of business, chief executive office, is, and has been for the
four-month period preceding the date hereof (or, if less, the entire period of
the existence of Debtor), located in the state specified on the signature page
hereof.  In addition, Debtor is an organization of the type and (if not an
unregistered entity) is incorporated in or organized under the Laws of the state
specified on such signature page.
 
(b) Debtor agrees as follows:
 
(i) Debtor shall, at Debtor’s expense, take all actions necessary or advisable
from time to time to maintain the first priority and perfection of said security
interest and shall not take any actions that would alter, impair or eliminate
said priority or perfection.  Debtor will not change the location of its chief
executive office or principal place of business or change its jurisdiction of
organization unless it shall have given Secured Party at least thirty (30) days
prior notice thereof and (at Debtor’s cost and expense) delivered an opinion of
counsel with respect thereto prior to taking such action in customary form
confirming the continued validity and perfection under the UCC (to the extent
such Security Interests may be perfected under the UCC) of the Security
Interests (which opinion may contain such exceptions and assumptions as are
customary in a legal opinion of such type).  Debtor shall at all times maintain
its chief executive office or principal place of business, as applicable, within
one of the 48 contiguous states in which Article 9 of the UCC is in
effect.  Debtor shall not in any event change the location of any Collateral if
such change would cause the Security Interests in such Collateral to lapse or
cease to be perfected unless prior to taking such action it shall have taken
such actions as may be necessary to prevent such lapse in perfection or failure
to be perfected.
 
(ii) Debtor shall (A) except as expressly permitted by the Credit Agreement, do
or cause to be done all things necessary or appropriate to keep the Partnerships
and each Issuer in full force and effect and the Rights of Debtor and Secured
Party thereunder unimpaired; (B) except as expressly permitted by the Credit
Agreement, not consent to any Partnership or Issuer selling, leasing, or
disposing of substantially all of its assets in a single transaction or a series
of transactions; (C) notify Secured Party of the occurrence of any default or
breach under any contract or agreement creating or governing the Partnerships or
Issuers; (D) except as permitted by the Credit Agreement, not transfer, sell, or
assign any of the Partnership Interests or Pledged Securities, or any part
thereof; (E) pledge hereunder, immediately upon Debtor’s acquisition (directly
or indirectly) thereof, any and all additional Partnership Interests of any
Partnership or Pledged Securities of any Issuer granted to Debtor; and any and
all additional shares of stock or other securities of each; (F) deliver to
Secured Party a fully-executed Acknowledgment of Pledge, substantially in the
form of Annex B, for each Partnership Interest and each uncertificated Pledged
Security; and (G) take any commercially reasonable action necessary, required,
or requested by Secured Party to allow Secured Party to fully enforce its
Security Interest in the Partnership Interests and Pledged Securities,
including, without limitation, the filing of any claims with any court,
liquidator, trustee, custodian, receiver, or other like person or party.
 
(iii) Debtor may not change its name or corporate structure in any manner unless
it shall have given Secured Party prior notice thereof and delivered an opinion
of counsel in customary form with respect thereto prior to taking such action
confirming the continued validity and perfection under the UCC (to the extent
such Security Interests may be perfected under the UCC) of the Security
Interests (which opinion may contain such exceptions and assumptions as are
customary in a legal opinion of such type).
 
(iv) Debtor shall keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
Required Lenders may reasonably require in order to reflect the Security
Interests.
 
(v) Debtor agrees to pay prior to delinquency all taxes, charges, Liens and
assessments against the Collateral, other than taxes, charges and assessments
which are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made; and, except as otherwise provided herein, upon the failure of Debtor to do
so, Secured Party may pay any of them in such amount as it reasonably deems
necessary to discharge the same.
 
(vi) The Pledged Securities will at all times include not less than the
percentage of the issued and outstanding Securities of each Issuer shown on
Annex A, except to the extent any such Pledged Security shall have been released
in accordance with the provisions of Section 11 below.
 
(vii) Debtor shall not become a party to any agreement prohibited by the fourth
sentence of Section 2(a)(i).
 
(viii) Debtor shall promptly notify Secured Party in writing in the event that
any of the representations and warranties set forth herein is no longer true and
correct.
 
3. The Security Interests.
 
(a) Debtor, to secure the full and punctual payment and performance of the
Secured Obligation, and to induce Lenders to extend Debt under the Credit
Agreement, hereby irrevocably and unconditionally grants to Secured Party, for
the benefit of Lenders, a continuing first priority security interest in
and to all of the following property, whether now owned or existing or hereafter
acquired or arising and regardless of where located (collectively, the
“Collateral”):
 
(i) all books and records of Debtor pertaining to any of the property described
in this Section 3(a);
 
(ii) the Pledged Securities owned or held by Debtor and all of its Rights and
privileges with respect thereto, including, without limitation, all dividends,
interest, principal, and other payments and distributions made upon or with
respect to the Pledged Securities;
 
(iii) the Partnership Interests and all Rights of Debtor with respect thereto,
including, without limitation, all Partnership Interests set forth on Annex A
and all of Debtor’s distribution Rights, income Rights, liquidation interest,
accounts, contract Rights, general intangibles, notes, instruments, drafts, and
documents relating to the Partnership Interests; and
 
(iv) all Proceeds of all or any of the property described in clauses (i), (ii),
and (iii) of this Section 3(a) to the extent that such Proceeds consist of cash
or other property which would constitute Collateral pursuant to such clauses
(i), (ii), and (iii).
 
(b) The Security Interests are granted as security only and shall not subject
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the undersigned with respect to any of the Collateral or any
transaction in connection therewith.
 
4. Delivery of Pledged Securities.  If at any time or from time to time after
the date of this Agreement Debtor shall receive any Security required to be
pledged hereunder, it shall promptly:
 
(a) deliver to Secured Party any certificate or other instrument evidencing
each such Security, accompanied by control letters and stock powers or any other
instruments of transfer or assignment duly executed in blank, to be
held by Secured Party for the benefit of Lenders as collateral for the Secured
Obligation in accordance with this agreement; and
 
(b) execute, deliver, file, and record any and all instruments, assignments,
agreements, financing statements, and other documents necessary, to the extent
determined by and in form and substance satisfactory to Secured Party in its
reasonable judgment, to perfect or continue the perfection of a security
interest in such stock for the benefit of Lenders.
 
5. General Authority.  Debtor hereby irrevocably appoints Secured Party its true
and lawful attorney, with full power of substitution, in the name of the Debtor,
Secured Party, Lenders, or otherwise, for the sole use and benefit of Secured
Party and Lenders, but at Debtor’s expense, to the extent permitted by Law to
exercise, at any time and from time to time while a Default exists, all or any
of the following powers (in addition to the powers specified in the Credit
Agreement) with respect to all or any of the Collateral, but only to the
extent directed to do so by Required Lenders:
 
(a) to ask for, demand, sue for, collect, endorse, receive, receipt, and give
acquittance for any and all moneys due or to become due thereon or by virtue
thereof;
 
(b) to commence, settle, compromise, compound, adjust, prosecute, or defend any
claim, suit, action, or proceeding with respect thereto;
 
(c)  to exercise as to the Collateral all Rights, powers, and remedies of an
owner necessary to exercise its Rights under this Agreement, including, without
limitation, the Right to sell, transfer, assign, or otherwise deal in or with
the same or any party thereof or the Proceeds or avails thereof; 
 
(d) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereof;
 
(e) to insure, process and preserve the Collateral;
 
(f) to participate in any recapitalization, reclassification, reorganization,
consolidation, redemption, stock split, merger, or liquidation of any Issuer or
Partnership, and in connection therewith to deposit or surrender control of the
Collateral, accept money or other property in exchange for the Collateral, and
to take such action as it deems proper in connection therewith, and any money or
property received on account of or in exchange for the Collateral shall be
applied to the Secured Obligation or held by Secured Party thereafter as
Collateral pursuant to the provisions hereof; and
 
(g) to obtain from any custodian or securities intermediary (if any) holding the
Collateral all information with respect to the Collateral, without any further
consent of or notice to Debtor;
 
provided, however, that Secured Party shall give Debtor not less than ten days
prior written notice of the time and place of any sale or other intended
disposition of any of the Collateral pursuant to clause (c) of this Section 5
and that Debtor agrees that such notice shall constitute “reasonable notice”
thereof.  The foregoing appointments shall be deemed coupled with an interest of
Secured Party and shall not be revoked without Secured Party’s written
consent.  To the extent permitted by Law, Debtor hereby ratifies all said
attorney-in-fact shall lawfully do by virtue hereof.
 
6. Record Ownership of Pledged Securities and Partnership Interests; Notices.
 
(a) While a Default exists, Secured Party may at any time or from time to time
at the direction of Required Lenders, cause any or all of the Pledged Securities
and Partnership Interests to be transferred of record into the name of Secured
Party or its nominee.  If Secured Party transfers any Pledged Security or
Partnership Interest into its name or the name of its nominee, Secured Party
will thereafter promptly give Debtor copies of any notices and communications
received by Secured Party with respect to any Pledged Security and Partnership
Interests.  If such Default is cured or waived, Secured Party shall then cause
any Pledged Security and Partnership Interest so transferred into its name to be
transferred into Debtor’s name.
 
(b) If a Default exists, Debtor will promptly give to Secured Party copies of
any notices and communications received by it with respect to any Pledged
Security or Partnership Interest.
 
7. Right to Receive Distributions on Pledged Securities and Partnership
Interests.
 
(a) While a Default exists, Secured Party shall have the Right to receive and
retain as additional security hereunder all dividends, interest, principal, and
other payments and distributions made upon or with respect to the Pledged
Securities and Partnership Interests.  Debtor shall take all such action
necessary or appropriate, or as Secured Party may reasonably request, to give
effect to such Right.  Any dividends, interest, principal, and other payments
and distributions which are received in respect of the Pledged Securities or
Partnership Interests by Debtor while a Default exists shall be received in
trust for the benefit of Required Lenders, and shall be segregated from other
funds of Debtor and shall (to the extent so directed by Secured Party at
the direction of Required Lenders) forthwith be paid over to Secured Party (with
any necessary endorsement).  Secured Party will not exercise its Rights under
this subsection unless directed to do so by Required Lenders.  All such
dividends, interest, principal, and other payments and distributions shall
be delivered to Secured Party upon demand.
 
(b) So long as no Default exists, Debtor shall have full power and authority to
receive and retain all dividends, distributions, and other payments in respect
of the Pledged Securities and Partnership Interests pledged to Secured Party
hereunder.
 
8. Right to Vote Pledged Securities and Partnership Interests; Releases.
 
(a) Unless a Default exists and Required Lenders have directed Secured Party not
to permit Debtor to exercise such Rights, Debtor shall have the Right, from time
to time, to vote and to give consents, ratifications and waivers with respect to
the Pledged Securities and Partnership Interests and other Collateral that it
owns and Secured Party shall, upon receiving a written request from an
authorized financial officer of Debtor deliver to Debtor or as specified in such
request, such proxies, powers of attorney, consents, ratifications and waivers
as shall be reasonably requested by Debtor in respect of any of the Pledged
Securities and Partnership Interests owned by it which are registered in the
name of Secured Party or its nominee and any other Collateral owned by Debtor.
 
(b) If a Default exists, Secured Party shall have the Right, to the extent
permitted by Law, to vote and to give consents, ratifications, and waivers and
take any other action with respect to all the Pledged Securities and Partnership
Interests with the same force and effect as if Secured Party were the absolute
and sole owner thereof.  Debtor shall, at the request of Secured Party, take all
such action as may be necessary or appropriate to give effect to the Rights
granted to Secured Party pursuant to the immediate preceding sentence.     
 
9. Remedies Upon Enforcement Notice.
 
(a) If a Default exists, Secured Party may (to the extent so directed by
Required Lenders) exercise, on behalf of Lenders, all Rights of a secured party
under the UCC (whether or not in effect in the jurisdiction where such Rights
are exercised) and, without limiting the foregoing, Secured Party may, at the
direction of Required Lenders, without being required to give any notice, except
as herein provided or as may be required by Law:  (i) sell the Collateral or any
part thereof at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as Secured Party may deem satisfactory;
(ii) declare the Secured Obligation immediately due and payable, without notice
or demand; (iii) exercise as to any or all of the Collateral all the Rights,
powers and remedies of an owner; (iv) enforce the security interest given
hereunder pursuant to the UCC; (v) exercise any other remedy provided under this
Agreement or by any applicable Law; or (vi) sell the Collateral without giving
any warranties as to the Collateral.
 
(b) Secured Party or any Lender may be the purchaser of any or all of the
Collateral sold pursuant to Section 9(a)(i) at any public sale (or, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale).  Debtor will execute and deliver such documents and take such
other lawful actions Secured Party deems necessary or advisable in order that
any such sale may be made in compliance with Law.  Upon any such sale
Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely and free from any claim or Right of
whatsoever kind, including any equity or Right of redemption of Debtor which may
be waived, and Debtor to the extent permitted by Law, hereby specifically waives
all Rights of redemption, stay or appraisal which it has or may have under any
Law now existing or hereafter adopted.  The notice (if any) of such sale
required by Section 5 shall (1) in case of a public sale, state the time and
place fixed for such sale, and (2) in the case of a private sale, state the day
after which such sale may be consummated.  Any such public sale shall be held at
such time or times within ordinary business hours and at such place or places as
Secured Party may fix in the notice of such sale.  At any such sale the
Collateral may be sold in one lot as an entirety or in separate parcels, as
Secured Party may determine.  Secured Party shall not be obligated to make any
such sale pursuant to any such notice.  Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned.  In case of any sale of all or any part of the Collateral on credit
or for future delivery, the Collateral so sold may be retained by Secured Party
until the selling price is paid by the purchaser thereof, but Secured Party
shall not incur any liability in case of the failure of such purchaser to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may again be sold upon like notice.  Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at Law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.
 
(c) Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities Laws,
Secured Party may be compelled, with respect to any sale of all or any part of
the Pledged Securities, to limit purchasers to those who will agree,
among other things, to acquire the Pledged Securities for their own account, for
investment and not with a view to the distribution or resale thereof.  Debtor
acknowledges that any such private sales may be at prices and on terms less
favorable to Secured Party than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to engage in public sales
and no obligation to delay the sale of any Pledged Securities for the period of
time necessary to permit the issuer thereof to register it for public sale.
 
(d) For the purpose of enforcing any and all Rights and remedies under this
Agreement, Secured Party may, subject to the provisions of the Credit Agreement,
have access to and use Debtor’s books and records relating to the Collateral.
 
(e) All Rights and remedies herein provided are cumulative and not exclusive of
any Rights or remedies otherwise provided by Law.  Any single or partial
exercise of any Right or remedy shall not preclude the further exercise of any
other Right or remedy.  Debtor and Borrower acknowledge that compliance with
applicable state and federal Law shall not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
 
10. Application of Proceeds.  During the time a Default exists, the proceeds of
any sale of, or other realization upon, all or any part of the Collateral shall
be delivered to Secured Party for the benefit of Lenders.
 
11. Termination of Security Interests; Release of Collateral.
 
(a) Secured Party shall be under no obligation to permit any trading,
redemption, exchange, distribution, or substitution of the Collateral or, except
as otherwise provided in the Credit Agreement, to permit the release of any
Collateral or the proceeds thereof until the Secured Obligation has been paid in
full.  In no event shall any trading, withdrawal, or substitution be allowed of
any Collateral which is the subject of a Financial Hedge with a Lender or any
Affiliate of a Lender without the prior consent of such Lender or an Affiliate
of any Lender.
 
(b) At the time specified in Section 14.9(e) of the Credit Agreement for the
reversion or release of the Collateral to Debtor, the Security Interests
shall terminate and all Rights to the Collateral shall revert and be released to
it.  At any time and from time to time prior to such termination of the Security
Interests, Secured Party may release any of the Collateral pursuant to the terms
of the Credit Agreement.
 
(c) In the event that any Pledged Securities or Partnership Interests are sold
or otherwise transferred in a transaction which is in compliance with the terms
of the Credit Agreement, Secured Party will release its Security Interest in
such Pledged Securities or Partnership Interests.
 
(d) Upon any such termination or release of the Security Interests or
Collateral, Secured Party will, at the expense of the Borrower or Debtor,
deliver to Debtor any Collateral so released that is in its possession and
execute and deliver such documents, certificates, or other instruments as the
Borrower shall reasonably request to evidence the termination of the Security
Interests or the release of such Collateral, as the case may be.
 
(e) Secured Party may at any time deliver the Collateral or any part thereof to
Debtor and the receipt of Debtor shall be a complete and full acquittance for
the Collateral so delivered, and Secured Party shall thereafter be discharged
from any liability or responsibility therefor.
 
12. Waivers; Estoppel; Non-Exclusive Remedies.
 
(a) No failure on the part of Secured Party to exercise, no delay in exercising,
and no course of dealing with respect to, any Right under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise by Secured
Party of any Right under this Agreement preclude any other or further exercise
thereof or the exercise of any other Right.
 
(b) No delay or failure by Secured Party to enforce any provision hereunder
shall preclude Secured Party from enforcing any such provision thereafter.
 
(c) Secured Party shall be under no duty or obligation whatsoever to give Debtor
notice of, or to exercise, any subscription Rights or privileges, any Rights or
privileges to exchange, convert, or redeem, or any other Rights or privileges
relating to or affecting any Collateral.
 
(d) Debtor, to the extent it may lawfully do so, (i) agrees that it will not at
any time, in any manner whatsoever, claim or take the benefit or advantage of
any appraisement, valuation, stay, extension, moratorium, turnover or redemption
Law, or any Law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force, which may delay, prevent, or
otherwise affect the performance or enforcement of this Agreement, (ii) hereby
waives all benefit or advantage of all such Laws and covenants, and (iii) agrees
that it will suffer and permit the execution of every such power as though no
such Law were in force.
 
(e) Debtor, to the extent it may lawfully do so, on behalf of itself and all who
claim through or under it, including, without limitation, any and all subsequent
creditors, vendees, assignees, and lienors, waives and releases all Rights to
demand or to have any marshalling of the Collateral upon any sale, whether made
under any power of sale granted in this Agreement or pursuant to judicial
proceedings or upon foreclosure or any enforcement of this Agreement and
consents and agrees that all the Collateral may at any such sale be offered and
sold as an entirety.
 
(f) Debtor waives, to the extent permitted by applicable Law, presentment,
demand, protest, and any notice of any kind (except notices explicitly required
under this Agreement) in connection with this agreement and any action taken by
Secured Party with respect to the Collateral.
 
(g) The Rights in this Agreement are cumulative and are not exclusive of any
other remedies provided by Law or any other contract.
 
13. Successors and Assigns.  This Agreement is for the benefit of Secured Party
and Lenders and their respective successors and permitted assigns, and in the
event of an assignment of all or any of the Secured Obligation, the Rights
hereunder, to the extent applicable to the portion assigned, shall be
transferred therewith.  This Agreement shall be binding on the undersigned,
Secured Party, Lenders, and their respective successors and permitted assigns.
 
14. Loan Paper.  This Agreement is a Loan Paper and is subject to the applicable
provisions of Section 15 of the Credit Agreement, all of which are incorporated
into this Agreement by reference the same as if set forth in this Agreement
verbatim.
 
15. Costs.  All advances, charges, costs, and expenses, including reasonable
Attorney Costs, incurred or paid by Secured Party in exercising any Right,
power, or remedy conferred by this Agreement or in the enforcement thereof,
shall become a part of the Debt secured hereunder and shall be paid to Secured
Party by Borrower and Debtor immediately and without demand, with interest
thereon at an annual rate equal to the highest rate of interest of any Debt
secured by this Agreement (or, if there is no such interest rate, at the maximum
interest rate permitted by Law for interest on judgments).
 
16. Authority to file Financing Statements; Further Assurances.
 
(a)           Debtor hereby authorizes Secured Party to file one or more
financing statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable Law.  Such financing statements, continuation
statements, and amendments will contain any other information required by the
UCC for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including whether Debtor is an
organization, the type of organization, and any organizational identification
number issued to Debtor.  Debtor agrees to furnish any such information to
Secured Party promptly upon request.
 
(b)           Debtor and Borrower shall, at the request of Secured Party,
execute such other agreements, documents, or instruments in connection with this
Agreement as Secured Party may reasonably deem necessary to evidence or perfect
the security interests granted herein, to maintain the first priority of the
security interests, or to effectuate the Rights granted to Secured Party herein.
 
17. UCC.  Any term used or defined in the UCC and not defined in this Agreement
has the meaning given to the term in the UCC, when used in this Agreement.
 
18. NOTICE OF FINAL AGREEMENT.  THIS WRITTEN SECURITY AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION WITH THIS SECURITY AGREEMENT REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[signatures begin on the following page]
 

 
 
 

In Witness Whereof, Debtor has executed this Agreement by its duly authorized
officer, as of the date first written above.
 
Debtor’s Principal Place of Business/Chief Executive Office:
DEBTOR:
   
Street Address
 
 
 
  City                      State                                Zip
 
By:                                                                
 
 
Title:                                                                
 
Date:                                                                

 
 
Debtor’s type of
organization:                                                                                     
 
Debtor’s state of incorporation or organization (if Debtor is a corporation,
limited partnership, limited liability company or other registered entity):
 
Debtor’s organizational identification number, if any, assigned by the state of
incorporation or organization (if no organizational identification number has
been assigned, enter “None”):
 
   

 
 
 
 

 
 
 

 
 
SECURED PARTY:
 
BANK OF AMERICA, N.A., as
Administrative Agent
 
 
By:                                                                
Name:                                                                
Title:                                                                
 
 

 
 
 
 

ANNEX A TO PLEDGE AGREEMENT
 
PLEDGED SECURITIES
 
 
 
 
Issuer
 
Authorized andOutstanding Shares/Interests
 
 
Par Value
 
Pledged Stock/ Interest
 
 
Certificate Number
 
 
Percentage Owned
 
 
Other Liens
                                                                     

 
 
PARTNERSHIPS/PARTNERSHIP AGREEMENTS/PARTERSHIP INTERESTS
 
Partnerships:
 
[Describe, or if none, state “None”]
 
Partnership Interests:
 
[Describe, or if none, state “None”]
 
Partnership Agreements:
 
[Describe, or if none, state “None”]
 
 
 

 
 
 
 

ANNEX B TO PLEDGE AGREEMENT
 
ACKNOWLEDGMENT OF PLEDGE
 
 
 
 
[PARTNERSHIP][ISSUER]: _______________INTEREST OWNER:

 
BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of _________________, ________ ,
________________________ (the “[Partnership][Issuer]”) hereby acknowledges the
pledge in favor of Bank of America, N.A. (“Pledgee”), in its capacity as
Administrative Agent for certain Lenders and as Secured Party under that certain
Pledge Agreement dated as of _________________, against, and a security interest
in favor of Pledgee in, all of   ‘s (the “Interest Owner”) Rights in connection
with any equity interest in the [Partnership][Issuer] now and hereafter owned by
the Interest Owner (“[Partnership Interest][Pledged Securities]”).
 
A.           Pledge Records.  The [Partnership][Issuer] has identified Pledgee’s
interest in all of the Interest Owner’s Right, title, and interest in and to all
of the Interest Owner’s [Partnership Interest][Pledged Securities] as subject to
a pledge and security interest in favor of Pledgee in the books and records of
the [Partnership][Issuer].
 
B.           Distributions, Accounts, and Correspondence.  The
[Partnership][Issuer] hereby acknowledges that (i) all proceeds, distributions,
and other amounts payable to the Interest Owner, including, without limitation,
upon the termination, liquidation, and dissolution of the [Partnership][Issuer]
shall be paid and remitted to the Pledgee upon demand, (ii) all funds in deposit
accounts shall be held for the benefit of Pledgee, and (iii) all future
correspondence, accountings of distributions, and tax returns of the
[Partnership][Issuer] shall be provided to the Pledgee.  The
[Partnership][Issuer] acknowledges and accepts such direction and hereby agrees
that it shall, upon the written demand by Secured Party, pay directly to Secured
Party at such address any and all distributions, income, and cash flow arising
from the [Partnership Interests][Pledged Securities] whether payable in cash,
property or otherwise, subject to and in accordance with the terms and
conditions of the [Partnership][Issuer].  The Pledgee may from time to time
notify the [Partnership][Issuer] of any change of address to which such amounts
are to be paid.
 
Remainder of Page Intentionally Blank.
Signature Page to Follow.
 
 
 
 
 
 
 
 
 

 
 
 
 

EXECUTED as of the date first stated in this Acknowledgment of Pledge.
 
 
[PARTNERSHIP][ISSUER]
 
 
 
 
By:
   

Name:                                                                
Title:           
 
 

 
 
 
 

EXHIBIT F-2
 
[AMENDED AND RESTATED] 20 CONFIRMATION OF PLEDGE AGREEMENT AND AMENDMENT OF
PLEDGE AGREEMENT
 
THIS [AMENDED AND RESTATED] CONFIRMATION OF PLEDGE AGREEMENT AND AMENDMENT OF
PLEDGE AGREEMENT (this “Confirmation”) is executed as of January 25, 2011, by
each of the undersigned (each, a “Debtor,” and collectively, the “Debtors”), in
favor of Bank of America, N.A., as administrative agent (the “Administrative
Agent”) for the Lenders and their respective successors and assigns
(collectively, the “Lenders”) that are from time to time parties to the Credit
Agreement (as hereinafter defined).
 
Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the Pledge Agreements (as hereinafter
defined).
 
R E C I T A L S
 
A.           The Vail Corporation, a Colorado corporation doing business as
“Vail Associates, Inc.” (including any permitted successor or assign pursuant to
Section 10.12 of the Credit Agreement, the “Borrower”), certain lenders party
thereto, and Bank of America, N.A., as administrative agent, are parties to that
certain Fourth Amended and Restated Revolving Credit Agreement dated as of
January 28, 2005 (as the same may have been amended from time to time prior to
the date hereof, the “Existing Credit Agreement”).
 
B.           In connection with the Existing Credit Agreement, each Debtor
executed and delivered to Administrative Agent, for the benefit of Lenders, [the
applicable Confirmation of Pledge Agreement listed on Schedule A (each, an
“Existing Confirmation,” and collectively, the “Existing Confirmations”), which
ratified and confirmed the Pledge Agreement executed by such Debtor and][the
Pledge Agreement] identified on Schedule A hereto (as the same have been or may
hereafter be from time to time amended, each, a “Pledge Agreement,” and
collectively, the “Pledge Agreements”).
 
C.           Concurrently herewith, the Existing Credit Agreement will be
amended and restated pursuant to the Fifth Amended and Restated Credit Agreement
(as the same may be restated, modified, amended, or supplemented from time to
time, the “Credit Agreement”), by and among the Borrower, the Administrative
Agent, and the Lenders.
 
D.           The execution and delivery of this Confirmation is an integral part
of the transactions contemplated by the Loan Papers and is a condition precedent
to Lenders’ obligations to extend credit under the Credit Agreement.
 
E.           In connection with the Credit Agreement, each Debtor has agreed to
ratify and confirm its Pledge Agreement and to amend its Pledge Agreement as set
forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Debtors hereby agree as follows:
 
1.           Confirmation of Pledge.  Each Debtor hereby (a) consents and agrees
to the execution and delivery of the Credit Agreement and the related Loan
Papers (as defined in the Credit Agreement), (b) ratifies and confirms that the
Pledge Agreement executed by such Debtor, as amended hereby, is not released,
diminished, impaired, reduced, or otherwise adversely affected by the Credit
Agreement and continues to secure the full payment and performance of the
Secured Obligation, (c) acknowledges the continuing existence and priority of
the Liens granted, conveyed, and assigned to Administrative Agent, for the
benefit of Lenders, under the Pledge Agreement, and (d) agrees that the Secured
Obligation includes, without limitation, the Obligation (as defined in the
Credit Agreement).
 
2.           Amendment of Pledge Agreements.  Except as set forth in Section 3
hereof, Administrative Agent and each Debtor hereby agree to amend the Pledge
Agreement executed by such Debtor as set forth in this Section 2, to the extent
that such changes have not previously been incorporated in such Pledge
Agreement:
 
(a)           Section 1 of such Pledge Agreement is amended by adding the
following definitions in the correct alphabetical order in such Section:
 
“Foreign Subsidiary means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.”
 
“Organizational Documents means the articles of incorporation or organization,
bylaws, regulations, and operating agreements or other documents equivalent to
the foregoing (together with any modifications, amendments, or restatements
thereof), as applicable, of each Issuer.”
 
(b)           The following definitions in Section 1 of such Pledge Agreement
are amended, as follows:
 
(i)           The definition of “Person” is amended by substituting the term
“Governmental Authority” for the word “Tribunal” therein.
 
(ii)           The definition of “Partnership Interests” is amended by adding
the following immediately prior to the period at the end of such definition:  “;
provided that, in no event shall more than sixty-five percent (65%) of the total
outstanding equity interests of any Foreign Subsidiary be pledged hereunder,
even though all of the outstanding equity interest of each Foreign Subsidiary
may be described on Annex A”.
 
(iii)           The definition of “Pledged Securities” is amended by adding the
following immediately prior to the period at the end of such definition:  “;
provided that, in no event shall more than sixty-five percent (65%) of the total
outstanding Securities of any Foreign Subsidiary be pledged hereunder, even
though all of the outstanding Securities of each Foreign Subsidiary may be
described on Annex A and included in one stock certificate subject to any stock
power delivered hereunder”.
 
(iv)           The definition of “Secured Obligation” is amended by substituting
the term “Bankruptcy Code of the United States” for the term “United States
Code” therein.
 
(c)           Section 2(a) of such Pledge Agreement is amended and restated in
its entirety to read as follows:
 
“(a)           Debtor represents and warrants as follows:
 
(i)           Debtor has good title to all of the Collateral purported to be
owned by it, free and clear of any Liens (other than Permitted Liens), and will
keep the Collateral free and clear of all Liens (other than Permitted Liens).
The Pledged Securities described on Annex A include all Securities issued by
each such Issuer to Debtor or, in the case of Securities of a Foreign
Subsidiary, all Securities issued by such Foreign Subsidiary are described on
Annex A, but only sixty-five percent (65%) of the outstanding Securities of such
Foreign Subsidiary are Pledged Securities hereunder.  All of the Pledged
Securities have been duly authorized and validly issued, are fully paid and
non-assessable, and are subject to no option to purchase or similar Rights of
any Person.  As of the date of this Agreement, Debtor is not a party to or
otherwise bound by any agreement (other than this Agreement) which restrict in
any manner the Rights of any present or future holder of any of the Pledged
Securities with respect to transfers thereof or payments of dividends or
distributions thereon.  The Pledged Securities are not subject to any
restrictions on transfer or manner of sale, any holding period, or any notice
requirements, other than restrictions and requirements under applicable
securities Laws.
 
(ii)           Except as expressly permitted by the Credit Agreement, each
Issuer and each Partnership issuing a Partnership Interest is duly organized,
currently existing, and in good standing under all applicable Laws; there have
been no amendments, modifications, or supplements to any Partnership Agreement,
any other agreement or certificate creating any Partnership, any Organizational
Document, or any material contract relating to the Partnerships or any Issuer,
of which Secured Party has not been advised in writing; no default or breach or
potential default or breach has occurred and is continuing under any Partnership
Agreement or any Organizational Document; and no approval or consent of the
partners of any Partnership or any equityholder of any Issuer is required as a
condition to the validity and enforceability of the Security Interest created
hereby or the consummation of the transactions contemplated hereby which has not
been duly obtained by Debtor.
 
(iii)           Debtor has good title to the Partnership Interests free and
clear of all Liens (other than Permitted Liens).  The Partnership Interests are
validly issued, fully paid, and nonassessable and are not subject to statutory,
contractual, or other restrictions governing their transfer, ownership, or
control, except as set forth in the applicable Partnership Agreements or
applicable securities Laws.  All capital contributions required to be made by
the terms of the Partnership Agreements for each Partnership have been made.
 
(iv)           Contemporaneously with the execution and delivery of this
Agreement, Debtor has delivered to Secured Party all certificates evidencing the
Pledged Securities described on Annex A.  No Collateral is in the possession of
any Person asserting any claim thereto or security interest therein that is not
permitted under the Loan Papers, except that Secured Party or its designee may
have possession of the Collateral.
 
(v)           Assuming that Secured Party is in continuous possession of all
certificates evidencing the Pledged Securities which constitute securities under
Articles 8 and 9 of the UCC, the Security Interests will constitute valid and
perfected security interests in such Pledged Securities prior to all other
Liens.  Appropriate financing statements have been filed in the necessary
jurisdictions with respect to all other Collateral, and the Security Interests,
to the extent they may be perfected by filing financing statements in the
necessary jurisdictions, constitute valid and continuing perfected security
interests in such other Collateral to the extent a security interest can be
created therein under the UCC, securing the payment of the Secured
Obligation.  All other actions necessary to perfect the Security Interests in
each item of such Collateral have been duly taken to the extent a security
interest can be created therein under the UCC as in effect in the applicable
jurisdictions of the United States.
 
(vi)           Debtor’s exact legal name is correctly set forth on the signature
page hereof.  Debtor will provide Secured Party with at least thirty (30) days
prior written notice of any change in Debtor’s name or identity.
 
(vii)           Debtor’s principal place of business or, if Debtor has more than
one principal place of business, chief executive office, is, and has been for
the four-month period preceding the date hereof (or, if less, the entire period
of the existence of Debtor), located in the state specified on the signature
page hereof.  In addition, Debtor is an organization of the type and (if not an
unregistered entity) is incorporated in or organized under the Laws of the state
specified on such signature page.”
 
(d)           Section 2(b)(i) of such Pledge Agreement is amended by (i)
substituting the term “principal place of business” for the term “chief place of
business” in the first sentence thereof; and (ii) adding the clause “or
principal place of business, as applicable,” immediately after the term “chief
executive office” in the second sentence thereof.
 
(e)            Section 2(b)(ii) of such Pledge Agreement is amended by (i)
adding the clause “except as expressly permitted by the Credit Agreement,”
immediately before the word “do” at the beginning of clause (A) thereof; (ii)
adding the clause “and each Issuer” immediately after the term “Partnerships” or
“Company”, as applicable, in clause (A) thereof; (iii) adding the clause “or
Issuer” immediately after the term “Partnership” or “Company”, as applicable, in
clauses (B) and (C) thereof; (iv)substituting the term “governing” for the
phrase “relating to” in clause (C) thereof; (v) adding the clause “or Pledged
Securities, or” immediately after the term “Partnership Interests” or
“Shareholder Interests”, as applicable, in clause (D) thereof; (vi) adding the
clause “or Pledged Securities of any Issuer” immediately after the clause
“Partnership Interests of any Partnership” or “Shareholder Interests of any
Company”, as applicable, in clause (E) thereof; (vii) adding the clause “and
each uncertificated Pledged Security” immediately after the term “Partnership
Interest” or “Shareholder Interest”, as applicable, in clause (F) thereof; and
(viii) adding the clause “and Pledged Securities” immediately after the term
“Partnership Interests” or “Shareholder Interests”, as applicable, in clause (G)
thereof.
 
(f)           Section 4(a) of such Pledge Agreement is amended by substituting
the clause “any certificate” for the clause “the certificate” therein.
 
(g)           Section 5(f) of such Pledge Agreement is amended by substituting
the clause “any Issuer or Partnership” or “any Issuer or Company”, as
applicable, for the clause “any issuer of the Pledged Securities” therein.
 
3.           Amendment of the Definition of “Pledged Securities” in the Amended
and Restated Pledge Agreement dated as of June 10, 2003, between The Vail
Corporation (d/b/a “Vail Associates, Inc.”), and Bank of America, N.A., as
Administrative Agent for the ratable benefit of the Lenders.  Administrative
Agent and The Vail Corporation (d/b/a “Vail Associates, Inc.”) also hereby agree
to amend the Pledge Agreement executed by The Vail Corporation (d/b/a “Vail
Associates, Inc.”) by deleting the definition of “Pledged Securities” in its
entirety and replacing it with the following definition:
 
Pledged Securities means (a) the Securities identified on Annex A (and the
certificates or instruments, if any, representing such Securities), (b)
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary, (c) any additional or substitute
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary after the date of this Agreement, and (d)
all Securities required to be included in this definition pursuant to the
provisions of Section 2(b)(vi); provided, that in no event shall more than
sixty-five percent (65%) of the total outstanding Securities of any Foreign
Subsidiary be pledged hereunder, even though all of the outstanding Securities
of each Foreign Subsidiary may be described on Annex A and included in one stock
certificate subject to any stock power delivered hereunder.  Notwithstanding
anything to the contrary contained in this Agreement, Pledged Securities shall
not include, and shall not be required to include, the Securities issued to
Debtor by Grand Teton Lodge Company, a Wyoming corporation, and VR Acquisitions,
Inc., a California corporation.
 
4.           Post-Closing Requirements.  Notwithstanding anything to the
contrary in the Pledge Agreements, delivery of the items described in Items 1,
2, and 3 of Schedule 7.1 to the Credit Agreement within the timing set forth for
such items therein shall not cause any breach under any Pledge Agreement, and
such delivery shall be deemed to have been made in compliance with the Pledge
Agreements.
 
5.           Other Agreements.  Each Debtor (a) agrees to perform such acts and
duly authorize, execute, acknowledge, deliver, file, and record such additional
pledges, and other agreements, documents, instruments, and certificates as the
Administrative Agent may reasonably deem necessary or appropriate in order to
preserve and protect those Security Interests granted by such Debtor pursuant to
the Pledge Agreement executed by such Debtor; (b) represents and warrants to the
Administrative Agent that such liability and obligation may reasonably be
expected to directly or indirectly benefit such Debtor; (c) waives notice of
acceptance of this Confirmation; (d) represents and warrants to the
Administrative Agent that such Debtor has the right and power, and has taken all
necessary action to authorize it, to  execute and deliver this Confirmation; and
(e) represents and warrants to the Administrative Agent that the representations
and warranties in the Pledge Agreement executed by such Debtor, after giving
effect to this Confirmation, are true and correct on the date hereof in all
material respects, as though made on the date hereof, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects as of such earlier date) or as disclosed in
writing to the Administrative Agent.
 
6.           Continued Effect.  All terms, provisions, and conditions of the
Pledge Agreement executed by such Debtor, as amended hereby, shall continue in
full force and effect and shall remain enforceable and binding in accordance
with the terms of such Pledge Agreement, as amended.
 
7.           Parties Bound.  This Confirmation shall be binding upon and inure
to the benefit of each Debtor and the Administrative Agent, for the benefit of
the Lenders, and their respective successors, permitted assigns, and legal
representatives.
 
8.           Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Confirmation.
 
9.           Governing Law.  THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS
CONFIRMATION.
 
[10.           Amendment and Restatement of Existing Confirmation of Pledge
Agreement.  This Confirmation amends and restates in its entirety, but shall not
effect a novation of, each Existing Confirmation.]
 
[10.][11.]                      NOTICE OF FINAL AGREEMENT. THIS CONFIRMATION
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
 
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
 
Remainder of Page Intentionally Blank
Signature Page to Follow



--------------------------------------------------------------------------------

 
20 Pledgors that executed a Confirmation of Pledge Agreement in connection with
the Existing Credit Agreement will execute an Amended and Restated Confirmation
of Pledge Agreement.
 

 
 
 

EXECUTED as of the day and year first above written.
 
 
DEBTORS:
 
[The Vail Corporation (d/b/a “Vail Associates, Inc.”)
Vail Resorts, Inc.
Vail Holdings, Inc.
Beaver Creek Associates, Inc.
Grand Teton Lodge Company
Lodge Properties Inc.
Rockresorts International, LLC
Teton Hospitality Services, Inc.
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
Vail Resorts Development Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail/Arrowhead, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.]21
 
[All Media Holdings, Inc.
Heavenly Valley, Limited Partnership
National Park Hospitality Company
SSV Holdings, Inc.
Vail Associates Holdings, Ltd.]22
 
 
By:           
Name:           
Title:           
 



--------------------------------------------------------------------------------

 
21 Pledgors to be party to the Amended and Restated Confirmation of Pledge
Agreement and Amendment of Pledge Agreement.
 
 
22 Pledgors to be party to the Confirmation of Pledge Agreement and Amendment of
Pledge Agreement.
 

 
 
 

The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation and agrees to amend the Pledge Agreements as
set forth in the Confirmation.
 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.
 
 
By:           
Name:           
Title:           

 
 
 

Schedule A
 
Pledge Agreements
 
1.  
[Confirmation of Pledge Agreement dated as of January 28, 2005, executed by The
Vail Corporation (d/b/a “Vail Associates, Inc.”), in favor of Bank of America,
N.A., as Administrative Agent for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between The
Vail Corporation (d/b/a “Vail Associates, Inc.”), and Bank of America, N.A., as
Administrative Agent for the ratable benefit of the Lenders.
 
2.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Vail
Resorts, Inc., in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Resorts, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
3.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Vail
Holdings, Inc., in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Holdings, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
4.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by
Beaver Creek Associates, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Beaver
Creek Associates, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
5.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Grand
Teton Lodge Company, in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Grand
Teton Lodge Company, and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
6.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Lodge
Properties Inc., in favor of America, N.A., as Administrative Agent for the
Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Lodge
Properties Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
7.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Teton
Hospitality Services, Inc., in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Teton
Hospitality Services, Inc., and Bank of America, N.A., as Administrative Agent
for the ratable benefit of the Lenders.
 
8.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by VA
Rancho Mirage I, Inc., in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VA
Rancho Mirage I, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
9.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by VA
Rancho Mirage II, Inc., in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VA
Rancho Mirage II, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
10.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Vail
Resorts Development Company, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Resorts Development Company, and Bank of America, N.A., as Administrative Agent
for the ratable benefit of the Lenders.
 
11.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Vail
RR, Inc., in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
RR, Inc., and Bank of America, N.A., as Administrative Agent for the ratable
benefit of the Lenders.
 
12.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by Vail
Summit Resorts, Inc., in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Summit Resorts, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
13.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by
Vail/Arrowhead, Inc., in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between
Vail/Arrowhead, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
14.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by VR
Heavenly I, Inc., in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VR
Heavenly I, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
15.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by VR
Heavenly II, Inc., in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VR
Heavenly II, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.
 
16.  
Confirmation of Pledge Agreement dated as of January 28, 2005, executed by
Rockresorts International, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 
 
 
 
Amended and Restated Pledge Agreement dated as of June 10, 2003, between
Rockresorts International, LLC, and Bank of America, N.A., as Administrative
Agent for the ratable benefit of the Lenders.

 
Second Amended and Restated Pledge Agreement dated as of April 16, 2008, between
Rockresorts International, LLC, and Bank of America, N.A., as Administrative
Agent for the ratable benefit of the Lenders.]23
 
1.  
[Pledge Agreement dated as of December 29, 2005, between SSV Holdings, Inc., and
Bank of America, N.A., as Administrative Agent for the ratable benefit of the
Lenders.

 
2.  
Pledge Agreement dated as of January 25, 2006, between Vail Associates Holdings,
Ltd., and Bank of America, N.A., as Administrative Agent for the ratable benefit
of the Lenders.

 
3.  
Pledge Agreement dated as of June 25, 2010, between All Media Holdings, Inc.,
and Bank of America, N.A., as Administrative Agent for the ratable benefit of
the Lenders.

 
4.  
Pledge Agreement dated as of March 13, 2007, between National Park Hospitality
Company, and Bank of America, N.A., as Administrative Agent for the ratable
benefit of the Lenders.

 
5.  
Pledge Agreement dated as of September 13, 2010, between Heavenly Valley,
Limited Partnership, and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.]24

 
 



--------------------------------------------------------------------------------

 
23 Confirmations of Pledge Agreements and Pledge Agreements subject to the
Amended and Restated Confirmation of Pledge Agreement delivered on the Closing
Date.
 
 
24 Pledge Agreements subject to the Confirmation of Pledge Agreement and
Amendment to Pledge Agreement delivered on the Closing Date.
 


